[spirit20181amendmentno3t001.jpg]
Execution Version AMENDMENT NO. 3 TO THE SECOND AMENDED AND RESTATED PROPERTY
MANAGEMENT AND SERVICING AGREEMENT This Amendment No. 3 to the Second Amended
and Restated Property Management and Servicing Agreement (this “Amendment”), is
entered into as of this 1st day of November, 2018, by and among Spirit Master
Funding, LLC, Spirit Master Funding II, LLC, Spirit Master Funding III, LLC,
Spirit Master Funding VI, LLC and Spirit Master Funding VIII, LLC, each as an
issuer (each, an “Issuer” and, collectively, the “Issuers”), Spirit Realty, L.P.
(“Spirit Realty”), as property manager and special servicer (together with its
successors in such capacities, the “Property Manager” and “Special Servicer,”
respectively), Midland Loan Services, a division of PNC Bank, National
Association, as Back-Up Manager (together with its successors in such capacity,
the “Back-Up Manager”). WITNESSETH: WHEREAS, the Issuers, the Property Manager,
the Special Servicer and the Back-Up Manager entered into that certain Second
Amended and Restated Property Management and Servicing Agreement, dated as of
May 20, 2014 (as amended by Amendment No. 1 thereto, dated as of November 26,
2014 and Amendment No. 2 thereto, dated as of December 14, 2017, the “Property
Management Agreement”); WHEREAS, Article VIII of the Second Amended and Restated
Master Indenture, dated as of May 20, 2014, as amended by Amendment No. 1
thereto, dated as of November 26, 2014, Amendment No. 2 thereto, dated as of
December 14, 2017, Amendment No. 3 thereto, dated as of January 29, 2018 and
Amendment No. 4 thereto, dated as of the date hereof (as so amended, the “Master
Indenture”), among the Issuers and the Indenture Trustee, and Section 9.01 of
the Property Management Agreement permit amendments to the Property Management
Agreement subject to certain conditions set forth therein; WHEREAS, the Issuers
have entered into that certain Series 2018-1 Supplement to the Master Indenture
related to the issuance by the Issuers of $50,000,000 Net-Lease Mortgage Notes,
Series 2018-1, Class A (the “Series 2018-1 Notes”) on the date hereof (the
“Series 2018- 1 Notes Issuance”), which constitutes a New Issuance (as defined
in the Master Indenture); WHEREAS, Section 8.04 of the Master Indenture
authorizes the Issuers and the other parties thereto to amend, modify or
supplement any of the Transaction Documents, including the Property Management
Agreement, without the consent of the Noteholders, in connection with any New
Issuance, including the Series 2018-1 Notes Issuance; provided that consent of
holders of 100% of the Aggregate Series Principal Balance affected by such
amendment, modification or supplement is required if the related amendments,
modifications or supplements to such Transaction Document is set forth in
Section 8.04(a)(1)-(7) of the Master Indenture; WHEREAS, the parties hereto
desire, in accordance with Article VIII of the Master Indenture and Section 9.01
of the Property Management Agreement, to amend the Property Management Agreement
as provided herein, which amendments, modifications and supplements are not
enumerated in Section 8.04(a)(1)-(7) of the Master Indenture; and
US-DOCS\102978699.3



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t002.jpg]
NOW, THEREFORE, based upon the mutual promises and agreements contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the undersigned, intending to be legally bound,
hereby agree as follows: AGREEMENTS 1. Defined Terms. All capitalized terms not
otherwise defined herein shall have the meanings assigned thereto in the
Property Management Agreement and if not defined therein, shall have the meaning
assigned thereto in the Master Indenture. 2. Amendments to the Property
Management Agreement. As of the date hereof, the Property Management Agreement
is hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the bold and double-
underlined text (indicated textually in the same manner as the following
example: bold and double-underlined text) as set forth on the pages of the
Property Management Agreement attached as Exhibit A hereto (the “Amended
Property Management Agreement”). 3. Reference to and Effect on the Property
Management Agreement; Ratification. (a) Except as specifically amended above,
the Property Management Agreement is and shall continue to be in full force and
effect and is hereby ratified and confirmed in all respects. (b) Except as
expressly set forth above, the execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
party hereto under the Master Indenture or the Property Management Agreement, or
constitute a waiver of any provision of any other agreement. (c) Upon the
effectiveness hereof, each reference in the Property Management to “this
Agreement”, “Property Management Agreement”, “Second Amended and Restated
Property Management and Servicing Agreement”, “hereto”, “hereunder”, “hereof” or
words of like import referring to the Property Management Agreement, and each
reference in any other Transaction Document to “Property Management Agreement”,
“Second Amended and Restated Property Management Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Property
Management Agreement shall mean and be a reference to the Property Management
Agreement as amended hereby. 4. Effectiveness. This Amendment shall be effective
upon delivery of executed signature pages by all parties hereto. The parties
hereto agree and acknowledge that the amendments, modifications set forth herein
are being made in connection with a New Issuance and that the related
amendments, modifications and supplements are not of the type described in
Section 8.04(a)(1)-(7) of the Master Indenture. 5. Counterparts; Facsimile
Signature. This Amendment may be executed simultaneously in any number of
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Amendment. 2 US-DOCS\102978699.3



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t003.jpg]
6. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED IN SUCH STATE (WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES), AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS. 7. Headings. The descriptive headings of the various
sections of this Amendment are inserted for convenience of reference only and
shall not be deemed to affect the meaning or construction of any of the
provisions thereof. 8. Severability. The failure or unenforceability of any
provision hereof shall not affect the other provisions of this Amendment.
Whenever possible each provision of this Amendment shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Amendment shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Amendment. 9. Interpretation. Whenever the context and construction so
require, all words used in the singular number herein shall be deemed to have
been used in the plural, and vice versa, and the masculine gender shall include
the feminine and neuter and the neuter shall include the masculine and feminine.
[Remainder of Page Intentionally Blank; Signature Pages Follow] 3
US-DOCS\102978699.3



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t004.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers or representatives all as of the day and
year first above written. SPIRIT MASTER FUNDING, LLC, as Issuer By: SMTA SPE
Manager, LLC, a Delaware limited liability company Its: Manager By:
------F--lf------­ Name: Ricardo Rodriguez Title: Authorized Signatory SPIRIT
MASTER FUNDING II, LLC, as Issuer By: SMTA SPE Manager, LLC, a Delaware limited
liability company Its: Manager By: ____<".....: =====~,;2::f!=~ =------- Name:
Ricardo~guez Title: Authorized Signatory SPIRIT MASTER FUNDING III, LLC, as
Issuer By: SMTA SPE Manager, LLC, a Delaware limited liability company Its:
Manager By: Name: Ricardo f odriguez Title: Authorized Signatory [Amendment No.
3 to the Second Amended and Restated Property Management and Sen,icing
Agreement]



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t005.jpg]
SPIRIT MASTER FUNDING VI, LLC, as Issuer By: SMTA SPE Manager, LLC, a Delaware
limited liability company Its: Manager B~ N~ ~- e-: -~~~-fil~~~R- o-~- -~- e_z
___ Title: Authorized Signatory SPIRIT MASTER FUNDING VIII, LLC, as Issuer By:
SMTA SPE Manager, LLC, a Delaware limited liability company Its: Manager By:
-----11:/:,=l=--...:::;._----- N~e: Title: [Amendment No. 3 to the Second
Amended and Restated Property Management and Servicing Agreement]



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t006.jpg]
SPIRIT REALTY, L.P. By: Spirit General OP Holdings, LLC, a Delaware limited
liability company lffi: Gen~ ~c ;--?~---- Name: Michael Hughes Title: Executive
Vice President, Chief Financial Officer and Treasurer [Amendment No. 3 to the
Second Amended and Restated Property Management and Servicing Agreement]



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t007.jpg]
MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION, as Back-Up
Manager By: C/J;:.,t c. -tEz__ Name: David A Eckels Title: Senior Vice President
[Amendment No. 3 to the Second Amended and Restated Property Management and
Servicing Agreement]



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t008.jpg]
EXHIBIT A Amended Property Management Agreement [See attached.]
US-DOCS\102978699.3



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t009.jpg]
Conformed Copy of Property Management Agreement (reflects updates pursuant to
Amendment No. 13 dated as of November 26 1, 2014 2018) and Amendment No. 2 dated
as of December 14, 2017) SPIRIT MASTER FUNDING, LLC, SPIRIT MASTER FUNDING II,
LLC AND SPIRIT MASTER FUNDING III, LLC each, as Issuer, and EACH JOINING PARTY
each, as Issuer, SPIRIT REALTY, L.P. as Property Manager and Special Servicer
and MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION as
Back-Up Manager SECOND AMENDED AND RESTATED PROPERTY MANAGEMENT AND SERVICING
AGREEMENT Dated as of May 20, 2014 Net-Lease Mortgage Notes US-DOCS\ 96557504.7
102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t010.jpg]
TABLE OF CONTENTS Page Article I DEFINITIONS 1 Section 1.01 Defined Terms 1
Section 1.02 Other Definitional Provisions 32 Section 1.03 Certain Calculations
in Respect of the Leases and the Mortgage Loans 33 Section 1.04 Fee
Calculations; Interest Calculations 34 Article II REPRESENTATIONS AND
WARRANTIES; RECORDINGS AND FILINGS; BOOKS AND RECORDS; DEFECT, BREACH, CURE,
REPURCHASE AND SUBSTITUTION; FINANCIAL COVENANTS 35 Section 2.01 Representations
and Warranties of the Property Manager and the Back-Up Manager 35 Section 2.02
Representations and Warranties of the Issuers 38 Section 2.03 Recordings and
Filings; Books and Records 39 Section 2.04 Repurchase or Transfer for Collateral
Defects and Breaches of Representations and Warranties 41 Section 2.05
Non-Petition 43 Article III ADMINISTRATION AND SERVICING OF MORTGAGED PROPERTIES
AND LEASES 44 Section 3.01 Administration of the Mortgaged Properties, Leases
and Mortgage Loans 44 Section 3.02 Collection of Lease Payments and Loan
Payments; Lockbox Accounts; Lockbox Transfer Accounts 45 Section 3.03 Collection
of Real Estate Taxes and Insurance Premiums; Servicing Accounts; Property
Protection Advances; P&I Advances; Emergency Property Expenses 46 Section 3.04
Collection Account; Release Account; Exchange Reserve Account 52 Section 3.05
Withdrawals From the Collection Account and the Release Account 54 Section 3.06
Investment of Funds in the Collection Account and the Release Account 55 Section
3.07 Maintenance of Insurance Policies; Errors and Omissions and Fidelity
Coverage 57 Section 3.08 Enforcement of Alienation Clauses; Consent to
Assignment 60 Section 3.09 Realization Upon Specially Serviced Assets. 60
Section 3.10 Issuers, Custodian and Indenture Trustee to Cooperate; Release of
Lease Files and Loan Files 63 Section 3.11 Servicing Compensation; Interest on
Property Protection Advances 65 Section 3.12 Property Inspections; Collection of
Financial Statements; Delivery of Certain Reports 68 i US-DOCS\ 96557504.7
102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t011.jpg]
Section 3.13 Annual Statement as to Compliance 69 Section 3.14 Reports by
Independent Public Accountants. 69 Section 3.15 Access to Certain Information;
Delivery of Certain Information 69 Section 3.16 Title to REO Property 70 Section
3.17 Management of REO Properties and Mortgaged Properties relating to Defaulted
Assets 70 Section 3.18 Sale and Exchange of Mortgage Loans, Leases and Mortgaged
Properties 71 Section 3.19 Modifications, Waivers, Amendments and Consents. 72
Section 3.20 Transfer of Servicing Between Property Manager and Special
Servicer; Record Keeping 73 Section 3.21 Sub-Management Agreements 74 Article IV
REPORTS 76 Section 4.01 Reports to the Issuers, the Indenture Trustee and the
Insurers 76 Section 4.02 Use of Agents 77 Article V THE PROPERTY MANAGER AND THE
SPECIAL SERVICER 78 Section 5.01 Liability of the Property Manager and the
Special Servicer 78 Section 5.02 Merger, Consolidation or Conversion of the
Property Manager and the Special Servicer 78 Section 5.03 Limitation on
Liability of the Property Manager, the Special Servicer and the Back-Up Manager;
Environmental Liabilities 78 Section 5.04 Term of Service; Property Manager and
Special Servicer Not to Resign 79 Section 5.05 Rights of Certain Persons in
Respect of the Property Manager and the Special Servicer 80 Section 5.06
[Reserved] 81 Section 5.07 Property Manager or Special Servicer as Owner of
Notes 81 Article VI SERVICER REPLACEMENT EVENTS 81 Section 6.01 Servicer
Replacement Events 81 Section 6.02 Successor Property Manager 86 Section 6.03
Additional Remedies of the Issuers and the Indenture Trustee upon a Servicer
Replacement Event 88 Section 6.04 Replacement of the Servicer. 88 Article VII
TRANSFERS AND EXCHANGES OF MORTGAGED PROPERTIES AND MORTGAGE LOANS BY THE
APPLICABLE ISSUERS; RELEASE OF MORTGAGED PROPERTIES AND MORTGAGE LOANS BY THE
APPLICABLE ISSUERS. 89 Section 7.01 Released Mortgage Loans and Released
Mortgaged Properties 89 ii US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t012.jpg]
Section 7.02 Third Party Purchase Options; Release of Mortgaged Properties to
Affiliates under Defaulted or Delinquent Assets; Early Refinancing Prepayment;
Other Sales or Exchanges 94 Section 7.03 Transfer of Lease to New Mortgaged
Property. 95 Section 7.04 Criteria Applicable to all Mortgage Properties and
Mortgage Loans included in the Collateral Pool 96 Section 7.05 Restrictions on
Environmental Condition Mortgaged Properties 96 Section 7.06 Terminated Lease
Property. 96 Article VIII TERMINATION 97 Section 8.01 Termination Upon
Repurchase or Liquidation of All Mortgaged Properties or Discharge of Indenture
97 Article IX MISCELLANEOUS PROVISIONS 97 Section 9.01 Amendment. 97 Section
9.02 Counterparts. 97 Section 9.03 GOVERNING LAW 97 Section 9.04 Notices 98
Section 9.05 Severability of Provisions 99 Section 9.06 Effect of Headings and
Table of Contents 99 Section 9.07 Notices to Rating Agencies 99 Section 9.08
Successors and Assigns: Beneficiaries 100 Section 9.09 Complete Agreement 100
Section 9.10 [Reserved]. 100 Section 9.11 Consent to Jurisdiction 100 Section
9.12 No Proceedings 100 iii US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t013.jpg]
EXHIBITS EXHIBIT A-1 MORTGAGED PROPERTY SCHEDULE EXHIBIT A-2 MORTGAGE LOAN
SCHEDULE EXHIBIT B FORM OF REQUEST FOR RELEASE — PROPERTY MANAGER EXHIBIT C FORM
OF REQUEST FOR RELEASE — SPECIAL SERVICER EXHIBIT D FORM OF LIMITED POWERS OF
ATTORNEY FROM ISSUER OR INDENTURE TRUSTEE EXHIBIT E CALCULATION OF FIXED CHARGE
COVERAGE RATIOS EXHIBIT F FORM OF DETERMINATION DATE REPORT EXHIBIT G FORM OF
JOINDER AGREEMENT EXHIBIT H INDENTURE iv US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t014.jpg]
This SECOND AMENDED AND RESTATED PROPERTY MANAGEMENT AND SERVICING AGREEMENT,
dated as of May 20, 2014 (as amended, modified or otherwise modified, the “
Agreement ”), is made among Spirit Master Funding, LLC, Spirit Master Funding
II, LLC, Spirit Master Funding III, LLC, and each Joining Party, each as an
issuer (each, an “Issuer ” and, collectively, the “ Issuers ”), Spirit Realty,
L.P. (“ Spirit Realty ”), as property manager and special servicer (together
with its successors in such capacities, the “ Property Manager ” and “ Special
Servicer ,” respectively), and Midland Loan Services, a division of PNC Bank,
National Association, as Back-Up Manager (together with its successors in such
capacity, the “ Back-Up Manager ”). PRELIMINARY STATEMENT As of the Applicable
Series Closing Date, the Issuers own the Mortgaged Properties and related Leases
as indicated on Exhibit A-1 and the Mortgage Loans as indicated on Exhibit A-2
and each Issuer has pledged such Mortgaged Properties, Leases and Mortgage Loans
owned by it to the Indenture Trustee as security for the indebtedness evidenced
by the Indenture and each Series of Notes issued under the Indenture. Spirit
Realty has agreed to provide property management services with respect to the
Mortgaged Properties and to service the Leases and the Mortgage Loans as set
forth herein. ARTICLE I DEFINITIONS Section 1.01 Defined Terms . Whenever used
in this Agreement, including in the Preliminary Statement, the words and phrases
set forth below, unless the context otherwise requires, shall have the meanings
specified in this Section 1.01 . Capitalized terms used in this Agreement,
including the Preliminary Statement, and not defined herein, unless the context
otherwise requires, shall have the respective meanings specified in Section 1.01
of the Indenture (as defined below). “30/360 Basis ”: The accrual of interest
calculated on the basis of a 360-day year consisting of twelve 30-day months.
“Account Control Agreement ”: An agreement with respect to a deposit account or
a securities account, in form and substance satisfactory to the Indenture
Trustee, pursuant to which the institution at which such account is maintained
agrees to follow the instructions or entitlement orders, as the case may be, of
the Indenture Trustee with respect thereto. “Additional Rent ”: With respect to
any Lease, in addition to fixed rent or base rent thereunder, rent, if any,
calculated as a percentage of the total sales generated by the related Tenant at
the related Mortgaged Property. 1 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t015.jpg]
“Additional Servicing Compensation ”: Property Manager Additional Servicing
Compensation and/or Special Servicer Additional Servicing Compensation, as the
context may require. “Advance ”: Any Property Protection Advance and/or P&I
Advance, as the context may require. “Advance Interest ”: Interest accrued on
any unreimbursed Advance at the Reimbursement Rate and payable to the Property
Manager, Indenture Trustee or the Back-Up Manager, as the case may be, in
accordance with the terms hereof. “Aggregate Collateral Value ”: As defined in
the Indenture. “Aggregate Collateral Value of Post-Closing Properties ”: Unless
otherwise specified in the applicable Series Supplement, $282,440,000.
“Aggregate Note Principal Balance ”: As defined in the Indenture. “Aggregate
Series Principal Balance ”: As defined in the Indenture. “Allocated Loan Amount
”: For any Mortgage Loan or Mortgaged Property (that does not otherwise secure a
Mortgage Loan) as of any date of determination, the product of (i) the Aggregate
Series Principal Balance and (ii) a fraction, (a) the numerator of which is the
Collateral Value of such Mortgage Loan or Mortgaged Property, as applicable and
(b) the denominator of which is the Aggregate Collateral Value. “ Applicable
Series Closing Date ”: May 20, 2014. “Appraised Value ”: (X) For any Mortgaged
Property included (or to be included) in the Collateral Pool or securing a
Mortgage Loan included (or to be included) in the Collateral Pool other than an
Equipment Loan, an appraised value determined pursuant to an independent MAI
appraisal in accordance with the Uniform Standards of Professional Appraisal
Practice (as recognized by the Financial Institutions Reform, Recovery and
Enforcement Act of 1989) and which takes into account the leased fee value of
the related buildings and land of such Mortgaged Property, consistent with
industry standards, and excludes the value of equipment and other tangible
personal property and business enterprise value, and (1) with respect to any
Mortgage Loan (other than an Equipment Loan) included in the Collateral Pool as
of a Series Closing Date (including the Applicable Series Closing Date), is the
most recent full narrative (complete summary) or limited scope (limited
restricted) MAI appraisal obtained by the Property Manager with respect to the
related Mortgaged Property, (2) with respect to any Mortgaged Property included
in the Collateral Pool as of a Series Closing Date (including the Applicable
Series Closing Date), is the most recent full narrative (complete summary) or
limited scope (limited restricted) MAI appraisal obtained by the Property
Manager with respect to such Mortgaged Property or (3) with respect to any
Qualified Substitute Mortgage Loan or Qualified Substitute Mortgaged Property
added (or to be added) to the Collateral Pool since the most recent Series
Closing Date (including the Applicable Series Closing Date), is either (a) a
full narrative (complete summary) MAI appraisal or (b) with respect to a related
Mortgaged Property operated within the Restaurant/Casual Dining Business Sector
(as defined in the Indenture), a 2 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t016.jpg]
limited scope (limited restricted) MAI appraisal obtained within 12 months prior
to the date such Qualified Substitute Mortgage Loan or Qualified Substitute
Mortgaged Property is pledged as part of the Collateral Pool; provided , that,
in the event that, at any time subsequent to a Series Closing Date, in
accordance with the Servicing Standard, the Property Manager or Special Servicer
determines that obtaining a new Appraised Value is necessary, a full narrative
(complete summary) or, with respect to a related Mortgaged Property operated
within the Restaurant/Quick Service Business Sector, limited scope (limited
restricted) MAI appraisal obtained by the Property Manager or the Special
Servicer with respect to such Mortgaged Property or (Y) for any Equipment Loan
included or to be included in the Collateral Pool, as specified in the most
recent Series Supplement. “Asset File ”: A Loan File or a Lease File, as the
context requires. “Assignment of Leases ”: With respect to any Mortgage Loan,
any assignment of leases, rents and profits or similar document or instrument
executed by the Borrower in connection with the origination or subsequent
modification or amendment of the related Mortgage Loan. “Authorized Officer ”:
With respect to an Issuer, any person who is authorized to act for such Issuer
and who is identified on the list delivered by such Issuer to the Indenture
Trustee on each Series Closing Date (as such list may be modified or
supplemented from time to time thereafter by the Issuer). “Available Amount ”:
The Available Amount for any Payment Date will consist of the aggregate of all
amounts received in respect of the Collateral Pool during the immediately
preceding Collection Period and on deposit in the Collection Account on the
immediately preceding Determination Date, including amounts earned, if any, on
the investment of such funds on deposit in the Collection Account and , the
Release Account and the Exchange Reserve Account during the immediately
preceding Collection Period, Unscheduled Proceeds, amounts received on account
of payments under any Guaranties, and any amounts received on account of
payments under the Performance Undertakings and the Environmental Indemnity
Agreements, any amounts released from the Liquidity Reserve Account to be
treated as Available Amounts in accordance with the Indenture on such Payment
Date, and any amounts released from the Cashflow Coverage Reserve Account to be
treated as Available Amounts in accordance with the Indenture on such Payment
Date and any other amounts deposited in the Payment Account in order to be
applied as Available Amounts on such Payment Date, but excluding (i) amounts on
deposit in the Release Account and not transferred to the Collection Account for
such Payment Date, (ii) the amount of any collections allocated to Companion
Loans, if any, as provided in the applicable Pari Passu Co-Lender Agreements,
(iii) the amount of any Additional Servicing Compensation, (iv) amounts received
on account of Excess Cashflow (so long as no Early Amortization Event or Sweep
Period has occurred and is continuing), (v) amounts withdrawn from the
Collection Account to reimburse the Property Manager, the Back-Up Manager or the
Indenture Trustee, as applicable, for any unreimbursed Advances (plus interest
thereon) and to pay the Property Management Fee, the Back-Up Fee, any Special
Servicing Fee, Workout Fees or Liquidation Fees and any Emergency Property
Expenses, (vi) amounts required to be paid by any Issuer as the lessor under the
related Leases in respect of sales taxes, (vii) Third Party Option Expenses,
(viii) any amount received from a Tenant or Borrower as reimbursement for any
cost paid by or on behalf of any Issuer as lessor or lender under a related
Lease or Mortgage Loan, as 3 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t017.jpg]
applicable, and (ix) any amounts collected by or on behalf of any Issuer as
lender or lessor and held in escrow or impound to pay future obligations due
under a Mortgage Loan or Lease, as applicable. For the avoidance of doubt,
proceeds of draws under Variable Funding Notes shall not constitute Available
Amounts. “Average Cashflow Coverage Ratio ”: With respect to any Determination
Date, the average of the Cashflow Coverage Ratios for such Determination Date
and each of the two immediately preceding Determination Dates; provided,
however, that the Average Cashflow Ratio shall not be calculated until the third
Determination Date following the Applicable Series Closing Date. “Back-Up Fee ”:
With respect to each Mortgage Loan and each Mortgaged Property (that does not
otherwise secure a Mortgage Loan), the fee payable to the Back-Up Manager
pursuant to Section 3.11(h) . “Back-Up Fee Rate ”: With respect to each Mortgage
Loan and each Mortgaged Property, a fixed percentage rate equal to 0.0100% per
annum. “Back-Up Manager ”: Midland Loan Services, a division of PNC Bank,
National Association, a Delaware corporation, or its successor in interest.
“Balloon Loan ”: Mortgage Loans which have substantial payments of principal
(relative to the initial principal balance of such Mortgage Loan) due at their
stated maturities. “Bankruptcy Code ”: The federal Bankruptcy Code of 1978,
Title 11 of the United States Code, as amended from time to time. “Borrower ”:
For any Mortgage Loan, the obligor or obligors on the related Mortgage Note,
including any Person that has acquired the related collateral and assumed the
obligations of the original obligor or obligors under such Mortgage Note.
“Business Day ”: Any day other than a Saturday, a Sunday or a day on which
banking institutions are authorized or obligated by law or executive order to
remain closed in New York, New York, Scottsdale, Arizona, or any other city in
which is located the principal office of an Issuer, the Primary Servicing Office
of the Property Manager or the Special Servicer or the Indenture Trustee’s
office. “Cashflow Coverage Ratio ”: With respect to any Determination Date and
the Collateral Pool, the ratio, expressed as a fraction, the numerator of which
is the Cashflow Coverage Ratio Numerator for such Determination Date, and the
denominator of which is the Total Debt Service for such Determination Date.
“Cashflow Coverage Ratio Numerator ”: With respect to any Determination Date,
the sum of (i) the Monthly Loan Payments and the Monthly Lease Payments received
during the Collection Period ending on such Determination Date, (ii) any income
earned from the investment of funds on deposit in the Collection Account and the
Release Account during the Collection Period ending on such Determination Date,
(iii) any Liquidity Reserve Amounts and 4 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t018.jpg]
(iv) any net payments received by any Issuer under the applicable hedge
agreements for any Series of Notes for the Payment Date relating to such
Determination Date. “Cashflow Coverage Reserve Account ”: As defined in the
Indenture. “CERCLA ”: The Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended. “Closing Date Period ” means the period from
(and including) the most recent Series Closing Date until (and excluding) the
next occurring Series Closing Date; provided , that the initial Closing Date
Period shall commence on the Applicable Series Closing Date. “Code ”: The
Internal Revenue Code of 1986, as amended. “Collateral ”: As defined in the
Indenture. “Collateral Agent ”: As defined in the Indenture. “Collateral Defect
”: As defined in Section 2.04(a) . “Collateral Pool ”: As defined in the
Indenture. “Collateral Value ”: As of any determination date (i) with respect to
each Mortgaged Property (that does not otherwise secure a Mortgage Loan), the
Appraised Value of such Mortgaged Property as of the First Collateral Date with
respect thereto, (ii) with respect to each Mortgage Loan, the lesser of (a) the
Appraised Value of the related Mortgaged Property or Mortgaged Properties
securing such Mortgage Loan and (b) the outstanding principal balance of such
Mortgage Loan, or (iii) with respect to each potential Post-Closing Property
identified on Exhibit I, until the earlier of the Post-Closing Acquisition Date
and the Post-Closing Deadline, the “Collateral Value” specified for such
property on Exhibit I; provided , that, with respect to clause (i) and (ii), in
the event that the Property Manager has caused a Global Appraisal Event to
occur, the “Appraised Value” of such Mortgaged Property will be the Re-Appraised
Value determined with respect to such Mortgaged Property in connection with such
Global Appraisal Event. “Collection Account ”: The segregated account or
accounts created and maintained by the Property Manager in the name of the
Indenture Trustee, held on behalf of the Noteholders, for the collection of
payments on the Mortgage Loans and Leases. “Collection Account Agreement ”: As
defined in Section 3.04(a) . “Collection Account Bank ”: As defined in Section
3.04(a) . “Collection Period ”: With respect to any Payment Date, the period
commencing immediately after the Determination Date in the month preceding the
month in which such Payment Date occurs and ending on (and including) the
Determination Date related to such Payment Date. 5 US-DOCS\ 96557504.7
102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t019.jpg]
“Companion Loans ”: A mortgage loan or leasehold interest which is secured, on a
pari passu basis by the same Mortgaged Property that secures a Mortgage Loan
included in the Collateral Pool. “Condemnation Proceeds ”: All proceeds received
in connection with the condemnation or remediation of, or granting an easement
on, any Mortgaged Property other than proceeds applied to the restoration of
such Mortgaged Property or released to the related Tenant or Borrower in
accordance with the Servicing Standard. “Control Person ”: With respect to any
Person, anyone that constitutes a “controlling person” of such Person within the
meaning of the Securities Act of 1933, as amended. “Controlling Party ”: As
defined in the Indenture. “Corporate Asset Management Agreement ”: A management
agreement entered into by Spirit Realty and Spirit MTA in connection with the
Spin-Off pursuant to which Spirit Realty or one of its Affiliates (which may
include a Taxable REIT Subsidiary) performs services for Spirit MTA which may
include, without limitation, investment management and real estate management
and servicing. “ Corrected Lease ”: Any Specially Serviced Lease with respect to
which, as of any date of determination, one or more of the following as are
applicable shall have occurred with respect to each Specially Serviced Lease
Trigger Event that previously occurred with respect to such Specially Serviced
Lease: (i) with respect to the circumstances described in clause (a) of the
definition of the term “Specially Serviced Lease”, the related Tenant has made
three consecutive full and timely Monthly Lease Payments under the terms of such
Lease (as such terms may be changed or modified in connection with a bankruptcy
or similar proceeding involving the related Tenant or by reason of a
modification, waiver or amendment granted or agreed to by the Special Servicer)
or such Lease has been terminated and the related Mortgaged Property has been
re-leased; (ii) with respect to the circumstances described in clause (b) of the
definition of the term “Specially Serviced Lease”, such circumstances cease to
exist in the good faith and reasonable judgment of the Special Servicer; (iii)
with respect to the circumstances described in clause (c) of the definition of
the term “Specially Serviced Lease”, the Special Servicer determines that the
applicable Tenant likely will be able to make future Monthly Lease Payments;
(iv) with respect to the circumstances described in clause (d) of the definition
of the term “Specially Serviced Lease”, such default is cured; and (v) with
respect to the circumstances described in clause (e) of the definition of the
term “Specially Serviced Lease”, such proceedings are terminated. 6 US-DOCS\
96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t020.jpg]
“Corrected Loan ”: Any Specially Serviced Loan with respect to which, as of any
date of determination, one or more of the following as are applicable shall have
occurred with respect to each Specially Serviced Loan Trigger Event that
previously occurred with respect to such Specially Serviced Loan: (i) with
respect to the circumstances described in clause (a) of the definition of the
term “Specially Serviced Loan”, the related Borrower has made three consecutive
full and timely Monthly Loan Payments under the terms of such Mortgage Loan (as
such terms may be changed or modified in connection with a bankruptcy or similar
proceeding involving the related Borrower or by reason of a modification, waiver
or amendment granted or agreed to by the Special Servicer); (ii) with respect to
the circumstances described in clause (b) of the definition of the term
“Specially Serviced Loan”, such circumstances cease to exist in the good faith
and reasonable judgment of the Special Servicer; (iii) with respect to the
circumstances described in clause (c) of the definition of the term “Specially
Serviced Loan”, the Special Servicer determines that the applicable Borrower
likely will be able to make future Monthly Loan Payments; (iv) with respect to
the circumstances described in clause (d) of the definition of the term
“Specially Serviced Loan”, such default is cured; and (v) with respect to the
circumstances described in clause (e) of the definition of the term “Specially
Serviced Loan”, such proceedings are terminated. “Cure Party ”: (i) With respect
to any Mortgaged Property, Mortgage Loan, Qualified Substitute Mortgage Loan or
Qualified Substitute Mortgaged Property acquired by the applicable Issuer from
an Originator, such Originator; (ii) with respect to any Mortgage Loan,
Mortgaged Property, Qualified Substitute Mortgaged Property or Qualified
Substitute Mortgage Loan acquired by the applicable Issuer from a third party
unaffiliated with Spirit Realty, such Issuer; and (iii) in the case of either of
(i) or (ii), the Support Provider under the Performance Undertaking. “Custodian
”: As defined in the Indenture. “Custodian Inventory List ”: As defined in the
Custody Agreement. “Custody Agreement ”: The Second Amended and Restated Custody
Agreement, dated as of the Applicable Closing Date, among the Issuers, the
Indenture Trustee and the Custodian, as the same may be amended or supplemented
from time to time. “Default Interest ”: With respect to any (i) Lease, any
amounts collected thereon (other than late payments, late payment charges or
amounts representing the Third Party Option Price (without giving effect to
clause (ii) in the definition thereof) paid by the related the Tenant) that
represent penalty interest accrued at the rate specified in the related lease
agreement and (ii) Mortgage Loan, any amounts collected thereon (other than late
payments, late payment charges 7 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t021.jpg]
or Prepayment Consideration Payments) that represent penalty interest in excess
of interest on the principal balance of such Mortgage Loan accrued at the
related Interest Rate. “Defaulted Asset ”: Any Mortgage Loan or Mortgaged
Property included in the Collateral Pool, with respect to which a default occurs
under the applicable Mortgage Loan or Lease, respectively, that materially and
adversely affects the interests of the applicable Issuer and that continues
unremedied for the applicable grace period under the terms of such Mortgage Loan
or Lease (or, if no grace period is specified, for 30 days). “Defaulting Party
”: As defined in Section 6.01(b) . “Delinquent Asset ”: Any Mortgage Loan or
Mortgaged Property included in the Collateral Pool (other than a Defaulted
Asset), with respect to which any Monthly Loan Payment or Monthly Lease Payment,
as applicable, becomes delinquent for 60 or more consecutive days.
“Determination Date ”: With respect to any Payment Date, the 7 th day of the
month in which such Payment Date occurs or, if such 7 th day is not a Business
Day, the Business Day immediately succeeding such 7 th day. “Determination Date
Report ”: As defined in Section 4.01(a) . “Due Date ”: With respect to any
Mortgage Loan or Lease, the day of each calendar month on which the Monthly Loan
Payment or Monthly Lease Payment, as applicable, with respect thereto is due.
“Early Amortization Event ”: As defined in the Indenture. “Early Refinancing
Prepayment ”: As defined in the Series 2017-1 Supplement. “Eligible Account ”:
As defined in the Indenture. “Eligible Successor ”: An entity which, at the time
it is appointed as Successor Property Manager or Successor Special Servicer, (i)
is legally qualified and has the capacity to carry out the duties and
obligations hereunder of the Property Manager or Special Servicer, as
applicable, and (ii) has demonstrated the ability to administer professionally
and competently a portfolio of leases, mortgaged properties and mortgage loans
that are similar to the Leases, Mortgaged Properties and Mortgage Loans with
high standards of skill and care. “Emergency Property Expenses ”: As defined in
Section 3.03(e) . “Environmental Condition Mortgaged Property ”: Any Mortgaged
Property (i) on which a gasoline station or other gasoline pumping facility is
operated, (ii) on which, to the Property Manager’s knowledge, oil or other
hazardous materials are stored in underground storage tanks, (iii) in the
Manufacturing Business Sector or (iv) any other Mortgaged Property that the
Property Manager believes, in its reasonable discretion exercised in accordance
with the Servicing Standard (including based on the review of any Environmental
Report), has a material risk of declining in value due to environmental
conditions existing on or in respect of such Mortgaged Property; provided that
no Mortgaged Property described in clauses (i) through (iv) 8 US-DOCS\
96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t022.jpg]
shall be an Environmental Condition Mortgaged Property if the Rating Condition
is satisfied with respect to the acquisition of such Mortgaged Property by an
Issuer. “Environmental Indemnity Agreement ”: As defined in the Indenture.
“Environmental Insurer ”: Any Qualified Insurer that issues Environmental
Policies relating to any of the Mortgage Loans or Mortgaged Properties.
“Environmental Policy ”: Any insurance policy issued by an Environmental
Insurer, together with any endorsements thereto, providing insurance coverage
for losses, with respect to certain Mortgage Loans or Mortgaged Properties,
caused by the presence of hazardous substances on, or the migration of hazardous
substances from, the related Mortgaged Properties. “Equipment Loan ”: Any
commercial equipment loan secured by equipment used in the operation of a
commercial real estate property and listed on the Mortgage Loan Schedule.
“Escrow Payment ”: Any payment received by the Property Manager or the Special
Servicer for the account of any Obligor or otherwise deposited in the Servicing
Account for application toward the payment of real estate taxes, assessments,
insurance premiums, ground rents (if applicable) and similar items in respect of
the related Mortgaged Property. “Event of Default ”: As defined in the
Indenture. “Excess Cashflow ”: As defined in the Indenture. “Exchange Act ”: The
Securities Exchange Act of 1934, as amended. “Exchange Account ”: An account
established in the name of the Qualified Intermediary in order to receive all
proceeds from the sale or disposition of Relinquished Properties. “Exchange
Agreement ”: An agreement entered into a Qualified Intermediary setting forth
the terms of a like-kind exchange program. “Exchange Cash Collateral ”: With
respect to any Mortgaged Property which has been released pursuant to Section
7.01(a), an amount provided by the Issuers that is free and clear of all Liens
in an amount equal to the Net Release Price thereof that is deposited into the
Exchange Reserve Account. “Exchange Reserve Account ”: As defined in Section
3.04(c) . “Extraordinary Expense ”: As defined in the Indenture. “Fair Market
Value ”: With respect to any Mortgaged Property or Mortgage Loan secured by a
Mortgaged Property, at any time, a price determined by the Property Manager (or
by the Special Servicer with respect to a Specially Serviced Asset) in
accordance with the Servicing Standard and Section 7.01(b) . 9 US-DOCS\
96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t023.jpg]
“FDIC ”: Federal Deposit Insurance Corporation or any successor. “Financing
Statement ”: A financing statement either filed or recorded or in a form
suitable for filing and recording under the applicable Uniform Commercial Code.
“First Collateral Date ”: With respect to any Mortgaged Property or Mortgage
Loan, (i) in the event that such Mortgaged Property or Mortgage Loan was (or is)
added to the Collateral Pool on a Series Closing Date on which such Issuer
became an “Issuer” hereunder, such Series Closing Date or (ii) otherwise, the
Transfer Date with respect thereto. “Fixed Charge Coverage Ratio ” or “ FCCR ”:
The fixed charge coverage ratio determined in accordance with the provisions of
Exhibit E attached hereto. “FNMA ”: Federal National Mortgage Association or any
successor. “GAAP ”: Generally accepted accounting principles as in effect in the
United States, consistently applied, as of the date of such application. “Global
Appraisal Event ”: An event that shall occur when the Property Manager, within a
one-year period, both (i) causes new Appraised Values to be determined with
respect to all of the Mortgaged Properties and (ii) designates (in its sole
discretion) that a “Global Appraisal Event” has occurred in connection
therewith. “Granting Clause ”: The Granting Clause set forth in the Indenture.
“Ground Lease ”: With respect to any Mortgaged Property the fee interest in
which is owned by an Issuer or the related Borrower, the lease agreement, if
any, pursuant to which such Issuer leases the land relating to such Mortgaged
Property to the related tenant and such tenant owns the buildings and other
improvements on such Mortgaged Property. “Guaranty ”: With respect to any Lease
or Mortgage Loan, the guaranty, if any, related to such Lease or Mortgage Loan
executed by an individual or an Affiliate or parent of the Tenant or Borrower,
as applicable, in favor of the lessor or the lender, as applicable. “Hazardous
Materials ”: As defined in the Indenture. “Indenture ”: The Second Amended and
Restated Master Indenture, dated as of the Applicable Series Closing Date, among
the Issuers and the Indenture Trustee, relating to the issuance of the Notes,
including all amendments, supplements and other modifications thereto and any
additional indenture between the Indenture Trustee and any Issuer. “Indenture
Trustee ”: Citibank, N.A., a national banking association, in its capacity as
indenture trustee under the Indenture, or its successor in interest or any
successor indenture trustee appointed as provided in the Indenture. “Indenture
Trustee Fee ”: As defined in the Indenture. 10 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t024.jpg]
“Independent ”: When used with respect to any specified Person, any such Person
who (i) is not an Issuer, an Issuer Member, the Indenture Trustee, the Property
Manager, the Special Servicer or an Affiliate thereof, (ii) does not have any
direct financial interest in or any material indirect financial interest in any
of the Issuers, the Issuer Members, the Indenture Trustee, the Property Manager,
the Special Servicer or any of their respective Affiliates, and (iii) is not
connected with the Issuers, the Issuer Members, the Indenture Trustee, the
Property Manager, the Special Servicer or any of their respective Affiliates as
an officer, employee, promoter, underwriter, trustee, partner, director or
Person performing similar functions; provided , however , that a Person shall
not fail to be Independent of the Issuers, the Issuer Members, the Indenture
Trustee, the Property Manager, the Special Servicer or an Affiliate thereof
merely because such Person is the beneficial owner of 1% or less of any class of
securities issued by any Issuer, any Issuer Member, the Indenture Trustee, the
Property Manager, the Special Servicer or an Affiliate thereof, as the case may
be. “Initial Purchaser ”: As defined in the Indenture. “Interest Accrual Period
”: With respect to each Due Date related to any Mortgage Loan, the applicable
period specified in the related Loan Documents. “Interest Rate ”: With respect
to any Mortgage Loan, the annualized rate at which interest is scheduled (in the
absence of a default) to accrue on such Mortgage Loan from time to time during
any Interest Accrual Period in accordance with the related Mortgage Note and
applicable law, as such rate may be modified in accordance with Section 3.19 or
in connection with a bankruptcy, insolvency or similar proceeding involving the
related Borrower. “Interested Person ”: The Issuers, the Issuer Members, the
Property Manager, the Special Servicer, any holder of Notes or an Affiliate of
any such Person. “Issuer ”: Each of Spirit Master Funding, LLC, Spirit Master
Funding II, LLC, Spirit Master Funding III, LLC, Spirit Master Funding VI, LLC,
Spirit Master Funding VIII, LLC and any Joining Party or, in any such case, its
successor in interest, as the context may require. References to a “related” or
“applicable” Issuer shall refer to the Issuer that owns the Collateral or has
issued the Notes being addressed. “Issuer Member ”: With respect to any Issuer,
the holder of the LLC Interests with respect to such Issuer, and with respect to
any Joining Party, as indicated in the applicable Joinder Agreement. “Joinder
Agreement ”: With respect to any Series of Notes (other than any Series of Notes
that was issued on the Applicable Series Closing Date), the Joinder Agreement,
dated as of the applicable Series Closing Date, among the applicable Joining
Party, the Property Manager, the Special Servicer and the Back-Up Manager,
substantially in the form of Exhibit G attached hereto. “Joining Party ”: Any
Spirit SPE or Support Provider SPE, as indicated in the applicable Joinder
Agreement. 11 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t025.jpg]
“Lease ”: Each lease listed on the Mortgaged Property Schedule and from time to
time included in the Collateral Pool. As used herein, the term “Lease” includes
the related lease agreement and other documents contained in the related Lease
File as the context may require. “Lease Documents ”: Any related lease
agreement, non-disturbance agreement, guaranty or other agreement or instrument,
to the extent made for the benefit of the related Originator. “Lease File ”: As
defined in the Custody Agreement. “Lease Security Deposit ”: As defined in
Section 3.03(a) . “Lease Transfer Mortgaged Property ”: As defined in Section
7.03 . “Like-Kind Exchange Program ”: A like-kind exchange program whereby
Relinquished Property may be exchanged with Replacement Property pursuant to an
Exchange Agreement with a Qualified Intermediary. “Liquidated Lease ”: A
Defaulted Asset that is a Lease with respect to which the related Mortgaged
Property has been either re-leased or sold, or any Lease related to a Mortgaged
Property sold, exchanged or otherwise disposed of by such Issuer, whether or not
a Defaulted Asset. “Liquidation Fee ”: The fee payable to the Special Servicer
pursuant to Section 3.11(g) . “Liquidation Fee Rate ”: A percentage equal to
0.50%. “Liquidation Proceeds ”: All cash proceeds and all other amounts (other
than Property Insurance Proceeds and REO Revenues) received by the applicable
Issuer, the Property Manager, or the Special Servicer and retained in connection
with the liquidation of any Mortgage Loan, Lease or Mortgaged Property which is
(or relates to) a Defaulted Asset; all cash proceeds and all other amounts
(other than Property Insurance Proceeds and REO Revenues) from the release or
substitution of any Mortgage Loan or Mortgaged Property other than to the extent
deposited into the Release Account; all proceeds from the investment of funds on
deposit in the Release Account; and all cash proceeds from the release or
substitution of any Mortgage Loan or Mortgaged Property transferred from the
Release Account to the Collection Account pursuant to Section 3.04(b). “LLC
Agreement ”: With respect to (i) any Issuer that constitutes an Issuer as of the
date hereof, such Issuer’s limited liability company agreement and (ii) any
other Issuer, as indicated in the applicable Joinder Agreement, in each case as
the same may be amended from time to time in accordance with the terms thereto
and the Indenture. “LLC Interests ”: The limited liability company interests
issued pursuant to an LLC Agreement evidencing beneficial ownership interests in
the related Issuer. “Loan Agreement ”: The agreement pursuant to which a
Mortgage Loan was made. 12 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t026.jpg]
“Loan Documents ”: With respect to each of the Mortgage Loans, the related Loan
Agreement, if any, and Mortgage Note, and any related Mortgage, Ground Lease, as
applicable, Guaranty or other agreement or instrument, to the extent made for
the benefit of the related lender or holder of the Mortgage Note. “Loan File ”:
As defined in the Custody Agreement. “Loan-to-Value Ratio ”: With respect to any
Mortgage Loan and any commercial real estate loan proposed to be included in the
Collateral Pool as a Qualified Substitute Mortgage Loan, a ratio, expressed as a
percentage, the numerator of which is the unpaid principal balance of such
Mortgage Loan (or proposed Qualified Substitute Mortgage Loan) and the
denominator of which is the Appraised Value of the Mortgaged Property securing
such Mortgage Loan (or the Mortgaged Property securing the proposed Qualified
Substitute Mortgage Loan). “Lockbox Account ”: The account or accounts created
and maintained pursuant to Section 3.02(b) . “Lockbox Account Bank ”: As defined
in Section 3.02(b) . “Lockbox Transfer Account ”: The account or accounts
created and maintained pursuant to Section 3.02(c) . “Lockbox Transfer Account
Bank ”: As defined in Section 3.02(c) . “MAI ”: A designation signifying that
the designee is a member of the Appraisal Institute, a real estate appraisers
and valuation professionals trade group. “Modified Collateral Detail and
Realized Loss Report”: As defined in Section 4.01(c) . “Monthly Lease Payment ”:
With respect to any Lease (except as otherwise described in the Mortgaged
Property Schedule), the fixed or “base” rent monthly lease payment that is
actually payable by the related Tenant from time to time under the terms of such
Lease, after giving effect to any provision of such Lease providing for periodic
increases in such fixed or “base” rent by fixed percentages or dollar amounts or
by percentages based on increases in a consumer price index. “Monthly Loan
Payment ”: With respect to any Mortgage Loan, the scheduled monthly payment of
interest and, if applicable, principal due on such Mortgage Loan that is or
would be, as the case may be, payable by the related Borrower on each Due Date
under the terms of the related Mortgage Note as in effect on the First
Collateral Date with respect to such Mortgage Loan, without regard to any
subsequent change in or modification of such terms in connection with a
bankruptcy or similar proceeding involving the related Borrower or a
modification, waiver or amendment of such Mortgage Loan granted or agreed to by
the Special Servicer pursuant to Section 3.19 , and assuming that each prior
Monthly Loan Payment has been made in a timely manner. “Moody’s ”: Moody’s
Investors Service, Inc. 13 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t027.jpg]
“Mortgage ”: With respect to any Mortgaged Property, a mortgage (or deed of
trust or deed to secure debt), assignment of leases and rents, security
agreement and fixture filing or similar document executed by the applicable
Issuer or the related Borrower, as applicable, pursuant to which such Issuer or
Borrower grants a lien on its interest in such Mortgaged Property in favor of
the Collateral Agent or the initial lender of the related Mortgage Loan, as
applicable. “Mortgage Loan ”: Each fixed-rate or adjustable-rate, monthly pay,
first lien, commercial mortgage loan secured by fee title to, or leasehold
interest in, commercial real estate properties (including each similarly
secured, fixed-rate or adjustable-rate, monthly pay, first lien mortgage loan
acquired after the applicable Series Closing Date), as listed on the Mortgage
Loan Schedule and from time to time included in the Collateral Pool. “Mortgage
Loan Schedule ”: The list of Mortgage Loans transferred to each Issuer as part
of the Collateral Pool and attached hereto as Exhibit A-2 (as such list may be
amended upon each Series Closing Date and each Transfer Date, and otherwise be
amended from time to time in accordance with the Transaction Documents,
including to reflect the conveyance by an Issuer of any Mortgage Loan pursuant
to the terms hereof). Such list shall set forth the following information with
respect to each Mortgaged Loan: (i) the street address (including city, state
and zip code) of the related Mortgaged Property (if any); (ii) the related
Issuer loan number and name of Borrower; (iii) the initial Appraised Value of
any related Mortgaged Property; and (iv) the Mortgage Loan’s maturity date, if
applicable. “Mortgage Note ”: The original executed note evidencing the
indebtedness of a Borrower under a Mortgage Loan, together with any rider,
addendum or amendment thereto, or any renewal, substitution or replacement of
such note. “Mortgaged Property ”: Each parcel of real property listed on the
Mortgaged Property Schedule, the fee or leasehold interest in which is from time
to time included in the Collateral Pool, and each parcel of real property or
leasehold interest in a commercial real estate property securing a Mortgage
Loan, including (to the extent not property of the related Tenant) the
buildings, structures, fixtures, additions, enlargements, extensions,
modifications, repairs, replacements or improvements now or hereinafter erected
or located on such parcel and appurtenant easements and other property rights
relating thereto. “Mortgaged Property Schedule ”: The list of Mortgaged
Properties and Leases transferred to each Issuer as part of the Collateral Pool
and attached hereto as Exhibit A-1 (as such list may be amended upon each Series
Closing Date and each Transfer Date, and otherwise be amended from time to time
in accordance with the Transaction Documents, including to 14 US-DOCS\
96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t028.jpg]
reflect the conveyance by an Issuer of any Mortgaged Property pursuant to the
terms hereof). Such list shall set forth the following information with respect
to each Mortgaged Property: (i) the street address (including city, state and
zip code) of the Mortgaged Property; (ii) the related Issuer lease number and
name of Tenant; (iii) the Appraised Value; and (iv) the Lease’s final payment
date. “Net Assets ” As defined in Section 6.04(b) . “Net Default Interest ”:
With respect to any (i) Lease, any Default Interest collected thereon, net of
any unreimbursed Advance Interest accrued on Property Protection Advances made
in respect of such Lease and reimbursable from such Default Interest in
accordance with the terms hereof and (ii) Mortgage Loan, any Default Interest
collected thereon, net of any unreimbursed Advance Interest accrued on Property
Protection Advances made in respect of such Mortgage Loan and reimbursable from
such Default Interest in accordance with the terms hereof. “Net Investment
Earnings ”: The amount by which the aggregate of all interest and other income
realized during a Collection Period on funds held in the Collection Account, the
Exchange Reserve Account and/or the Release Account (as the context may
require), if any, exceeds the aggregate of all losses, if any, incurred during
such Collection Period in connection with the investment of such funds. “Net
Release Price ”: As defined in Section 3.05(b) . “Nonrecoverable Advance ”: Any
Nonrecoverable P&I Advance and/or Nonrecoverable Property Protection Advance, as
the context may require. “Nonrecoverable P&I Advance ”: Any P&I Advance
previously made or proposed to be made in respect of any Payment Date, that, as
determined by the Property Manager (or, if applicable, the Back-Up Manager or
Indenture Trustee), in its commercially reasonable, good faith business judgment
and (other than with respect to any such determination made by the Indenture
Trustee) in accordance with the Servicing Standard, will not be ultimately
recoverable by it from the proceeds on the Collateral Pool allocated in
accordance with the priority set forth in Section 2.11 of the Indenture with
respect to the payment of Collateral Pool Expenses. “Nonrecoverable Property
Protection Advance ”: Any Property Protection Advance previously made or
proposed to be made in respect of a Mortgaged Property (including any Lease
related thereto) or Mortgage Loan that, as determined by the Property Manager
(or, if applicable, the Back-Up Manager or Indenture Trustee), in its
commercially reasonable good faith business judgment and (other than with
respect any such determination made by the Indenture Trustee) in accordance with
the Servicing Standard, will not be ultimately recoverable from late payments,
Property Insurance Proceeds, Liquidation Proceeds or any other recovery on or in
respect of the related Mortgage Loan or Mortgaged Property or related Lease with
respect 15 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t029.jpg]
to which such Property Protection Advance was (or is proposed to be) made
(including any Monthly Lease Payments in respect of any Lease added to the
Collateral upon any re-leasing of the related Mortgaged Property). “Note
Registrar ”: As defined in the Indenture. “Notes ”: As defined in the Indenture.
“Noteholders ”: As defined in the Indenture. “Obligor ”: A Tenant or a Borrower,
as the context requires. “Officer’s Certificate ”: A certificate signed by a
Servicing Officer of the Property Manager or the Special Servicer or a
Responsible Officer of the Indenture Trustee or the applicable Issuer Member on
behalf of an Issuer, as the case may be, and with respect to any other Person, a
certificate signed by the Chairman of the Board, the President, a Vice President
or Assistant Vice President, the Treasurer, the Secretary, or one of the
Assistant Treasurers or Assistant Secretaries of such Person. “Opinion of
Counsel ”: A written opinion of counsel (which shall be rendered by counsel that
is Independent of the Issuers, the Issuer Members, the Indenture Trustee, the
Property Manager and the Special Servicer) in form and substance reasonably
acceptable to and delivered to the addressees thereof. “Originators ”:
Collectively, each of Spirit Realty and its Affiliates which has conveyed one or
more Mortgage Loans or Mortgaged Properties to an Issuer pursuant to a Property
Transfer Agreement or otherwise. “OTS ”: The Office of Thrift Supervision or any
successor thereto. “P&I Advance ”: As defined in Section 3.03(g) hereof. “P&I
Shortfall ”: With respect to any Series of Notes and any Payment Date, in the
event that the Series Available Amount allocated (or to be allocated) to such
Series of Notes in respect of such Payment Date will be insufficient to pay in
full (x) the P&I Shortfall Scheduled Principal Payment (if any), in respect of
the Notes of such Series due on such Payment Date and , (y) accrued and unpaid
Note Interest in respect of the Notes of such Series due on such Payment Date
and (z) the aggregate VFN Administrative Agent fees and VFN Undrawn Commitment
Fees due on the Variable Funding Notes of such Series on such Payment Date, in
each case in accordance with the terms of the Series Supplement with respect to
such Series of Notes, the amount of such insufficiency for such Payment Date.
For the avoidance of doubt and notwithstanding the foregoing, in no event shall
P&I Shortfall include any Make Whole Amount, Class B Deferred Interest, Post-ARD
Additional Interest or Deferred Post-ARD Additional Interest “P&I Shortfall
Scheduled Principal Balance Payment ”: With respect to any Series of Notes and
any Payment Date, the Scheduled Principal Payment (if any) with respect to each
16 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t030.jpg]
Class of Notes in such Series other than any such Class of Notes whose
Anticipated Repayment Date (x) occurs on such Payment Date or (y) has occurred
prior to such Payment Date. “Pari Passu Co-Lender Agreements ”: Any co-lender
agreement relating to any Issuer acquiring Pari Passu Loans secured by Mortgaged
Properties (or leasehold interests in real property) that also secure Companion
Loans held by parties other than such Issuer. “Pari Passu Loans ”: Mortgage
Loans secured by Mortgaged Properties (or leasehold interests in real property)
that also secure on a pari passu basis any Companion Loans. “Payment Account ”:
As defined in the Indenture. “Payment Date ”: As defined in the Indenture.
“Payoff Amount ”: An amount equal to the Collateral Value as of the First
Collateral Date of any Mortgage Loan or Mortgaged Property, as applicable, plus
any due and unpaid Monthly Loan Payment(s) or Monthly Lease Payment(s), as
applicable, and any unreimbursed Property Protection Advances (plus Advance
Interest thereon), Emergency Property Expenses, Liquidation Fees, Workout Fees,
Special Servicing Fees and Extraordinary Expenses, in each case with respect to
such Mortgage Loan or Mortgaged Property or the related Lease. “Percentage Rent
”: With respect to any Lease that does not provide for the payment of fixed
rent, the rent thereunder, if any, calculated solely as a percentage of the
total sales generated by the related Tenant at the related Mortgaged Property.
“Performance Undertaking ”: As defined in the Indenture. “Permitted Investments
”: Any one or more of the following obligations or securities: (i) direct
obligations of, or obligations fully guaranteed as to timely payment of
principal and interest by, the United States of America or any agency or
instrumentality thereof; provided , that such obligations are backed by the full
faith and credit of the United States of America and have a predetermined, fixed
amount of principal due at maturity (that cannot vary or change) and that each
such obligation has a fixed interest rate or has its interest rate tied to a
single interest rate index plus a single fixed spread; (ii) obligations of the
following agencies or instrumentalities of the United States of America: the
Export-Import Bank, the Farm Credit System Financial Assistance Corporation, the
Rural Economic Community Development Administration, the General Services
Administration, the U.S. Maritime Administration, the Small Business
Administration, the Government National Mortgage Association, the U.S.
Department of Housing & Urban Development, the Federal Housing Administration
and the Federal Financing Bank; provided , that such obligations are backed by
the full faith and credit of the United States of America, have a predetermined,
fixed amount of principal due at maturity (that cannot vary or change) and do
not have an “r” highlight attached to any rating and that each such 17 US-DOCS\
96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t031.jpg]
obligation has a fixed interest rate or has its interest rate tied to a single
interest rate index plus a single fixed spread; (iii) direct obligations of the
following agencies or instrumentalities of the United States of America that are
not backed by the full faith and credit of the United States: the Resolution
Funding Corporation, the Federal Home Loan Bank System (senior debt obligations
only), the Federal National Mortgage Association (senior debt obligations rated
“Aaa” by Moody’s and “AAA” by S&P only) or the Federal Home Loan Mortgage
Corporation (senior debt obligations rated “Aaa” by Moody’s and “AAA” by S&P
only); provided , that such obligations have a predetermined amount of principal
due at maturity (that cannot vary or change) and do not have an “r” highlight
attached to any rating and that each such obligation has a fixed interest rate
or has its interest rate tied to a single interest rate index plus a single
fixed spread; (iv) uncertificated certificates of deposit, time deposits and
bankers’ acceptances having maturities of not more than 360 days, of any bank or
trust company organized under the laws of the United States of America or any
state thereof; provided , that such items are rated in the highest short-term
debt rating category of each Rating Agency or such lower rating as will not
result in a qualification, downgrading or withdrawal of the rating then assigned
to the Notes by any Rating Agency without giving effect to any Insurance Policy
(as evidenced in writing by each Rating Agency), do not have an “r” highlight
affixed to its rating and have a predetermined fixed amount of principal due at
maturity (that cannot vary or change); (v) commercial paper (having original
maturities of not more than 270 days) of any corporation incorporated under the
laws of the United States of America or any state thereof (or of any corporation
not so incorporated; provided , that the commercial paper is denominated in
United States dollars and amounts payable thereunder are not subject to any
withholding imposed by any non-United States jurisdiction) that is rated in the
highest short-term debt rating category of each Rating Agency or such lower
rating as will not result in a qualification, downgrading or withdrawal of the
rating then assigned to the Notes by any Rating Agency without giving effect to
any Insurance Policy (as evidenced in writing by each Rating Agency), does not
have an “r” highlight affixed to its rating, has a predetermined fixed amount of
principal due at maturity (that cannot vary or change) and has a fixed interest
rate or has its interest rate tied to a single interest rate index plus a single
fixed spread, or any demand notes that constitute vehicles for commercial paper
rated in the highest unsecured commercial or finance company paper rating
category of each Rating Agency; (vi) investments in money market funds rated
“AA-mg” (or the equivalent rating) or higher by each Rating Agency; and 18
US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t032.jpg]
(vii) any other obligation or security the inclusion of which, as an Eligible
Investment, satisfies the Rating Agency Notification Condition. provided , that
(1) no investment described hereunder shall evidence either the right to receive
(x) only interest with respect to such investment or (y) a yield to maturity
greater than 120% of the yield to maturity at par of the underlying obligations,
(2) no investment described hereunder may be purchased at a price greater than
par if such investment may be prepaid or called at a price less than its
purchase price prior to stated maturity (that cannot vary or change) and (3)
such Permitted Investments are either (x) at all times available or (y) mature
prior to the Payment Date on which funds used to acquire such investment would
otherwise be distributed pursuant to Section 2.11 of the Indenture. “Permitted
Replacement Event ”: As defined in Section 6.04(a) hereof. “Permitted
Termination Event ”: As defined in Section 6.04(b) hereof. “Person ”: Any
individual, corporation, partnership, joint venture, association, joint-stock
company, limited liability company, trust, estate, unincorporated organization
or government or any agency, instrumentality or political subdivision of any
government, or any definition of such term as may be provided in Sections 13(d)
and 14(d) of the Exchange Act. “Post-Closing Acquisition Reserve Account ”: As
defined in the Indenture. “Post-Closing Property ”: As defined in the Indenture.
“Prepayment Consideration Payment ”: With respect to any Mortgage Loan, any
yield maintenance or prepayment premium payment made by a Borrower in connection
with a Principal Prepayment on or other early collection of principal of a
Mortgage Loan. “Primary Servicing Office ”: The office of the Property Manager
or the Special Servicer, as the context may require, that is primarily
responsible for such party’s servicing obligations hereunder. “Prime Rate ”: The
“prime rate” published in the “Money Rates” section of The Wall Street Journal,
as such “prime rate” may change from time to time. If The Wall Street Journal
ceases to publish the “prime rate,” then the Indenture Trustee shall select an
equivalent publication that publishes such “prime rate”; and if such “prime
rate” is no longer generally published or is limited, regulated or administered
by a governmental or quasi-governmental body, then the Indenture Trustee shall
select a comparable interest rate index. In either case, such selection shall be
made by the Indenture Trustee in its sole discretion and the Indenture Trustee
shall notify the Property Manager and the Special Servicer in writing of its
selection. “ Principal Prepayment ”: Any payment of principal voluntarily made
by the Borrower on a Mortgage Loan that is received in advance of its scheduled
Due Date and that is not accompanied by an amount of interest (without regard to
any Prepayment Consideration Payment 19 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t033.jpg]
that may have been collected) representing scheduled interest due on any date or
dates in any month or months subsequent to the month of prepayment. “ Property
Insurance Policy ”: With respect to any Mortgage Loan and/or Mortgaged Property,
any hazard insurance policy, flood insurance policy, title policy, Environmental
Policy, residual value insurance policy or other insurance policy that is
maintained from time to time in respect of such Mortgage Loan and/or Mortgaged
Property (including, without limitation, any blanket insurance policy maintained
by or on behalf of the applicable Issuer). “Property Insurance Proceeds ”: All
proceeds received under any Property Insurance Policy that provides coverage
with respect to any Mortgaged Property or the related Mortgage Loan, if
applicable. “ Property Management Fee ”: With respect to each Mortgage Loan and
each Mortgaged Property owned by the Issuer, the fee payable to the Property
Manager pursuant to Section 3.11(a) . “Property Management Fee Rate ”: With
respect to each Mortgage Loan and each Lease, a fixed percentage rate equal to
0.25% per annum. “Property Manager ”: Spirit Realty, in its capacity as property
manager under this Agreement, or any successor property manager appointed as
herein provided. “Property Manager Additional Servicing Compensation ”: As
defined in Section 3.11(b) . “Property Protection Advances ”: With respect to
the Leases, the Mortgage Loans and the Mortgaged Properties: (i) All customary,
reasonable and necessary out-of-pocket costs and expenses incurred by the
Property Manager or the Back-Up Manager, in connection with servicing the
Leases, the Mortgaged Properties and the Mortgage Loans, in accordance with the
Servicing Standard and this Agreement, for the purpose of paying (a) real estate
taxes, (b) in the case of Leasehold Mortgaged Properties, payments required to
be made under the related ground leases, (c) premiums on Property Insurance
Policies (not already paid pursuant to Section 2.11 of the Indenture, as
confirmed by the applicable Issuers) and (d) other amounts necessary to preserve
or maintain the security interest and lien of the Indenture Trustee in, and
value of, each related Mortgaged Property (including any costs and expenses
necessary to re-lease such Mortgaged Property), Lease or Mortgage Loan
(including costs and expenses related to collection efforts). (ii) All
customary, reasonable and necessary out-of-pocket costs and expenses incurred by
the Property Manager or the Back-Up Manager (or, if applicable, the Special
Servicer) in connection with the servicing of a Mortgage Loan after a default,
delinquency or other unanticipated event, or in connection with the
administration of any REO Property, including, but not limited to, the cost of
(a) 20 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t034.jpg]
compliance with the obligations of the Property Manager or the Special Servicer
set forth in Sections 2.04(c) , 3.03(c) and 3.17(b) , (b) the preservation,
insurance, restoration, protection and management of any Collateral, including
the cost of any “force placed” insurance policy purchased by the Property
Manager to the extent such cost is allocable to a particular item of Collateral
that the Property Manager is required to cause to be insured pursuant to Section
3.07(a) , (c) obtaining any Liquidation Proceeds (insofar as such Liquidation
Proceeds are of the nature described in the definition thereof) or Property
Insurance Proceeds in respect of any Collateral or REO Property, (d) any
enforcement of judicial proceedings with respect to any Collateral, including
foreclosures, and (e) the operation, management, maintenance and liquidation of
any REO Property. Notwithstanding anything to the contrary, “Property Protection
Advances” shall not include allocable overhead of the Property Manager or the
Special Servicer, such as costs for office space, office equipment, supplies and
related expenses, employee salaries and related expenses and similar internal
costs and expenses. “Property Transfer Agreements ”: As defined in the
Indenture. “Protective Mortgage Loan ”: Means any Mortgage Loan (a) with respect
to which Spirit Realty or an affiliate thereof is the Borrower and (b) that was
acquired by any Issuer in lieu of such Issuer acquiring the Mortgaged Property
or Mortgaged Properties securing such Mortgage Loan in order to reduce or
eliminate any actual or potential liability that such Issuer would have had in
the event that such Mortgaged Property or Mortgaged Properties were acquired by
such Issuer. “Purchase Option Deficiency ”: An amount equal to the deficiency,
if any, between 115% of the Allocated Loan Amount of a Mortgaged Property
released in connection with a Third Party Purchase Option and the related Third
Party Option Price for such Mortgaged Property. “Purchase Premium ”: As defined
in Section 7.01(c). “Qualified Deleveraging Event ”: Either (i) a firm
commitment underwritten public offering of the equity interests of Spirit MTA or
any direct or indirect parent entity of Spirit MTA pursuant to a registration
statement under the Securities Act, which results in aggregate cash proceeds to
Spirit MTA or any direct or indirect parent entity of Spirit MTA of at least $75
million (net of underwriting discounts and commissions), (ii) an acquisition
(whether by merger, consolidation or otherwise) of greater than fifty percent
(50%) of the voting equity interests of Spirit MTA, or any direct or indirect
parent of Spirit MTA by any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) or (iii) Spirit MTA or any direct or indirect parent
or subsidiary of Spirit MTA sells or transfers (whether by merger, consolidation
or otherwise) all of its interests in the Issuers or the Issuers convey or
transfer (whether by merger, consolidation or otherwise) all or substantially
all the Collateral Pool in accordance with the applicable restrictions in the
Indenture (in each case, other than a sale, transfer or other conveyance to a
direct or indirect parent or wholly owned subsidiary of Spirit MTA). 21 US-DOCS\
96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t035.jpg]
“Qualified Eligible Successor ”: As defined in Section 6.04(b). “Qualified
Insurer ”: An insurance company or security or bonding company qualified to
write the related Property Insurance Policy in the relevant jurisdiction.
“Qualified Intermediary ”: Any third-party acting as an “qualified intermediary”
within the meaning of Section 1031 of the Code and Section 1.1031(k)-1(g)(4) of
the Treasury Regulations. “ Qualified Release Amount ”: An amount equal to the
product of (i) the amount of the Early Refinancing Prepayment and (ii) (a) the
aggregate Collateral Value of all Mortgaged Properties (not otherwise securing a
Mortgage Loan) and Mortgage Loans divided by (b) the aggregate Allocated Loan
Amount of the Collateral Pool. “Qualified Substitute Mortgage Loan ”: (X) Any
Qualified Substitute Protective Mortgage Loan or (Y) any other commercial real
estate loan acquired by an Issuer, which, in the case of clause (Y), is: (a) in
substitution for a Released Mortgage Loan, (b) with the proceeds (or a portion
thereof) from the sale of a Released Mortgage Loan or (c) with the proceeds (or
a portion thereof) of a Balloon Payment or Principal Prepayment on a Mortgage
Loan and which, in each such case, as of the date of the acquisition thereof,
(i) is secured by one or more Mortgaged Properties that would constitute a
Qualified Substitute Mortgaged Property (other than any requirements set forth
in clauses (iii) and (vii) of the definition thereof) in the event that it (or
they) were exchanged by such Issuer for the Mortgaged Property (or Mortgaged
Properties) securing such Released Mortgage Loan or the Mortgage Loan with
respect to which such Balloon Payment or Principal Prepayment was received, as
applicable (it being understood that, for the purposes of this clause (i), the
Collateral Value of each such Mortgaged Property shall be determined in
accordance with clause (i) of the definition of “Collateral Value” as if it did
not secure a Mortgage Loan), (ii) has an unpaid principal balance that, when
combined with any cash proceeds received (or to be received) in connection with
such substitution or such sale, if applicable, and the principal balance of each
other commercial real estate loan acquired (or to be acquired) by the applicable
Issuer in substitution for such Released Mortgage Loan or with the proceeds of
such sale or such Balloon Payment or Principal Prepayment, as applicable, is not
less than the unpaid principal balance of such Released Mortgage Loan or the
amount of such Balloon Payment or Principal Prepayment, as applicable (other
than the amount of such Balloon Payment or Principal Prepayment that will remain
in the Release Account after giving effect to such acquisition), (iii) has an
Interest Rate not more than one percentage point less than such Released
Mortgage Loan or the Mortgage Loan with respect to which such Balloon Payment or
Principal Prepayment was made, as applicable, (iv) subject to any exceptions
with respect to which the Rating Condition is satisfied or the Requisite Global
Majority has consented, the applicable Issuer has obtained from an Originator or
itself has made, with respect to such commercial real estate loan, either (x)
all of the representations and warranties originally made with respect to such
Released Mortgage Loan or Mortgage Loan with respect to which such Balloon Loan
or Principal Prepayment was made or (y) all of the representations and
warranties required to be made for Mortgage Loans pursuant to Section 2.19 of
the Indenture (in each case, with each date therein referring to, unless
otherwise expressly stated, the date of such acquisition ), (v) pays interest
and, if applicable, principal on a monthly basis, (vi) has been approved in
writing by the Support Provider, (vii) has a maturity date that is not more than
one 22 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t036.jpg]
year earlier than such Released Mortgage Loan or Mortgage Loan with respect to
which the Balloon Payment or Principal Prepayment was made, (viii) if such
commercial real estate loan would constitute a Balloon Loan and either such
Released Mortgage Loan was a Balloon Loan or such commercial real estate loan is
being acquired with the proceeds of a Balloon Payment, such commercial real
estate loan has a balloon payment that is not more than 10.0% larger than the
Balloon Payment relating to such Released Mortgage Loan or such Balloon Payment,
as applicable and (ix) that has a Loan-to-Value Ratio no greater than the higher
of (a) 80.0% and (b) the Loan-to-Value Ratio of the Released Mortgage Loan (or
the Mortgage Loan with respect to which the Balloon Payment or Principal
Prepayment was made). If one or more of the foregoing criteria are not met (x)
other than with respect to a commercial real estate loan being acquired with the
proceeds of a Balloon Payment or Principal Prepayment, such commercial real
estate loan will be a Qualified Substitute Mortgage Loan if the Qualified
Substitute Mortgage Loan Waiver Criteria are satisfied with respect to such
commercial real estate loan or (y) with respect to a commercial real estate loan
being acquired with the proceeds of a Balloon Payment or Principal Prepayment,
such commercial real estate loan will be a Qualified Substitute Mortgage Loan if
the Special Servicer considers such acquisition to be in the interest of the
Noteholders and the Rating Agency Notification Condition is satisfied in
connection with such acquisition. “Qualified Substitute Mortgage Loan Waiver
Criteria ”: Means criteria that will be satisfied with respect to any commercial
real estate loan in the event that: (1) the Special Servicer considers the
acquisition by the applicable Issuer of such commercial real estate loan to be
in the interest of the Noteholders and (2) either (x) the Rating Condition is
satisfied in connection with such acquisition or (y) both (A) the Rating Agency
Notification Condition is satisfied in connection with such acquisition and (B)
after giving effect to such acquisition, the aggregate Collateral Values
(determined as of the date of acquisition by the applicable Issuer) of all
commercial real estate loans acquired pursuant to this clause (2)(y) and all
commercial real estate properties acquired pursuant to clause (2)(y) of the
Qualified Substitute Mortgaged Property Waiver Criteria, in each case during the
Closing Date Period in which such acquisition occurs, will not exceed 5.0% of
the Aggregate Collateral Value (determined as of the Starting Closing Date with
respect to such Closing Date Period). “Qualified Substitute Mortgaged Property
”: Any commercial real estate property acquired by the applicable Issuer (a) in
substitution for a Released Mortgaged Property or a Released Mortgage Loan, (b)
with the proceeds (or a portion thereof) from the sale of a Released Mortgaged
Property or Released Mortgage Loan or (c) with the proceeds (or a portion
thereof) of a Balloon Payment or Principal Prepayment on a Mortgage Loan and
which, in any case, as of the date of the acquisition thereof, (i) solely to the
extent acquired with amounts on deposit in the Release Account, has a Collateral
Value that, when combined with any cash proceeds received (or to be received) in
connection with such substitution or such sale, if applicable, and the
Collateral Value of each other commercial real estate property acquired (or to
be acquired) by the applicable Issuer or Co-Issuer in substitution for such
Released Mortgaged Property or Released Mortgage Loan or with the proceeds of
such sale or such Balloon Payment or Principal Prepayment, as applicable, is
equal to or greater than (x) in the case of a Released Mortgaged Property, the
Fair Market Value of such Released Mortgaged Property, (y) in the case of a
Released Mortgage Loan, the principal balance of such Released Mortgage Loan or
(z) 23 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t037.jpg]
in the case of a Balloon Payment or Principal Prepayment, the amount of such
Balloon Payment or Principal Prepayment, as applicable (other than the amount of
such Balloon Payment or Principal Prepayment that will remain in the Release
Account after giving effect to such acquisition), (ii) solely to the extent
acquired through an exchange (and not with proceeds on deposit in the Release
Account), has a Fair Market Value that, when combined with any cash proceeds
received (or to be received) in connection with such substitution or such sale,
if applicable, and the Fair Market Value of each other commercial real estate
property acquired (or to be acquired) by the applicable Issuer in substitution
for such Released Mortgaged Property or Released Mortgage Loan or with the
proceeds of such sale or such Balloon Payment or Principal Prepayment, as
applicable, is equal to or greater than (x) in the case of a Released Mortgaged
Property, the Fair Market Value of such Released Mortgaged Property, (y) in the
case of a Released Mortgage Loan, the principal balance of such Released
Mortgage Loan or (z) in the case of a Balloon Payment or Principal Prepayment,
the amount of such Balloon Payment or Principal Prepayment, as applicable (other
than the amount of such Balloon Payment or Principal Prepayment that will remain
in the Release Account after giving effect to such acquisition), (iii) solely to
the extent acquired through an exchange (and not with proceeds on deposit in the
Release Account), has a Collateral Value that, when combined with any cash
proceeds received (or to be received) in connection with such substitution or
such sale, if applicable, and the Collateral Value of each other commercial real
estate property acquired (or to be acquired) by the Issuer in substitution for
such Released Mortgaged Property or Released Mortgage Loan or with the proceeds
of such sale or such Balloon Payment or Principal Prepayment, as applicable, is
equal to or greater than (x) in the case of a Released Mortgaged Property, the
Collateral Value of such Released Mortgaged Property, (y) in the case of a
Released Mortgage Loan, the principal balance of such Released Mortgage Loan or
(z) in the case of a Balloon Payment or Principal Prepayment, the amount of such
Balloon Payment or Principal Prepayment, as applicable (other than the amount of
such Balloon Payment or Principal Prepayment that will remain in the Release
Account after giving effect to such acquisition), (iv) subject to any exceptions
with respect to which the Rating Condition is satisfied or the Requisite Global
Majority has consented, such Issuer has obtained from an Originator or itself
has made, (A) with respect to any such commercial real estate property acquired
in substitution for a Released Mortgaged Property, either (x) all of the
representations and warranties originally made with respect to such Released
Mortgaged Property or (y) all of the representations and warranties required to
be made with respect to commercial real estate loans contemplated by Section
2.19 of the Indenture for Mortgaged Properties or (B) with respect to any such
commercial real estate property acquired with the proceeds of any Balloon
Payment or Principal Prepayment of a Mortgage Loan, all of the representations
and warranties required to be made with respect to commercial real estate loans
contemplated by Section 2.19 of the Indenture for Mortgaged Properties (in each
case, with each date therein referring to, unless otherwise expressly stated,
the date of such acquisition), (v) in the event that such commercial real estate
property were included as a Mortgaged Property in the Collateral Pool as of the
end of the Collection Period preceding the Collection Period in which such
acquisition occurs, it would not have lowered the weighted average of the FCCR
for all Mortgaged Properties in the Collateral Pool and all Mortgaged Properties
securing Mortgage Loans in the Collateral Pool, based upon the most recent
determination of each such FCCR by the Property Manager (weighted based on the
Allocated Loan Amount of each such Mortgaged Property); provided, however, with
respect to no more than 10% of the Aggregate Collateral Value in any Closing
Date Period (determined as of the 24 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t038.jpg]
applicable Starting Closing Date), such Qualified Substitute Mortgaged
Properties will not be subject to the weighted average FCCR criteria set forth
in this clause (v), but instead will be required to have a minimum FCCR of 2.5
(measured as of the date of each respective substitution); provided, further,
that with respect to no more than 5% of the Aggregate Collateral Value in any
Closing Date Period, such Qualified Substitute Mortgaged Properties will not be
subject to the weighted average FCCR or minimum FCCR criteria set forth in this
clause (v) so long as the Tenant under the related Lease (or any related
Guarantor) has an investment grade rating from S&P, Moody’s or Fitch Ratings,
Inc., -(vi) in the event that any lease relating to such commercial real estate
property were included as a “Lease” in the Collateral Pool as of the end of the
Collection Period preceding the Collection Period in which such acquisition
occurs, it would not have lowered the weighted average of the Monthly Lease
Payments for all Leases in the Collateral Pool and all leases relating to
Mortgaged Properties securing Mortgage Loans in the Collateral Pool (weighted
based on the Allocated Loan Amount of each such Mortgaged Property) ; provided,
however, that any such leases included as “Leases” in the Collateral Pool may
reduce the weighted average of the Monthly Lease Payments for all Leases in the
Collateral Pool by no more than 2.5% in the aggregate for all such leases in any
Closing Date Period , (vii) in the event that any lease relating to such
commercial real estate property were included as a “Lease” in the Collateral
Pool as of the end of the Collection Period preceding the Collection Period in
which such acquisition occurs, it would not have lowered the weighted average of
the remaining lease term for all Leases in the Collateral Pool and all Leases
relating to Mortgaged Properties securing Mortgage Loans in the Collateral Pool
(weighted based on the Allocated Loan Amount of each such Mortgaged Property) ;
provided, however, that any such leases included as “Leases” in the Collateral
Pool may reduce the weighted average of the remaining lease term for all Leases
in the Collateral Pool by no more than 3 months in the aggregate for all such
leases in any Closing Date Period , (viii) if the tenant thereof or any third
party has an option to purchase such commercial real estate property, the
contractual amount of such option price is no less than what the Allocated Loan
Amount of such commercial real estate property would be after giving effect to
such acquisition, (ix) has been approved in writing by the Support Provider, (x)
is either (x) leased pursuant to a “triple net” lease or (y) leased pursuant to
a “double net” lease and (xi) has an appraisal that meets the applicable
requirements set forth in the definition of “Appraised Value.” If one or more of
the foregoing criteria are not met, such commercial real estate property will be
a Qualified Substitute Mortgaged Property if the Qualified Substitute Mortgaged
Property Waiver Criteria are satisfied with respect to such commercial real
estate property. “Qualified Substitute Mortgaged Property Waiver Criteria ”:
Means criteria that will be satisfied with respect to any commercial real estate
property in the event that: (1) the Special Servicer considers the acquisition
by the applicable Issuer of such commercial real estate property to be in the
interest of the Noteholders and (2) either (x) the Rating Condition is satisfied
in connection with such acquisition or (y) both (A) the Rating Agency
Notification Condition is satisfied in connection with such acquisition and (B)
after giving effect to such acquisition, the aggregate Collateral Values
(determined as of the date of acquisition by the applicable Issuer) of all
commercial real estate properties acquired pursuant to this clause (2)(y) and
all commercial real estate loans acquired pursuant to clause (2)(y) of the
Qualified Substitute Mortgage Loan Waiver Criteria, in each case during the
Closing Date Period in which such 25 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t039.jpg]
acquisition occurs, will not exceed 5.0% of the Aggregate Collateral Value
(determined as of the Starting Closing Date with respect to such Closing Date
Period). “Qualified Substitute Protective Mortgage Loan ”: Means any Protective
Mortgage Loan that (i) is secured by one or more Mortgaged Properties that would
constitute a Qualified Substitute Mortgaged Property (other than any
requirements set forth in clauses (iii) and (vii) of the definition thereof) in
the event that it (or they) were exchanged by an Issuer for the Released
Mortgaged Property (it being understood that, for the purposes of this clause
(i), the Collateral Value of each such Mortgaged Property shall be determined in
accordance with clause (i) of the definition of “Collateral Value” as if it did
not secure a Mortgage Loan), (ii) has an unpaid principal balance that, when
combined with any cash proceeds received (or to be received) in connection with
the substitution or sale of the applicable Released Mortgaged Property, if
applicable, and the principal balance of each other commercial real estate loan
or commercial real estate property acquired (or to be acquired) by the
applicable Issuer in substitution for such Released Mortgaged Property or with
the proceeds of such sale or substitution, is not less than the Collateral Value
of such Released Mortgaged Property, (iii) with respect to which, subject to any
exceptions with respect to which the Rating Condition is satisfied or the
Requisite Global Majority has consented, the applicable Issuer has obtained from
an Originator or itself has made, all of the representations and warranties
required to be made for Mortgage Loans pursuant to Section 2.19 of the Indenture
(with each date therein referring to, unless otherwise expressly stated, the
date of such acquisition) and (iv) has been approved in writing by the Support
Provider. “Rating Agency ”: As defined in the Indenture. “Rating Agency
Notification Condition ”: As defined in the Indenture. “Rating Condition ”: As
defined in the Indenture. “Re-Appraised Value : With respect to each Mortgaged
Property that is the subject of a Global Appraisal Event, the Appraised Value
that is determined with respect to such Mortgaged Property in connection with
such Global Appraisal Event. In the event that multiple Global Appraisal Events
occur with respect to the same Mortgaged Property, the Appraised Value
determined with respect to the most recent Global Appraisal Event shall
constitute the Re- Appraised Value of such Mortgaged Property. “Reimbursement
Rate ”: The rate per annum applicable to the accrual of Advance Interest, which
rate per annum is equal to the Prime Rate plus 2.0%. “Release ”: As defined in
Section 7.01(a) . “Release Account ”: As defined in Section 3.04(b) . “Release
Parcel ”: With respect to the Post-Closing Properties identified as Buehler’s
Food Market (1055 Sugarbush Drive) and Buehler’s Food Market (3540 Burbank
Road), an undeveloped portion of each such property that (i) was not considered
in determining the purchase price thereof paid by the Originator with respect
thereto and (ii) is subject to an option 26 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t040.jpg]
on the part of the related Tenant permitting such Tenant to subdivide and
reacquire such undeveloped portion for a nominal amount. “Release Price ”: As
defined in Section 7.01(b) . “Remaining Parcel ”: As defined in Section 7.01(a)
. “Relinquished Property ”: Any Mortgaged Property qualifying as “relinquished
property” within the meaning of Section 1.1031(k)-(1(a) of the Treasury
Regulations (or any successor section). “Relinquished Property Agreement ”: Any
agreement relating to the sale or disposition of Relinquished Property.
“Relinquished Property Proceeds ”: means the proceeds of the sale or disposition
of Relinquished Property. “Remittance Date ”: The Business Day preceding each
Payment Date. “Removed Mortgaged Property ”: Each Third Party Option Mortgaged
Property and each Lease Transfer Mortgaged Property, released at any time from
the lien of the Indenture. “REO Acquisition ”: The acquisition of any REO
Property pursuant to Section 3.09 . “REO Disposition ”: The sale or other
disposition of any REO Property pursuant to Section 3.18 . “REO Property ”: A
Mortgaged Property acquired by or on behalf of the Indenture Trustee through
foreclosure, acceptance of a deed-in-lieu of foreclosure or otherwise in
accordance with applicable law in connection with the default or imminent
default of a Mortgage Loan. “REO Revenues ”: All income, rents, profits and
proceeds derived from the ownership, operation or leasing of any REO Property. “
Replacement Property ”: Mortgaged Properties that are (i) of a “like-kind”
(within the meaning of Section 1.1031(a)-1(b) of the Treasury Regulations (or
any successor section)) to any Relinquished Property and otherwise satisfying
the definition of and requirements for “replacement property” under the Treasury
Regulations and (ii) satisfy the definition of Qualified Substitute Mortgaged
Property. “Replacement Property Agreement ”: Any agreement relating to the
acquisition of Replacement Property. “Request for Release ”: A request signed by
a Servicing Officer, as applicable, of the Property Manager substantially in the
form of Exhibit B attached hereto or of the Special Servicer substantially in
the form of Exhibit C attached hereto. 27 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t041.jpg]
“Requisite Global Majority ”: As defined in the Indenture. “Responsible Officer
”: As defined in the Indenture. “Restaurant Concept ”: With respect to any
properties operated within the Restaurants Business Sector, any chain of
properties that share substantially the same characteristics. “S&P ”: Standard &
Poor’s Rating Services, a division of The McGraw-Hill Companies, Inc. “Series ”:
As defined in the Indenture. “Series 2014-1 Supplement ”: The Series 2014-1
Supplement to the Indenture, dated as of the date hereof, among the Issuers and
the Indenture Trustee, as amended, supplemented or modified from time to time.
“Series 2017-1 Supplement ”: The Series 2017-1 Supplement to the Indenture,
dated as of the Series 2017-1 Closing Date, among the Issuers and the Indenture
Trustee, as amended, supplemented or modified from time to time. “Series Account
: As defined in the Indenture. “Servicer Replacement Event ”: The meaning
specified in Section 6.01(a) . “Servicing Account ”: The segregated account or
accounts created and maintained pursuant to Section 3.03(a) . “Servicing Fees ”:
With respect to each Mortgage Loan, Mortgaged Property and Lease, the Property
Management Fee, the Back-Up Fee, the Special Servicing Fee, if any, and the
Additional Servicing Compensation, if any. “Servicing File ”: Any documents
(other than documents required to be part of the related Loan File or Lease
File) in the possession of the Property Manager or the Special Servicer and
relating to the origination and servicing of any Mortgage Loan or Lease or the
administration of any Mortgaged Property (including copies of all applicable
Property Insurance Policies with respect thereto). “Servicing Officer ”: Any
officer or employee of the Property Manager or the Special Servicer, as
applicable, involved in, or responsible for, the administration, management and
servicing of the Mortgage Loans, Mortgaged Properties and Leases, whose name and
specimen signature appear on the list of servicing officers furnished, from time
to time, by such party to the applicable Issuers and the Indenture Trustee.
“Servicing Standard ”: To provide property management services for the Mortgaged
Properties and to service and special service the Mortgage Loans and Leases on
behalf of the applicable Issuers in accordance with applicable law, the terms of
this Agreement, the terms of the respective Mortgage Loans and Leases and, to
the extent consistent with the foregoing, (x) in the same manner in which, and
with the same care, skill, prudence and diligence with which, the 28 US-DOCS\
96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t042.jpg]
Property Manager or the Special Servicer, as the case may be, (a) services and
administers similar mortgage loans, leases and mortgaged properties for other
third party portfolios or (b) administers similar mortgage loans, leases and
mortgaged properties for its own account or (y) in a manner normally associated
with the servicing and administration of similar properties, whichever standard
is highest, in all cases taking into account the best interests of the
Noteholders and taking into consideration the maximization of revenue, but
without regard to: (i) any known relationship that the Property Manager or
Special Servicer, or an Affiliate of the Property Manager or Special Servicer,
may have with any Issuer, any Originator, the Support Provider, any Tenant, any
Borrower, any of their respective Affiliates or any other party to the
Transaction Documents; (ii) the ownership of any Note or LLC Interest by the
Property Manager or Special Servicer or any Affiliate of the Property Manager or
Special Servicer, as applicable; (iii) the Property Manager’s obligation to make
Advances, to incur servicing expenses or to withdraw (or, in the event the
Property Manager is Spirit Realty, to direct the Indenture Trustee to withdraw)
funds from the Collection Account to pay Emergency Property Expenses with
respect to the Mortgage Loans, the Leases or the Mortgaged Properties; (iv) the
Property Manager’s or Special Servicer’s right to receive compensation for its
services or reimbursements of the costs under this Agreement; (v) the ownership,
servicing or management for others, by the Property Manager, the Special
Servicer or any Originator or other Affiliate of any other leases or property;
(vi) the repurchase and indemnification obligations of the Originators or
Support Provider; or (vii) the existence of any loans made to a Tenant by the
Property Manager, the Special Servicer or Spirit Realty or any Affiliate of the
Property Manager, the Special Servicer or Spirit Realty. “Servicing Transfer
Event ”: With respect to any Mortgaged Property, the occurrence of any of the
events described in clauses (a) through (e) of the definition of “Specially
Serviced Lease.” With respect to any Mortgage Loan, the occurrence of any of the
events described in clauses (a) through (e) of the definition of “Specially
Serviced Loan.” “Special Servicer ”: Spirit Realty, in its capacity as special
servicer under this Agreement, or any successor special servicer appointed as
herein provided. “Special Servicer Additional Servicing Compensation ”: As
defined in Section 3.11(d) . “Special Servicer Report ”: As defined in Section
4.01(b) . “Special Servicing Fee ”: With respect to each Specially Serviced
Asset, the fee designated as such and payable to the Special Servicer pursuant
to the first paragraph of Section 3.11(c) . “Special Servicing Fee Rate ”: With
respect to each Specially Serviced Asset, a fixed percentage rate equal to 0.75%
per annum. “Specially Serviced Asset ”: A Specially Serviced Lease or a
Specially Serviced Loan. “Specially Serviced Lease ”: Any Lease as to which any
of the following events occurs or exists: 29 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t043.jpg]
(i) any Monthly Lease Payment becomes delinquent for 60 or more consecutive
days; (ii) the Property Manager determines in its good faith and reasonable
judgment that a default in making a Monthly Lease Payment is likely to occur
within 30 days and is not likely to be remedied for 60 days; (iii) the Property
Manager receives written notice from the Tenant indicating that such Tenant
cannot make future Monthly Lease Payments or requesting a reduction in the
amount of its Monthly Lease Payments; (iv) a default (other than as described in
clause (a) above) occurs that materially and adversely affects the interests of
the Issuers and that continues unremedied for the applicable grace period under
the terms of the Lease (or, if no grace period is specified, for 30 days); or
(v) the related Tenant becomes insolvent, readjusts its debt, is subject to
marshaling of assets and liabilities, or similar proceedings in respect of the
related Tenant occur, or as to which the related Tenant (in the good faith and
reasonable judgment of the Property Manager) takes actions indicating its
insolvency or its inability to pay its obligations or the Property Manager or
the Special Servicer receives notice of commencement of foreclosure or similar
proceedings with respect to the related Mortgaged Property. “Specially Serviced
Lease Trigger Event ”: Each of the circumstances identified in clauses (a)
through (e) of the definition of the term “Specially Serviced Lease”. “Specially
Serviced Loan” : Any Mortgage Loan as to which any of the following events has
occurred: (i) any Monthly Loan Payment becomes delinquent for 60 or more
consecutive days; (ii) the Property Manager determines in its good faith and
reasonable judgment that a default in making a Monthly Loan Payment is likely to
occur within 30 days and is not likely to be remedied for 60 days; (iii) the
Property Manager receives written notice from the Borrower indicating that such
Borrower cannot make future Monthly Loan Payments or requesting a reduction in
the amount of its payment; (iv) a default (other than as described in clause (a)
above) occurs that materially and adversely affects the interests of the Issuers
and that continues unremedied for the applicable grace period under the terms of
the Mortgage Loan (or, if no grace period is specified, for 30 days); or (v) the
related Borrower becomes insolvent, readjusts its debt, is subject to marshaling
of assets and liabilities, or similar proceedings in respect of the related
Borrower occur, or as to which the related Borrower (in the good faith and
reasonable judgment of the Property Manager) takes actions indicating its 30
US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t044.jpg]
insolvency or its inability to pay its obligations or the Property Manager or
the Special Servicer receives notice of commencement of foreclosure or similar
proceedings with respect to the related Mortgaged Property. “Specially Serviced
Loan Trigger Event ”: Each of the circumstances identified in clauses (a)
through (e) of the definition of the term “Specially Serviced Loan”. “Specified
Permitted Subdivision ”: With respect to each Post-Closing Property containing a
Release Parcel, the subdivision of such Mortgaged Property to permit the
transfer of the Release Parcel to the related Tenant. “Specified Permitted
Subdivision Conditions ”: As defined in Section 7.01(a). “Spin-Off ”: A
transaction whereby Spirit Realty (or its parent) will “spin-off” certain of its
real estate assets, including the Issuers and the Collateral Pool. “Spirit MTA
”: Spirit MTA REIT, a Maryland real estate investment trust, and its successors
and assigns. “Spirit Realty ”: Spirit Realty, L.P., a Delaware limited
partnership, and its successors and assigns. “Spirit SPE ”: Any special purpose,
bankruptcy remote subsidiary (direct or indirect) of Spirit Realty. “Starting
Closing Date ”: With respect to any Closing Date Period, the Series Closing Date
upon which such Closing Date Period commences . “Sub-Manager ”: Any Person with
which the Property Manager or the Special Servicer has entered into a
Sub-Management Agreement. “Sub-Management Agreement ”: The written contract
between the Property Manager or the Special Servicer, on the one hand, and any
Sub-Manager, on the other hand, relating to servicing and administration of
Mortgage Loans, Leases and Mortgaged Properties, as provided in Section 3.21 ,
as may be amended, supplemented or otherwise modified. “Successor Property
Manager ”: As defined in Section 6.01(b). “Successor Replacement Date ”: As
defined in Section 6.01(b). “Successor Special Servicer ”: As defined in Section
6.01(b) . “Support Provider ”: Spirit Realty or any successor support provider.
“Support Provider SPE ”: Any special purpose, bankruptcy remote subsidiary
(direct or indirect) of the Support Provider. 31 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t045.jpg]
“ Sweep Period ”: As defined in the Indenture. “Taxable REIT Subsidiary ” With
respect to Spirit Realty, an Affiliate thereof that is a “taxable REIT
subsidiary” under the Code. “Tenant ”: With respect to each Lease, the tenant
under such Lease and any successor or assign thereof. “Terminated Lease Property
”: A Mortgaged Property, with respect to which (a) the related Lease has
expired, has been terminated or has been rejected in a bankruptcy, insolvency or
similar proceeding of the Tenant, (b) the related Tenant has notified the
Property Manager or the applicable Issuer of its intent to not renew such Lease
within 24 months of the termination date of the related Lease or (c) the related
Tenant has otherwise failed to comply with the procedures for renewal under the
terms of the related Lease (including, but not limited to, any notice provisions
relating to renewal of the Lease); provided solely in the case of an expiration,
termination or rejection as described in clause (a), the Property Manager has
used commercially reasonable efforts to renew such Lease or obtain a new Lease
of such Mortgaged Property. “Third Party Option Expenses ”: Any reasonable
out-of-pocket costs and expenses (but not internal costs and expenses) incurred
by the Issuers (or Property Manager or Special Servicer, as applicable, on
behalf of the Issuers) in connection with the exercise of a Third Party Purchase
Option with respect to the applicable Mortgaged Property; provided , that such
costs and expenses shall not exceed $50,000 with respect to any single Mortgaged
Property. “Third Party Option Mortgaged Property ”: As defined in Section
7.02(a) . “Third Party Option Price ”: A cash price equal to (i) the amount
specified in a related Lease, Lease Document or other agreement, as payable by a
Tenant or any other Person in connection with the exercise of a Third Party
Purchase Option minus (ii) the Third Party Option Expenses in connection with
such exercise. “Third Party Purchase Option ”: An option of a Tenant or any
other Person under or in connection with a Lease, Lease Documents or other
related agreements to purchase the related Mortgaged Property before or at the
expiration of the Lease term. “Title Company ”: As defined in Section 2.03(a).
“Title Insurance Policies ”: As defined in Section 2.03(a). “Total Debt Service
”: As defined in the Indenture. “Transfer Date ”: The date on which a Mortgage
Loan or Mortgaged Property is acquired by the applicable Issuer. “Treasury
Regulations ” Any treasury regulations relating to like-kind exchanges and
Section 1031 of the Code (or any successor section thereof). 32 US-DOCS\
96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t046.jpg]
“Unscheduled Principal Payment ”: On any Payment Date, the sum of (a) the
Unscheduled Proceeds deposited into the Collection Account during the Collection
Period relating to such Payment Date plus (b) any Purchase Option Deficiency
arising during such Collection Period, together with any Purchase Option
Deficiency from any prior Payment Date or related Collection Period with respect
to which Available Amounts were not allocated to any Series pursuant to Section
2.11(b) the Indenture. “Unscheduled Proceeds ”: Collectively, Liquidation
Proceeds, Condemnation Proceeds, Property Insurance Proceeds, Principal
Prepayments, Release Prices, Balloon Payments, Purchase Premiums and Exchange
Cash Collateral; provided , however , that any amounts which are on deposit in
the Release Account or the Exchange Reserve Account shall not be deemed
Unscheduled Proceeds until such amounts have been transferred to the Collection
Account. “Uniform Commercial Code ”: The Uniform Commercial Code as in effect in
any applicable jurisdiction. “Workout Fee ”: With respect to each Corrected Loan
and each Corrected Lease, the fee payable to the Special Servicer pursuant to
Section 3.11(f) . “Workout Fee Rate ”: With respect to each Corrected Loan and
each Corrected Lease, a fixed percentage rate equal to 0.50%. Section 1.02 Other
Definitional Provisions . (a) All terms defined in this Agreement shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein. (b) As used in this
Agreement and in any certificate or other document made or delivered pursuant
hereto or thereto, accounting terms not defined in this Agreement or in any such
certificate or other document, and accounting terms partly defined in this
Agreement or in any such certificate or other document, to the extent not
defined, shall have the respective meanings given to them under GAAP. To the
extent that the definitions of accounting terms in this Agreement or in any such
certificate or other document are inconsistent with the meanings of such terms
under GAAP, the definitions contained in this Agreement or in any such
certificate or other document shall control. (c) The words “hereof,” “herein,”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement; Section and Exhibit references contained in this Agreement are
references to Sections and Exhibits in or to this Agreement unless otherwise
specified; a reference to a subsection or other subdivision without further
reference to a Section is a reference to such subsection or other subdivision as
contained in the Section in which the reference appears; and the words “include”
and “including” shall mean without limitation by reason of enumeration. 33
US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t047.jpg]
(d) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as the
feminine and neuter genders of such terms. (e) Any agreement, instrument or
statute defined or referred to herein or in any instrument or certificate
delivered in connection herewith means such agreement, instrument or statute as
from time to time amended, modified or supplemented and includes (in the case of
agreements or instruments) references to all attachments thereto and instruments
incorporated therein; references to a Person are also to its permitted
assignees. Section 1.03 Certain Calculations in Respect of the Leases and the
Mortgage Loans . (a) All amounts collected in respect of any Lease in the form
of payments from the related Tenants, Guaranties, Property Insurance Proceeds or
otherwise shall be applied to amounts due and owing under the Lease in
accordance with the express provisions of such Lease, and all amounts collected
in respect of any Mortgage Loan in the form of payments from the related
Borrower, Guaranties, Liquidation Proceeds or Property Insurance Proceeds shall
be applied to amounts due and owing under the related Mortgage Note and Mortgage
(including for principal and accrued and unpaid interest) in accordance with the
express provisions of the related Mortgage Note and Mortgage; in the absence of
such express provisions, all amounts collected shall be applied for purposes of
this Agreement: (i) with respect to amounts collected in respect to any Lease,
first , as a recovery of any related and unreimbursed Property Protection
Advances, and second , in accordance with the Servicing Standard, but subject to
Section 1.03(c) , as a recovery of any other amounts then due and owing under
such Lease, including, without limitation, Additional Rent and Default Interest;
and (ii) with respect to amounts collected in respect of any Mortgage Loan,
first , as a recovery of any related and unreimbursed Property Protection
Advances, second , as a recovery of accrued and unpaid interest at the related
Interest Rate on such Mortgage Loan to but not including, as appropriate, the
date of receipt or the Due Date in the Collection Period of receipt, third , as
a recovery of principal of such Mortgage Loan then due and owing, including by
reason of acceleration of the Mortgage Loan following a default thereunder (or,
if a liquidation event has occurred in respect of such Mortgage Loan, a recovery
of principal to the extent of its entire remaining unpaid principal balance),
fourth , as a recovery of any Prepayment Consideration Payment then due and
owing under such Mortgage Loan, fifth , in accordance with the Servicing
Standard, but subject to Section 1.03(c) , as a recovery of any other amounts
then due and owing under such Mortgage Loan, including Default Interest, and
sixth , as a recovery of any remaining principal of such Mortgage Loan to the
extent of its entire remaining unpaid principal balance. Any proceeds derived
from an unleased Mortgaged Property (exclusive of related operating costs,
including reimbursement of Property Protection Advances made by the Property
Manager or the Back-Up Manager in connection with the operation and disposition
of such Mortgaged Property) shall be applied by the Property Manager in the same
manner as if they were Monthly Lease Payments due on the previously existing
Lease for such Mortgaged Property until such Lease becomes a Liquidated Lease
pursuant to the terms of such Lease and the related Lease Documents. (b)
Collections in respect of each REO Property (exclusive of amounts to be applied
to the payment of the costs of operating, managing, maintaining and disposing of
such REO Property) shall be treated: first , as a recovery of any related and
unreimbursed Property 34 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t048.jpg]
Protection Advances; second , as a recovery of accrued and unpaid interest on
the related Mortgage Loan at the related Interest Rate to but not including the
Due Date in the Collection Period of receipt; third , as a recovery of principal
of the related Mortgage Loan to the extent of its entire unpaid principal
balance; and fourth , in accordance with the Servicing Standard, but subject to
Section 1.03(c) , as a recovery of any other amounts deemed to be due and owing
in respect of the related Mortgage Loan. (c) Insofar as amounts received in
respect of any Lease, Mortgage Loan or REO Property which are allocable to fees
and charges owing in respect of such Lease, Mortgage Loan or REO Property which
constitute Additional Servicing Compensation payable to the Property Manager or
Special Servicer are insufficient to cover the full amount of such fees and
charges, such amounts shall be allocated between such of those fees and charges
as are payable to the Property Manager, on the one hand, and as are payable to
the Special Servicer, on the other, pro rata in accordance with their respective
entitlements with respect to such Lease, Mortgage Loan or REO Property. (d) The
foregoing applications of amounts received in respect of any Lease, Mortgage
Loan or REO Property shall be determined by the Property Manager and reflected
in the appropriate monthly Determination Date Report and any Modified Collateral
Detail and Realized Loss Report. (e) Notwithstanding the early termination of
any Lease resulting from a default by the related Tenant, such Lease will be
treated for purposes of determining Servicing Fees and Indenture Trustee Fees as
remaining in effect until such Lease becomes a Liquidated Lease. Section 1.04
Fee Calculations; Interest Calculations. (a) The calculation of the Servicing
Fees shall be made in accordance with Section 3.11 . All dollar amounts
calculated hereunder shall be rounded to the nearest penny with one-half of one
penny being rounded up. (b) The amount of interest accrued on each Mortgage Loan
during any Interest Accrual Period will be calculated in arrears based on the
terms specified in the related Mortgage Documents. ARTICLE II REPRESENTATIONS
AND WARRANTIES; RECORDINGS AND FILINGS; BOOKS AND RECORDS; DEFECT, BREACH, CURE,
REPURCHASE AND SUBSTITUTION; FINANCIAL COVENANTS Section 2.01 Representations
and Warranties of the Property Manager and the Back-Up Manager . 35 US-DOCS\
96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t049.jpg]
(a) The Property Manager represents and warrants to the other parties hereto,
and for the benefit of the Issuers, the Indenture Trustee on behalf of the
Noteholders, as of each Series Closing Date: (i) The Property Manager is a
limited partnership duly organized, validly existing, and in good standing under
the laws of the State of Delaware and is in compliance with the laws of each
state (within the United States of America) in which any Mortgaged Property is
located to the extent necessary to its performance under this Agreement; (ii)
The execution and delivery of this Agreement by the Property Manager, and the
performance and compliance with the terms of this Agreement by the Property
Manager, do not violate its organizational documents or constitute an event
that, with notice or lapse of time, or both, would constitute a default under,
or result in the breach of, any material agreement or other instrument to which
it is a party or by which it is bound; (iii) The Property Manager has the power
and authority to enter into and consummate all transactions to be performed by
it contemplated by this Agreement, has duly authorized the execution, delivery
and performance by it of this Agreement, and has duly executed and delivered
this Agreement; (iv) This Agreement, assuming due authorization, execution and
delivery by each of the other parties hereto, constitutes a valid, legal and
binding obligation of the Property Manager, enforceable against the Property
Manager in accordance with the terms hereof (except as such enforceability may
be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws affecting creditors’ rights generally or by
general equitable principles, whether considered in a proceeding at law or in
equity and by an implied covenant of good faith and fair dealing); (v) The
Property Manager is not in violation of, and its execution and delivery of this
Agreement and its performance and compliance with the terms of this Agreement
will not constitute a violation of, any law, any order or decree of any court or
arbiter, or any order, regulation or demand of any federal, state or local
governmental or regulatory authority, which violation is likely to affect
materially and adversely either the ability of the Property Manager to perform
its obligations under this Agreement or the financial condition of the Property
Manager; (vi) No litigation is pending or, to the Property Manager’s knowledge,
threatened against the Property Manager that is reasonably likely to be
determined adversely to the Property Manager and, if determined adversely to the
Property Manager, would prohibit the Property Manager from entering into this
Agreement or that, in the Property Manager’s good faith and reasonable judgment,
is likely to materially and adversely affect either the ability of the Property
Manager to perform its obligations under this Agreement or the financial
condition of the Property Manager; 36 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t050.jpg]
(vii) No consent, approval, authorization or order under any court or
governmental agency or body is required for the execution, delivery and
performance by the Property Manager of, or the compliance by the Property
Manager with, this Agreement or the consummation of the transactions of the
Property Manager contemplated by this Agreement, except for any consent,
approval, authorization or order that has been obtained or that if not obtained
would not have a material and adverse effect on the ability of the Property
Manager to perform its obligations hereunder; and (viii) Each officer and
employee of the Property Manager that has responsibilities concerning the
management, servicing and administration of Mortgaged Properties, Leases and
Mortgage Loans is covered by errors and omissions insurance and the fidelity
bond as and to the extent required by Section 3.07(c) . (b) The representations
and warranties of the Property Manager set forth in Section 2.01(a) shall
survive the execution and delivery of this Agreement and shall inure to the
benefit of the Persons to whom and for whose benefit they were made until all
amounts owed to the Noteholders under or in connection with this Agreement, the
Indenture and the Notes have been indefeasibly paid in full. Upon discovery by
any party hereto of any breach of any of the foregoing representations and
warranties, the party discovering such breach shall give prompt written notice
to the other parties. (c) Any successor Property Manager or Special Servicer
shall be deemed to have made, as of the date of its succession, each of the
representations and warranties set forth in Section 2.01(a) , subject to such
appropriate modifications to the representation and warranty set forth in
Section 2.01(a)(i) to accurately reflect such successor’s jurisdiction of
organization and whether it is a corporation, partnership, bank, association or
other type of organization. (d) The Back-Up Manager represents and warrants to
the other parties hereto, and for the benefit of the Issuers and the Indenture
Trustee on behalf of the Noteholders, as of each Series Closing Date: (i) The
Back-Up Manager is a national banking association duly organized, validly
existing, and in good standing under the laws of the United States of America
and is in compliance with the laws of each state (within the United States of
America) in which any Mortgaged Property is located to the extent necessary to
its performance under this Agreement; (ii) The execution and delivery of this
Agreement by the Back-Up Manager, and the performance and compliance with the
terms of this Agreement by the Back-Up Manager, do not violate its
organizational documents or constitute an event that, with notice or lapse of
time, or both, would constitute a default under, or result in the breach of, any
material agreement or other instrument to which it is a party or by which it is
bound; (iii) The Back-Up Manager has the corporate power and authority to enter
into and consummate all transactions to be performed by it contemplated by this
Agreement, 37 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t051.jpg]
has duly authorized the execution, delivery and performance by it of this
Agreement, and has duly executed and delivered this Agreement; (iv) This
Agreement, assuming due authorization, execution and delivery by each of the
other parties hereto, constitutes a valid, legal and binding obligation of the
Back-Up Manager, enforceable against the Back-Up Manager in accordance with the
terms hereof (except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws affecting creditors’ rights generally or by general equitable principles,
whether considered in a proceeding at law or in equity and by an implied
covenant of good faith and fair dealing); (v) The Back-Up Manager is not in
violation of, and its execution and delivery of, this Agreement and its
performance and compliance with the terms of this Agreement will not constitute
a violation of, any law, any order or decree of any court or arbiter, or any
order, regulation or demand of any federal, state or local governmental or
regulatory authority, which violation is likely to affect materially and
adversely either the ability of the Back-Up Manager to perform its obligations
under this Agreement or the financial condition of the Back-Up Manager; (vi) No
litigation is pending or, to the Back-Up Manager’s knowledge, threatened against
the Back-Up Manager that is reasonably likely to be determined adversely to the
Back-Up Manager and, if determined adversely to the Back-Up Manager, would
prohibit the Back-Up Manager from entering into this Agreement or that, in the
Back-Up Manager’s good faith and reasonable judgment, is likely to materially
and adversely affect either the ability of the Back-Up Manager to perform its
obligations under this Agreement or the financial condition of the Back-Up
Manager; (vii) No consent, approval, authorization or order under any court or
governmental agency or body is required for the execution, delivery and
performance by the Back-Up Manager of, or the compliance by the Back-Up Manager
with, this Agreement or the consummation of the transactions contemplated by the
Back-Up Manager by this Agreement, except for any consent, approval,
authorization or order that has been obtained or that if not obtained would not
have a material and adverse effect on the ability of the Back-Up Manager to
perform its obligations hereunder; and (viii) Each officer and employee of the
Back-Up Manager that has responsibilities concerning the management, servicing
and administration of the Mortgaged Properties, Leases and Mortgage Loans is
covered by errors and omissions insurance and the fidelity bond as and to the
extent required by Section 3.07(c) . Section 2.02 Representations and Warranties
of the Issuers . (a) Each Issuer hereby represents and warrants to each of the
other parties hereto and for the benefit of the Indenture Trustee, on behalf of
the Noteholders as of each Series Closing Date on or after the date on which
such Issuer becomes a party to this Agreement: 38 US-DOCS\ 96557504.7
102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t052.jpg]
(i) Such Issuer is a limited liability company duly organized, validly existing,
and in good standing under the laws of the State of Delaware and is in
compliance with the laws of each state (within the United States of America) in
which any applicable Mortgaged Property is located to the extent necessary for
the Issuer to perform its obligations under this Agreement; (ii) The execution
and delivery by such Issuer of this Agreement and the consummation by such
Issuer of the transactions provided for in this Agreement have been duly
authorized by all necessary action on the part of the Issuer; (iii) The
execution and delivery of this Agreement by such Issuer, and the performance and
compliance with the terms of this Agreement by such Issuer, do not violate its
organizational documents or constitute an event that, with notice or lapse of
time, or both, would constitute a default under, or result in the breach of, any
material agreement or other instrument to which it is a party or by which it is
bound; (iv) Such Issuer has the limited liability company power and authority to
enter into and consummate all transactions to be performed by it contemplated by
this Agreement, has duly authorized the execution, delivery and performance by
it of this Agreement and any applicable Joinder Agreement, and has duly executed
and delivered this Agreement and any applicable Joinder Agreement; (v) This
Agreement, assuming due authorization, execution and delivery by each of the
other parties hereto, constitutes a valid, legal and binding obligation of such
Issuer, enforceable against such Issuer in accordance with the terms hereof
(except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
affecting creditors’ rights generally or by general equitable principles,
whether considered in a proceeding at law or in equity and by an implied
covenant of good faith and fair dealing); (vi) Such Issuer is not in violation
of, and its execution and delivery of, this Agreement or any applicable Joinder
Agreement and its performance and compliance with the terms of this Agreement
will not constitute a violation of, any law, any order or decree of any court or
arbiter, or any order, regulation or demand of any federal, state or local
governmental or regulatory authority, which violation is likely to affect
materially and adversely either the ability of such Issuer to perform its
obligations under this Agreement or the financial condition of such Issuer;
(vii) No litigation is pending or, to such Issuer’s knowledge, threatened
against such Issuer that is reasonably likely to be determined adversely to such
Issuer and, if determined adversely to such Issuer, would prohibit such Issuer
from entering into this Agreement or that, in such Issuer’s good faith and
reasonable judgment, is likely to materially and adversely affect either the
ability of such Issuer to perform its obligations under this Agreement or the
financial condition of such Issuer; (viii) No consent, approval, authorization
or order under any court or governmental agency or body is required for the
execution, delivery and performance by 39 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t053.jpg]
such Issuer of, or the compliance by such Issuer with, this Agreement or the
consummation of the transactions of such Issuer contemplated by this Agreement,
except for any consent, approval, authorization or order that has been obtained
or that if not obtained would not have a material and adverse effect on the
ability of such Issuer to perform its obligations hereunder; (ix) Each officer
and employee of such Issuer that has responsibilities concerning the management,
servicing and administration of the applicable Mortgaged Properties, Leases and
Mortgage Loans is covered by errors and omissions insurance and the fidelity
bond as and to the extent required by Section 3.07(c) ; and (x) To such Issuer’s
knowledge, each of the Mortgaged Properties owned by such Issuer or securing a
Mortgage Loan owned by such Issuer is a commercial property. (b) The
representations and warranties of each Issuer set forth in Section 2.02(a) shall
survive the execution and delivery of this Agreement and shall inure to the
benefit of the Persons to whom and for whose benefit they were made for so long
as such Issuer remains in existence. Upon discovery by any party hereto of any
breach of any of the foregoing representations and warranties, the party
discovering such breach shall give prompt written notice to the other parties.
Section 2.03 Recordings and Filings; Books and Records . (a) In connection with
the Grant made by the Issuers to the Indenture Trustee pursuant to the Granting
Clause of the Indenture, each Issuer shall cause the delivery of the applicable
Lease Files for the Leases and the applicable Loan Files for the applicable
Mortgage Loans to the Custodian in accordance with the Custody Agreement for the
benefit of the Indenture Trustee in furtherance of such Grant and such Issuer
shall cause: (i) with respect to the Mortgaged Properties owned by such Issuer
(A) each Mortgage, Financing Statement and continuation statement referred to in
the definition of “Lease File” in the Custody Agreement to be submitted to the
appropriate Title Company (as defined below) on or before the First Collateral
Date with respect thereto for recording or filing, as the case may be, in the
appropriate public office for real property records or for Financing Statements,
at the expense of such Issuer and (B) each title insurance binder or commitment
referred to in the definition of “Lease File” in the Custody Agreement to be
issued as a final title insurance policy by the title companies (the “Title
Companies ”) issuing the same (the “ Title Insurance Policies ”); and (ii) with
respect to the Mortgage Loans owned by such Issuer, promptly (and in any event
within 60 days following the applicable First Collateral Date) cause each
assignment of Mortgage in favor of the Collateral Agent referred to in clauses
(v) and (vi) of the definition of “Loan File” in the Custody Agreement and each
Financing Statement on the applicable UCC form in favor of the Collateral Agent
referred to in clause (iii) of such definition to be submitted for recording or
filing, as the case may be, in the appropriate public office for real property
records or for Financing Statements. Each such assignment and each Mortgage
shall reflect that, following recording, it should be returned by the public
recording office to the Custodian, on behalf of the Indenture Trustee (or to the
Property Manager (or its designee), who shall then deliver such recorded
document to the Custodian), and each such Financing Statement shall reflect that
the file copy thereof should be returned to the Custodian, for the benefit of
the Indenture Trustee (or to the 40 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t054.jpg]
Property Manager (or its designee), who shall then deliver such filed document
to the Custodian) following filing; provided , that in those instances where the
public recording office retains the original Mortgage, assignment of Mortgage
and assignment of Assignment of Leases, the Property Manager, on behalf of the
Indenture Trustee, shall obtain therefrom a certified copy of the recorded
original. Each of the Title Companies issuing the Title Insurance Policies shall
be instructed by the applicable Issuer to deliver such policies to the
Custodian, for the benefit of the Indenture Trustee. The Property Manager, on
behalf of the Indenture Trustee, shall use reasonable efforts to diligently
pursue with the Title Companies the return of each of the Mortgages, assignments
of Mortgage and Financing Statements from the appropriate recording or filing
offices and the delivery of the Title Insurance Policies by the related Title
Companies. If any such document or instrument is lost or returned unrecorded or
unfiled, as the case may be, because of a defect therein, the applicable Issuer
shall promptly prepare and cause to be executed a substitute therefor or cure
such defect, as the case may be, and thereafter, such Issuer shall cause the
same to be duly recorded or filed, as appropriate. The Property Manager shall
file any continuation statements necessary to continue the effectiveness of the
Financing Statements. (b) Each Issuer shall deliver to and deposit with, or
cause to be delivered to and deposited with, the Property Manager all documents
and records in the possession of such Issuer or any related Originators that
relate to the applicable Mortgaged Properties, Leases and Mortgage Loans and
that are not required to be a part of a Lease File or a Loan File in accordance
with the definition thereof, and the Property Manager shall hold all such
documents and records in trust on behalf of the Indenture Trustee (in hard copy
or electronic format). The Property Manager’s possession of such documents and
records shall be at the will of the related Issuer and the Indenture Trustee for
the sole purpose of facilitating the servicing and administration of the
applicable Leases, Mortgage Loans and Mortgaged Properties pursuant to this
Agreement and such possession by the Property Manager shall be in a custodial
capacity only on behalf of the Indenture Trustee. The ownership of such
documents and records shall be vested in each Issuer, as applicable, subject to
the lien of the Indenture, and the ownership of all documents and records with
respect to the applicable Leases, Mortgage Loans and Mortgaged Properties that
are prepared by or which come into possession of the Property Manager or the
Special Servicer shall immediately vest in such Issuer, subject to the lien of
the Indenture, and shall be delivered to and deposited with the Property
Manager, in the case of documents or records in the hands of the Special
Servicer, and retained and maintained in trust by the Property Manager in such
custodial capacity only on behalf of the Indenture Trustee, except as otherwise
provided herein. All such documents and records shall be appropriately
maintained in a manner to clearly reflect the ownership of such documents and
records by the applicable Issuers, subject to the lien of the Indenture, and
that such documents and records are being held on behalf of the Indenture
Trustee, and the Property Manager shall release such documents and records from
its custody only in accordance with this Agreement. (c) With respect to any
Mortgaged Property or Mortgage Loan the First Collateral Date of which occurred
prior to the Applicable Series Closing Date, no additional documents shall be
delivered by any Issuer or Property Manager to, or reviewed by, the Custodian in
connection with the Applicable Series Closing Date, it being understood that the
related Loan 41 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t055.jpg]
Files and related Lease Files were previously delivered by each Issuer and
reviewed by the Custodian. (d) The Property Manager shall monitor the delivery
of the Lease Files and the Loan Files to the Custodian, for the benefit of the
Indenture Trustee. Section 2.04 Repurchase or Transfer for Collateral Defects
and Breaches of Representations and Warranties . (a) If any party hereto
discovers that any document required to be included in any Loan File or Lease
File is missing (after the date it is required to be delivered) or otherwise
deficient (any such absence or deficiency, an “ Applicable Absence or Deficiency
”) or that there exists a breach of any of the representations and warranties
made by any Originator set forth in the applicable Property Transfer Agreement,
any Issuer as required under Section 2.19 of the Indenture or Section 3.04 of
the Series 2014-1 Supplement or the Support Provider under Section 2 of the
applicable Performance Undertaking with respect to any applicable Mortgage Loan
or Mortgaged Property or related Lease (such representations and warranties, the
“Applicable Representations ”), and if such absence or deficiency or breach
materially and adversely affects the value of such Mortgage Loan or such
Mortgaged Property and related Lease or the interests of any Issuer or the
Noteholders therein, such party shall give prompt written notice thereof to the
other parties to this Agreement. If such absence, deficiency or breach
materially and adversely affects the value of the applicable Mortgage Loan or
Mortgaged Property or the related Lease or the interests of the applicable
Issuer or the Noteholders in the related Mortgage Loan or Mortgaged Property or
related Lease (a “ Collateral Defect ”), within 60 days following notice thereof
(which may be extended for an additional 60 days if such Collateral Defect is
capable of being cured but not within such initial 60 day period and the
applicable Cure Party is diligently proceeding with the cure), an applicable
Cure Party shall (a) deliver the missing document or cure the deficiency or
breach, as the case may be, in all material respects or (b) repurchase such
Mortgage Loan or Mortgaged Property from the applicable Issuer at an amount
equal to the Payoff Amount for such Mortgage Loan or Mortgaged Property (or if
the applicable Issuer acquired such Mortgage Loan or Mortgaged Property by
contribution from the applicable Cure Party, transfer the applicable Payoff
Amount to the applicable Issuer upon which transfer the applicable Issuer may at
its option reconvey such Mortgage Loan or Mortgaged Property to such Cure
Party), or exchange one or more Qualified Substitute Mortgage Loans or Qualified
Substitute Mortgaged Properties for such Mortgage Loan or Mortgaged Property (or
if the applicable Issuer assigned such Mortgage Loan or Mortgaged Property by
contribution from the applicable Cure Party, substitute a Qualified Substitute
Mortgage Loan or Qualified Substitute Mortgaged Property by contribution to the
applicable Issuer, upon which contribution the applicable Issuer may at its
option reconvey the Mortgage Loan or Mortgaged Property being substituted for by
the applicable Cure Party), as the case may be (subject to Section 7.04);
provided , that if (i) such Collateral Defect is capable of being cured
(including by delivery of a missing document) but not within such 60-day period,
(ii) an applicable Cure Party has commenced and is diligently proceeding with
the cure (which may include the delivery of a missing document) of such
Collateral Defect within such 60-day period, and (iii) prior to the end of such
60-day period, an applicable Cure Party shall have delivered to the applicable
Issuer, the Property Manager and the Indenture Trustee a certification executed
on 42 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t056.jpg]
its behalf by an officer thereof setting forth the reason such Collateral Defect
is not capable of being cured within an initial 60-day period and what actions
such Cure Party is pursuing in connection with the cure thereof and stating that
it anticipates that such Collateral Defect will be cured within an additional
period of 60 days, then such Cure Party shall have an additional 60 days
commencing on the 61 st day from receipt of such certification by the Indenture
Trustee to (x) complete such cure or (y) effectuate a repurchase of, or exchange
for, the applicable Mortgage Loan or Mortgaged Property as described in clause
(b) above. If the affected Mortgaged Property or Mortgage Loan is to be
repurchased, funds in the amount of the Payoff Amount shall be wired to the
Release Account, and the Property Manager shall promptly notify the applicable
Issuer, the Back-Up Manager, and the Indenture Trustee when such deposit is
made. In addition, failure to deliver the documents specified in clauses (i),
(ii), (iv) or (ix) of the definition of “Loan File” with respect to any Mortgage
Loan or clauses (i), (iv) or (v) in the definition of “Lease File” with respect
to any Mortgaged Property, in each case to the Collateral Agent, shall be deemed
to constitute a Collateral Defect with respect to such Mortgaged Property or
Mortgage Loan, as applicable. In the event that an applicable Cure Party elects
to substitute one or more Qualified Substitute Mortgaged Properties or Qualified
Substitute Mortgage Loans for the affected Mortgaged Property or Mortgage Loan
pursuant to this Section 2.04(a) , such Cure Party shall give notice of same to
the Back-Up Manager and each Issuer and deliver, or cause to be delivered, to
the Custodian all documents as specified in the definition of “Lease File” or
“Loan File” in the Custody Agreement with respect to each such Qualified
Substitute Mortgaged Property or Qualified Substitute Mortgage Loan no later
than the date such Qualified Substitute Mortgaged Property or Qualified
Substitute Mortgage Loan is acquired by the applicable Issuer. Notwithstanding
anything to the contrary herein, Monthly Lease Payments due with respect to
Qualified Substitute Mortgaged Properties and Monthly Loan Payments due with
respect to Qualified Substitute Mortgage Loans in the month in which the
applicable substitution occurs shall not be part of the Collateral and will be
retained by the Property Manager and remitted by the Property Manager to the
applicable Cure Party. Notwithstanding anything to the contrary herein, in the
event that any Mortgaged Property or Mortgage Loan is to be substituted for (and
released) pursuant to this Section 2.04(a) , the applicable Issuer shall be
entitled to receive the Monthly Lease Payment due on the Lease for any such
Mortgaged Property in the month in which such substitution occurs and the
Monthly Loan Payment due on any such Mortgage Loan in the month in which such
substitution occurs and thereafter the applicable Person acquiring such
Mortgaged Property or Mortgage Loan shall be entitled to retain all amounts
received in respect of such Lease or Mortgage Loan. On or prior to the effective
date of any substitution or repurchase pursuant to this Section 2.04(a) , the
Property Manager shall deliver to the Indenture Trustee and the Issuers an
amended Mortgaged Property Schedule and Mortgage Loan Schedule reflecting the
addition (if any) to the Collateral of each new Qualified Substitute Mortgaged
Property and Lease and each new Qualified Substitute Mortgage Loan and the
removal from the Collateral of each Mortgaged Property and Lease and each
Mortgage Loan that, in either case, was repurchased or substituted for. For the
avoidance of doubt, in the event that any Cure Party takes any action described
in this Section 2.4(a) , the failure to take such action shall not constitute a
default or breach with respect to any other Cure Party. Notwithstanding anything
to the contrary herein, it is understood and agreed that the obligations of the
Cure Parties expressly set forth in this Section 2.04(a) constitute (i) the sole
remedies available to the Noteholders and 43 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t057.jpg]
to the Indenture Trustee on their behalf in respect of a breach of the
Applicable Representations and (ii) the sole remedies available to the
Noteholders and to the Indenture Trustee on their behalf in respect of an
Applicable Absence or Deficiency. (b) Upon receipt of an Officer’s Certificate
from the Property Manager to the effect that all requirements for any repurchase
or substitution pursuant to Section 2.4(a) have been satisfied, which Officer’s
Certificate shall be furnished by the Property Manager promptly after such
requirements have been satisfied, the Indenture Trustee or the Custodian, as
applicable, shall release or cause to be released to the Person acquiring such
Mortgaged Property or Mortgage Loan, or its designee, the related Lease File or
Loan File, as applicable, and each of the applicable Issuer, the Indenture
Trustee and the Collateral Agent shall execute and deliver such instruments of
release, transfer and assignment, in each case without recourse, as shall be
provided to it and are reasonably necessary to vest in such Person the ownership
of such Mortgaged Property and the related Lease or Mortgage Loan, free and
clear of the lien of the Indenture and the related Mortgage. The Property
Manager shall, and is hereby authorized and empowered by each applicable Issuer
and the Indenture Trustee to, prepare, execute and deliver in its own name, on
behalf of such Issuer, the Indenture Trustee and the Collateral Agent or any of
them, the endorsements, assignments and other documents contemplated by this
Section 2.04(b) , and such Issuer, the Indenture Trustee and the Collateral
Agent shall execute and deliver any limited powers of attorney substantially in
the form of Exhibit D necessary to permit the Property Manager to do so;
provided , however , that none of the Issuers, the Issuer Members, the Indenture
Trustee or the Collateral Agent shall be held liable for any misuse of any such
power of attorney by the Property Manager and the Property Manager hereby agrees
to indemnify the Issuers, the Issuer Members, the Indenture Trustee and the
Collateral Agent against, and hold the Issuers, the Issuer Members, the
Indenture Trustee and the Collateral Agent harmless from, any loss or liability
arising from any misuse of such power of attorney. In connection with any such
repurchase or substitution by any Cure Party, the Property Manager or the
Special Servicer, as appropriate, shall deliver the related Lease File or Loan
File, as applicable, to such Cure Party. (c) If any Cure Party defaults on its
obligations to repurchase or substitute for any Mortgaged Property as
contemplated by Section 2.04(a) or the applicable Performance Undertaking, as
the case may be, the Property Manager shall promptly notify the Issuers, the
Back-Up Manager and the Indenture Trustee and shall take such actions with
respect to the enforcement of such obligations, including the institution and
prosecution of appropriate proceedings, as the Property Manager shall determine,
in its good faith and reasonable judgment, are in the best interests of the
applicable Issuer and the Noteholders. In the event the Property Manager fails
to take such actions, the Back-Up Manager shall do so if it has notice of such
default by the Property Manager. Any and all expenses incurred by the Property
Manager or the Back-Up Manager with respect to the foregoing shall constitute
Property Protection Advances in respect of the affected Mortgaged Property and
neither the Property Manager nor the Back-Up Manager shall have any obligation
to any such expenses if it determines that such amounts would constitute
Nonrecoverable Advances. Section 2.05 Non-Petition . The Issuers will cause each
party to any property transfer agreement, purchase and sale agreement or loan
purchase agreement between any such Issuer and seller of Mortgage Loans or 44
US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t058.jpg]
Mortgaged Properties pursuant thereto (other than such agreement in which the
applicable Issuer does not incur any material liability or obligation or in
which the applicable Issuer satisfies each of its material liabilities or
obligations thereunder as of the date of such agreement) to covenant and agree
that such party shall not institute against, or join any other Person in
instituting against, any Issuer, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or any other proceeding under any federal
or state bankruptcy or similar law. ARTICLE III ADMINISTRATION AND SERVICING OF
MORTGAGED PROPERTIES AND LEASES Section 3.01 Administration of the Mortgaged
Properties , Leases and Mortgage Loans . (a) Each of the Property Manager and
the Special Servicer shall service and administer the Mortgaged Properties,
Leases and Mortgage Loans in the Collateral Pool that it is obligated to service
and administer pursuant to this Agreement on behalf of the applicable Issuers,
and in the best interests and for the benefit of the holders of the Notes and
the LLC Interests (as a collective whole) in accordance with any and all
applicable laws and the terms of this Agreement, the Property Insurance Policies
and the respective Leases and Mortgage Loans and, to the extent consistent with
the foregoing, in accordance with the Servicing Standard. Without limiting the
foregoing, and subject to Section 3.20 , (i) the Property Manager shall service
and administer each Lease (and each related Mortgaged Property) and each
Mortgage Loan as to which no Servicing Transfer Event has occurred and each
Corrected Lease and Corrected Loan, and (ii) the Special Servicer shall service
and administer each Lease (and each related Mortgaged Property) and each
Mortgage Loan as to which a Servicing Transfer Event has occurred and that is
not a Corrected Lease or Corrected Loan, as applicable; provided , however ,
that the Property Manager shall continue to collect information and prepare and
deliver all reports to the Indenture Trustee and the Issuers required hereunder
with respect to any Specially Serviced Leases (and the related Mortgaged
Properties) and Specially Serviced Loans, and further to render such incidental
services with respect to any Specially Serviced Assets as are specifically
provided for herein. No direction, consent or approval or lack of direction,
consent or approval of any Controlling Party or the Requisite Global Majority
may (and the Special Servicer or the Property Manager will ignore and act
without regard to any such advice or approval or lack of approval that the
Special Servicer or the Property Manager has determined, in its reasonable, good
faith judgment, would) (A) require or cause the Special Servicer or the Property
Manager to violate applicable law, the Servicing Standard or the terms of any
Mortgage Loan or any Lease or (B) expand the scope of the Property Manager’s or
Special Servicer’s responsibilities under this Agreement. In addition, neither
the Property Manager nor the Special Servicer, acting in its individual capacity
(and, for the avoidance of doubt, not in the capacity of Special Servicer or
Property Manager), shall take any action or omit to take any action as lessor of
any Collateral if such action or omission would materially and adversely affect
the interests of the holders of the Notes or the LLC Interests or the Issuers.
None of the Property Manager, the Special Servicer or the Back-Up Manager shall
be liable to the Indenture Trustee, any Noteholder or any other Person for
following any direction of a Controlling Party hereunder, and any action taken
in accordance with such direction shall be deemed to be in accordance with the
Servicing Standard and deemed not to breach such party’s obligations hereunder.
45 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t059.jpg]
(b) Subject to Section 3.01(a) , the Property Manager and the Special Servicer
each shall have full power and authority, acting alone, to do or cause to be
done any and all things in connection with such servicing and administration of
the Mortgage Loans and Mortgaged Properties and related Leases that it may deem
necessary or desirable. Without limiting the generality of the foregoing, each
of the Property Manager and the Special Servicer, in its own name, with respect
to each of the Mortgaged Properties, Leases and Mortgage Loans it is obligated
to service or administer hereunder, is hereby authorized and empowered by the
applicable Issuers and the Indenture Trustee to execute and deliver, on behalf
of each such Issuer and the Indenture Trustee: (i) any and all financing
statements, continuation statements and other documents or instruments necessary
to maintain the lien created by any Mortgage or other security document in the
related Asset File on the related Collateral; (ii) in accordance with the
Servicing Standard and subject to Sections 3.08 and 3.19 , any and all
modifications, waivers, amendments or consents to or with respect to any
documents contained in the related Asset File; and (iii) any and all instruments
of satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments. Subject to Section 3.10 , each applicable
Issuer and the Indenture Trustee shall, at the written request of a Servicing
Officer of the Property Manager or the Special Servicer, furnish, or cause to be
so furnished, to the Property Manager or the Special Servicer, as the case may
be, any limited powers of attorney (substantially in the form of Exhibit D
attached hereto) and other documents necessary or appropriate to enable it to
carry out its servicing and administrative duties hereunder; provided , however
, that none of the Issuers, the Issuer Members or the Indenture Trustee shall be
held liable for any misuse of any such power of attorney by the Property Manager
or the Special Servicer and each of the Property Manager and the Special
Servicer hereby agree to indemnify the Issuers, the Issuer Members, the Back-Up
Manager and the Indenture Trustee against, and hold the Issuers, the Issuer
Members, the Back-Up Manager and the Indenture Trustee harmless from, any cost,
loss or liability arising from any misuse by it of such power of attorney.
Notwithstanding anything contained herein to the contrary, the Property Manager
shall not, without the Indenture Trustee’s written consent: (i) initiate any
action, suit or proceeding solely under the Indenture Trustee’s name without
indicating the Indenture Trustee’s representative capacity or (ii) take any
action with the intent to cause, and which actually does cause, the Indenture
Trustee to be registered to do business in any state. (c) Promptly after any
request therefor, the Property Manager shall provide to the Indenture Trustee:
(i) the most recent inspection report prepared or obtained by the Property
Manager or the Special Servicer in respect of each Mortgaged Property pursuant
to Section 3.12(a) ; (ii) the most recent available operating statement and
financial statements of the related Obligor collected by the Property Manager or
the Special Servicer pursuant to Section 3.12(b) , together with the
accompanying written reports to be prepared by the Property Manager or the
Special Servicer, as the case may be, pursuant to Section 3.12(c) ; and (iii)
any and all notices and reports with respect to any Mortgaged Property as to
which environmental testing is contemplated by Section 10.08 of the Indenture.
(d) The relationship of each of the Property Manager and the Special Servicer to
the Issuers and the Indenture Trustee under this Agreement is intended by the
parties to be and shall be that of an independent contractor and not that of a
joint venturer, partner or agent. 46 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t060.jpg]
(e) The Property Manager will cause the form of each Mortgage with respect to
Mortgaged Properties added to the Collateral Pool after the Applicable Series
Closing Date to be prepared with review and comment by counsel licensed to
practice in the state where such Mortgage is filed. Section 3.02 Collection of
Lease Payments and Loan Payments; Lockbox Accounts; Lockbox Transfer Accounts .
(a) Each of the Property Manager and the Special Servicer shall undertake
reasonable efforts to collect all payments called for under the terms and
provisions of the Leases and the Mortgage Loans it is obligated to service
hereunder and shall, to the extent such procedures shall be consistent with this
Agreement (including Section 3.01(a)) , follow such collection procedures as it
would follow were it the owner of such Leases and Mortgage Loans. Consistent
with the foregoing (and without regard to Section 3.19) , the Special Servicer
or the Property Manager, as the case may be, may waive any Net Default Interest
or late payment charge it is entitled to in connection with any delinquent
payment on a Lease or Mortgage Loan it is obligated to service hereunder. (b)
The Property Manager shall establish and maintain one or more segregated
accounts (each, a “ Lockbox Account ”) with one or more banks (each, a “ Lockbox
Account Bank ”). Each Lockbox Account shall be an Eligible Account and may be an
account to which payments relating to other assets serviced or managed by the
Property Manager are paid; provided , that such account shall be in the nature
of a clearing account and the Property Manager shall not have access to such
account; provided , further, that the Property Manager shall at all times be
able to readily identify any amounts that constitute Collateral. Each of the
Property Manager and the Special Servicer shall, as to those Leases and Mortgage
Loans it is obligated to service hereunder, instruct the related Obligor to make
all Monthly Lease Payments and Monthly Loan Payments to a Lockbox Account. The
Property Manager shall cause all amounts deposited into the Lockbox Account with
respect to the Collateral to be transferred to the Collection Account or a
Lockbox Transfer Account within one Business Day after such funds have been
identified, cleared and become available in accordance with the polices of the
Lockbox Account Bank; provided , that the Property Manager shall cause all such
amounts to be transferred to the Collection Account or the Lockbox Transfer
Account no later than seven Business Days after such amounts have been deposited
into a Lockbox Account (the requirements set forth in this sentence, the “
Lockbox Transfer Requirements ”). (c) The Property Manager may establish and
maintain one or more segregated accounts in the name of the Property Manager on
behalf of the Indenture Trustee, held for the benefit of the Noteholders (each,
a “ Lockbox Transfer Account ”) with one or more banks (each, a “ Lockbox
Transfer Account Bank ”). Each Lockbox Transfer Account shall be an Eligible
Account. Each Lockbox Transfer Account shall be subject to an Account Control
Agreement (in form and substance satisfactory to the Indenture Trustee) among
the Property Manager, the Indenture Trustee and the applicable Lockbox Transfer
Account Bank. Except as expressly permitted herein, neither the Property Manager
nor the Issuers will have any right of withdrawal from the Lockbox Transfer
Account, and the Property Manager hereby covenants 47 US-DOCS\ 96557504.7
102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t061.jpg]
and agrees that it shall not withdraw, or direct any Person to withdraw, any
funds from the Lockbox Transfer Account except as expressly permitted hereunder.
Section 3.03 Collection of Real Estate Taxes and Insurance Premiums; Servicing
Accounts; Property Protection Advances; P&I Advances; Emergency Property
Expenses . (a) Each of the Property Manager and the Special Servicer shall, as
to those Mortgaged Properties, Leases and Mortgage Loans it is obligated to
service and administer hereunder, establish and maintain one or more accounts
(the “ Servicing Accounts ”), and shall cause to be deposited from the Lockbox
Transfer Account or otherwise into such Servicing Accounts all Escrow Payments,
security deposits received from Tenants pursuant to the Leases, subject to the
Tenants’ rights to such amounts (“ Lease Security Deposits ”), and amounts
required to be paid by the applicable Issuers as lessors under the Leases in
respect of sales taxes (“ Sales Tax Deposits ”). Notwithstanding the foregoing,
no Servicing Accounts shall be established and maintained with respect to those
Mortgaged Properties, Leases or Mortgage Loans pursuant to which the Tenant or
Borrower is not required to make Escrow Payments, Lease Security Deposit or
Sales Tax Deposits. Each Servicing Account shall be an Eligible Account.
Withdrawals of amounts so collected from a Servicing Account (other than Lease
Security Deposits) may be made only to: (i) effect payment of real estate or
personal property taxes, sales taxes, assessments, insurance premiums, ground
rents (if applicable) and comparable items (including taxes or other amounts
that could constitute liens prior to or on parity with the lien of the related
Mortgage); (ii) refund to Obligors any sums as may be determined to be overages;
(iii) pay interest, if required and as described below in clause (b) , to
Obligors on balances in the Servicing Account; (iv) clear and terminate the
Servicing Account at the termination of this Agreement in accordance with
Section 8.01 ; (v) withdraw any amounts deposited in error or (vi) for any other
purpose required by the applicable Lease or Mortgage Loan; provided , however ,
that Lease Security Deposits may not be withdrawn for such purposes and shall be
withdrawn only in accordance with the terms of the related Lease, to be repaid
to the related Tenant or applied in full or partial satisfaction of the
obligations of the related Tenant in accordance with the Servicing Standard (for
application in the same manner as payments in respect of such obligations). Any
remaining portion of such Lease Security Deposit (after no further allocations
could be required pursuant to clauses (i) through (vi) above) shall be withdrawn
by the Property Manager from the Servicing Account and deposited into the
Collection Account and shall constitute part of the Available Amount on the next
Payment Date. (b) The Property Manager and the Special Servicer shall each pay
or cause to be paid to the Obligors interest, if any, earned on the investment
of funds in Servicing Accounts maintained thereby, if required by law or the
terms of the related Lease or Mortgage Loan. If the Property Manager or the
Special Servicer shall deposit in a Servicing Account any amount not required to
be deposited therein, it may at any time withdraw such amount from such
Servicing Account, any provision herein to the contrary notwithstanding. (c)
Each of the Property Manager and the Special Servicer shall, as to those
Mortgaged Properties and Mortgage Loans it is obligated to service hereunder,
maintain accurate records with respect to any Mortgaged Property and Mortgage
Loan reflecting the status of real estate taxes, ground rents, assessments and
other similar items that are or may become a lien thereon, and the status of
insurance premiums payable in respect thereof that, in 48 US-DOCS\ 96557504.7
102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t062.jpg]
each case, the related Obligor is contractually or legally obligated to pay
under the terms of the applicable Lease or Mortgage Loan or applicable law, and
the Property Manager shall effect payment thereof, as a Property Protection
Advance or otherwise as payment of an Emergency Property Expense from funds on
deposit in the Collection Account, as described below, if not paid by such
Obligor prior to the applicable due, penalty or termination date, promptly after
the Property Manager or Special Servicer, as the case may be, receives actual
notice from any source of such nonpayment by such Obligor. For purposes of
effecting any such payment for which it is responsible, the Property Manager or
the Special Servicer, as the case may be, shall apply Escrow Payments as allowed
under the terms of the related Lease or Mortgage Loan or, if such Lease or
Mortgage Loan does not require the related Obligor to escrow for the payment of
real estate taxes, assessments and insurance premiums, each of the Property
Manager and the Special Servicer shall, as to those Leases and Mortgage Loans it
is obligated to service hereunder, enforce the requirement of the related Lease
and Mortgage Loan that such Obligor make payments in respect of such items at
the time they first become due. (d) In accordance with the Servicing Standard,
the Property Manager shall make Property Protection Advances with respect to
each Mortgaged Property, Lease and Mortgage Loan in the Collateral Pool;
provided , that in no event shall the Property Manager be required to make any
Property Protection Advance that it determines would constitute a Nonrecoverable
Property Protection Advance in accordance with Section 3.03(f) . Notwithstanding
anything to the contrary herein, (i) the Property Manager shall not have any
obligation to advance funds in respect of delinquent payments of principal or
interest in respect of the Mortgage Loans and (ii) the Property Manager shall
not have any obligation to advance real estate taxes or premiums on Insurance
Policies that the related obligor or the Issuer is not contractually or legally
obligated to pay, nor shall it have any obligation to monitor the timely payment
of real estate taxes and insurance premiums the payment of which is the
responsibility of a person other than the applicable Tenant or Borrower or
Issuer; provided that if the Property Manager has actual knowledge of the
nonpayment of such real estate taxes and insurance premiums, it shall be
obligated to make such advance in accordance with the provisions set forth
herein if it would otherwise make such advance in accordance with the Servicing
Standard. Each of the Property Manager, the Indenture Trustee and the Back-Up
Manager will be entitled to recover any Property Protection Advance (i) from
general collections if such Property Protection Advance is determined to be a
Nonrecoverable Property Protection Advance, (ii) from any amounts subsequently
received on the related Mortgage Loan or Lease or with respect to the related
Mortgaged Property with respect to which such Property Protection Advance was
made or (iii) in the case of the Back-Up Manager or Indenture Trustee, to the
extent not recovered under clauses (i) and (ii) immediately above, from the
Property Manager or any Successor Property Manager. The Property Manager shall
give prompt written notice to the Indenture Trustee and the Back-Up Manager in
the event that it has not made, and does not intend to make, any Property
Protection Advance it is required to make hereunder. Promptly upon obtaining
knowledge that the full amount of any Property Protection Advance required to be
made by the Property Manager has not been so made, the Indenture Trustee shall
provide notice of such failure to a Servicing Officer of the Property Manager
and the Back-Up Manager. If the Indenture Trustee does not receive confirmation
that the full amount of such Property Protection Advance has been made within
four (4) Business Days following the date of such notice, then the Back-Up
Manager, upon written notice from the Indenture Trustee, shall make the portion
of 49 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t063.jpg]
such Property Protection Advance that was required to be, but was not, made by
the Property Manager in accordance with the Servicing Standard, unless the
Back-Up Manager determines in accordance with the Servicing Standard that such
Property Protection Advance would be a Nonrecoverable Property Protection
Advance. Promptly upon obtaining knowledge that the full amount of any Property
Protection Advance required to be made by the Back-Up Manager has not been so
made, then the Indenture Trustee shall make the portion of such Property
Protection Advance that was required to be, but was not, made by the Back-Up
Manager, unless the Indenture Trustee determines in its commercially reasonable
judgment that such Property Protection Advance would be a Nonrecoverable
Property Protection Advance. In making any such determination, the Indenture
Trustee may conclusively rely on any determination of nonrecoverability by the
Property Manager or the Back-Up Manager, as the case may be. Any such Property
Protection Advance made by the Back-Up Manager or the Indenture Trustee shall
thereafter be reimbursable to the such Indenture Trustee or Back-Up Manager,
together with Advance Interest thereon, in accordance Section 2.11 of the
Indenture or from any Successor Property Manager. (e) If, prior to making any
Property Protection Advance, the Property Manager shall have determined (which
shall be evidenced by an Officer’s Certificate delivered to the Indenture
Trustee), in accordance with the Servicing Standard, (i) that such Property
Protection Advance, if made, would constitute a Nonrecoverable Property
Protection Advance, and (ii) that the payment of such cost, expense or other
amount for which a Property Protection Advance might be made is nonetheless in
the best interest of the Noteholders, the Property Manager shall, in accordance
with the Servicing Standard, withdraw (or, in the event the Property Manager is
Spirit Realty, direct the Indenture Trustee to withdraw) funds from the
Collection Account and use such funds in order to pay such costs, expenses and
other amounts (collectively, “Emergency Property Expenses ”) to the extent
necessary to preserve the security interest in, and value of, any Mortgaged
Property or Mortgage Loan, as applicable. Any such funds withdrawn from the
Collection Account to pay Emergency Property Expenses shall not constitute part
of the Available Amount on any Payment Date. (f) In determining whether it has
made a Nonrecoverable Property Protection Advance or whether any proposed
Property Protection Advance, if made, would constitute a Nonrecoverable Property
Protection Advance, the Property Manager (or, if applicable, the Back- Up
Manager or Indenture Trustee) shall be entitled to (a) consider (among other
things) the obligations of the Obligor under the terms of the related Lease
Documents or Loan Documents as they may have been modified, (b) consider the
related Mortgaged Properties or REO Properties in their “as is” or then current
conditions and occupancies, as modified by such party’s assumptions (consistent
with the Servicing Standard in the case of the Property Manager or the Back-Up
Manager) regarding the possibility and effects of future adverse changes with
respect to such Mortgaged Properties or REO Properties, (c) estimate and
consider (consistent with the Servicing Standard in the case of the Property
Manager or the Back-Up Manager) (among other things) future expenses, and (d)
estimate and consider (consistent with the Servicing Standard in the case of the
Property Manager or the Back-Up Manager) (among other things) the timing of
recoveries. If applicable to a Series of Notes, none of the Property Manager,
the Back-Up Manager or the Indenture Trustee, as applicable, shall take into
account amounts on deposit in the Post-Closing Acquisition Reserve Account in
determining whether it has made a 50 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t064.jpg]
Nonrecoverable Property Protection Advance or whether any proposed Property
Protection Advance, if made, would constitute a Nonrecoverable Property
Protection Advance. In addition, any such Person may update or change its
recoverability determinations at any time (but not reverse any other Person’s
determination that a Property Protection Advance is a Nonrecoverable Property
Protection Advance) and, consistent with the Servicing Standard, in the case of
the Property Manager, the Back-Up Manager or the Indenture Trustee, may obtain
promptly upon request, from the Special Servicer, any reasonably required
analysis, appraisals or market value estimates or other information in the
Special Servicer’s possession for making a recoverability determination. The
determination by the Property Manager, the Back-Up Manager or the Indenture
Trustee, as the case may be, that it has made a Nonrecoverable Property
Protection Advance or that any proposed Property Protection Advance, if made,
would constitute a Nonrecoverable Property Protection Advance, or any updated or
changed recoverability determination, shall be evidenced by an Officer’s
Certificate delivered by such Back-Up Manager, Property Manager or Indenture
Trustee to each other such Person and to the Issuers. Any such determination
shall be conclusive and binding on the applicable Issuer, the Property Manager,
the Noteholders the Back-Up Manager and the Indenture Trustee. The Officer’s
Certificate shall set forth such determination of nonrecoverability and the
considerations of the Property Manager, the Back-Up Manager or the Indenture
Trustee, as applicable, forming the basis of such determination (which shall be
accompanied by, to the extent available, information such as related income and
expense statements, rent rolls, occupancy status and property inspections, and
shall include an appraisal of the related Lease, Mortgage Loan or Mortgaged
Property or REO Property). The Special Servicer shall promptly furnish any party
required to make Property Protection Advances hereunder with any information in
its possession regarding the Specially Serviced Assets which are Leases,
Mortgaged Properties, Mortgage Loans and REO Properties as such party required
to make Property Protection Advances may reasonably request for purposes of
making recoverability determinations. In the case of a cross collateralized
Mortgage Loan, such recoverability determination shall take into account the
cross collateralization of the related cross-collateralized Mortgage Loan. (g)
In the event that a P&I Shortfall exists with respect to any Series for any
Payment Date, the Property Manager shall deposit an amount equal to such P&I
Shortfall with respect to such Series into a Series Account for such Series no
later than 11:00 a.m. New York time on the related Remittance Date, and such
amount shall be added to (and applied as) Series Available Amount for such
Series for such Payment Date (any such amount, a “ P&I Advance ”). (h)
Notwithstanding anything to the contrary herein, none of the Property Manager,
the Back-Up Manager or the Indenture Trustee shall be required to make any P&I
Advance that it determines would constitute a Nonrecoverable P&I Advance. In
making a determination that any P&I Advance is (or is not) a Nonrecoverable
Advance, the Property Manager, the Back-Up Manager or the Indenture Trustee, as
applicable, may consider only the obligations of the Issuers under the terms of
the transaction documents as they may have been modified, the Collateral in “as
is” or then current condition and the timing and availability of anticipated
cash flows as modified by such party’s assumptions regarding the possibility and
effect of future adverse changes, together with such other factors, including
but not limited to an estimate of future expenses, timing of recovery, the
inherent risk of a protracted period to complete liquidation or the potential
inability to liquidate Collateral as a result of intervening creditor claims or
of a 51 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t065.jpg]
bankruptcy proceeding affecting the Issuer and the effect thereof on the
existence, validity and priority of any security interest encumbering the
Collateral, available cash on deposit in the Collection Account, the future
allocations and disbursements of cash on deposit in the Collection Account, and
the net proceeds derived from any of the foregoing. If applicable to a Series of
Notes, none of the Property Manager, the Back-Up Manager or the Indenture
Trustee, as applicable, shall take into account amounts on deposit in the
Post-Closing Acquisition Reserve Account in such determination of whether a P&I
Advance is (or is not) a Nonrecoverable Advance. Any such determination shall be
conclusive and binding on the applicable Issuer, the Property Manager, the
Special Servicer, the Noteholders the Back-Up Manager and the Indenture Trustee.
(i) If the Indenture Trustee does not receive confirmation that the full amount
of such P&I Advance has been made by 5:00 p.m. New York time on such Remittance
Date for any Series, then the Back-Up Manager, after receipt of written notice
from the Indenture Trustee, shall deposit, into a Series Account for such
Series, the portion of such P&I Advance that was required to be, but was not,
made by the Property Manager in respect of such Series by 10:00 a.m. New York
time on the Payment Date, unless the Back-Up Manager determines (in accordance
with clause (h) above) that such P&I Advance would be a Nonrecoverable P&I
Advance. If the Indenture Trustee does not receive confirmation that the full
amount of such P&I Advance for such Series that was required to be made in
respect of such Series by such Back-Up Manager has been made by 11:00 a.m. New
York time on such Remittance Date, then the Indenture Trustee, shall deposit,
into a Series Account for such Series, the portion of such P&I Advance that was
required to be, but was not, made by the Property Manager in respect of such
Series on or prior to the time the Series Available Amount is distributed to
such Series in accordance with the terms of the Indenture, unless the Indenture
Trustee determines (in accordance with clause (h) above) that such P&I Advance
would be a Nonrecoverable P&I Advance. In making any such determination, the
Indenture Trustee may conclusively rely on any determination of
nonrecoverability by the Property Manager or the Back-Up Manager, as the case
may be. (j) Additionally, in the event that a Series of Notes is proposed to be
issued after the Applicable Series Closing Date, the Property Manager will give
notice to the Back-Up Manager and the Indenture Trustee of such proposed
issuance. Within ten business days of receipt of such notice, the Back-Up
Manager will be obligated to notify the Property Manager and the Indenture
Trustee in writing as to whether the Back-Up Manager is willing to make Advances
after such Series of Notes is issued. Notwithstanding anything to the contrary
herein, in the event that the Back-Up Manager delivers to the Property Manager
and the Indenture Trustee a notice stating that it is unwilling to make such
Advances after such issuance (with respect to any such Series of Notes, a “
Decline to Advance Notice ”), the Property Manager in its sole discretion (and
without the consent of the Indenture Trustee, any Issuer or any Noteholder) will
be permitted to remove the Back-Up Manager (a “ Discretionary Back-Up Manager
Removal ”) and appoint a successor Back-Up Manager (so long as the Rating
Condition is satisfied in connection with such appointment); provided , that, no
such removal will be effective until such a successor Back-Up Manager is
appointed. In the event of any such removal, the Issuer, the Indenture Trustee
and the Back-Up Manager shall be required to (i) cooperate reasonably to
effectuate the transfer of the back-up servicing rights, duties and obligations
to such successor and (ii) take any actions 52 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t066.jpg]
reasonably requested by the Property Manager in order to effectuate such
appointment. In the event that a Series of Notes is issued with respect to which
the Back-Up Manager has delivered to the Property Manager and the Indenture
Trustee a Decline to Advance Notice but a successor Back-Up Manager has not been
appointed, the Back-Up Manager will have no further obligation to make any
Advance from and after the date (the “ Non-Advance Date ”) of issuance of such
Series of Notes (but, for the avoidance of doubt, will have the right to be
reimbursed for any Advances previously made). If the Back-Up Manager has
delivered a Decline to Advance Notice to the Property Manager and the Indenture
Trustee and a successor Back-Up Manager has not been appointed, the obligations
of the Indenture Trustee to make Advances shall automatically cease as of the
Non-Advance Date (but, for the avoidance of doubt, the Indenture Trustee will
have the right to be reimbursed for any Advances previously made). So long as
the Back-Up Manager has not been removed, after any Non-Advance Date, the
Back-Up Manager may deliver an Officer’s Certificate to each of the Property
Manager and the Indenture Trustee stating that it wishes to reinstate its
obligation to make Advances. Upon such delivery, (x) the Back-Up Manager and the
Indenture Trustee will again be obligated to make Advances to the extent
required in accordance with this Agreement and in the manner described in this
Agreement (as if the applicable Decline to Advance Notice had not been
delivered) and (y) the Property Manager will no longer be permitted to
effectuate a Discretionary Back-Up Manager Removal, in each case until a
subsequent Decline to Advance Notice is delivered by the Back-Up Manager (which
may only be delivered in connection with an additional proposed issuance of a
Series of Notes). Section 3.04 Collection Account; Release Account; Exchange
Reserve Account . (a) The Property Manager shall establish and maintain one or
more separate accounts in the name of the Indenture Trustee for the benefit of
the Noteholders, for the collection of payments on and other amounts received in
respect of the Leases, the Mortgaged Properties and the Mortgage Loans
(collectively, the “ Collection Account ”), which shall be established in such
manner and with the type of depository institution (the “ Collection Account
Bank ”) specified in this Agreement that permits the Collection Account to be an
Eligible Account. The Collection Account shall be an Eligible Account. If the
Property Manager is Spirit Realty, the Property Manager shall establish and
maintain the Collection Account at a Collection Account Bank at the Indenture
Trustee and the Indenture Trustee shall have the sole right of withdrawal from
such account; provided , that the Property Manager shall be permitted to make
withdrawals from such Collection Account to the extent expressly permitted under
the terms hereof. If the Property Manager is not Spirit Realty or another
Affiliate of the Issuers, the Collection Account shall be subject to an Account
Control Agreement among the applicable Issuers, the Property Manager, the
Indenture Trustee and the Collection Account Bank. Unless otherwise expressly
required hereunder, the Property Manager shall deposit or cause to be deposited
in the Collection Account, (i) other than payments and collections deposited
into a Lockbox Account, within two (2) Business Days after receipt, the
following payments and collections received or made by or on behalf of the
Property Manager on or after the later of the applicable Transfer Date (other
than payments due before the applicable Transfer Date) and (ii) in the case of
collections and payments deposited into a Lockbox Account, in accordance with
the Lockbox Transfer Requirements, the Property Manager shall instruct each
Lockbox Account Bank to transfer the following payments and collections
deposited in the 53 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t067.jpg]
Lockbox Account (A) to the Lockbox Transfer Account and, within one Business Day
thereafter from the Lockbox Transfer Account into the Collection Account or (B)
directly into the Collection Account: (i) all payments on account of Monthly
Lease Payments, Monthly Loan Payments and, so long as an Early Amortization
Event or Sweep Period has occurred and is continuing, Excess Cashflow; (ii) all
payments of other amounts payable by the Obligors on the Leases and the Mortgage
Loans, including without limitation Prepayment Consideration Payments; (iii) all
Property Insurance Proceeds, Condemnation Proceeds (other than proceeds paid to
the related Borrower or Tenant as required by Loan Documents or Lease Documents,
as applicable, proceeds applied to the restoration or remediation of property or
otherwise released in accordance with the Servicing Standard) and all
Liquidation Proceeds; (iv) all cash proceeds and other amounts (other than
Property Insurance Proceeds and REO Revenues) from the release or substitution
of any Mortgage Loan or Mortgaged Property to the extent not deposited into the
Release Account or any Exchange Account; and all cash proceeds from the release
or substitution of any Mortgage Loan or Mortgaged Property transferred from the
Release Account or the Exchange Reserve Account to the Collection Account
pursuant to Section 3.05(b) and all proceeds representing earnings on
investments in the Release Account (including interest on any Permitted
Investments) made with such proceeds; (v) any amounts required to be deposited
into the Collection Account pursuant to Section 3.07(b) in connection with
losses resulting from a deductible clause in a blanket hazard insurance policy;
(vi) any amounts received on account of payments under the Guaranties, the
Property Transfer Agreements, the Performance Undertakings or the Environmental
Indemnity Agreements; (vii) all REO Revenues; and (viii) any other amounts
required to be so deposited under this Agreement. Except as expressly permitted
hereunder, the Property Manager shall not make any withdrawals from the
Collection Account except in accordance with this Section 3.04 and Section
3.05(a) hereof. The Collection Account shall be maintained as a segregated
account, separate and apart from trust funds created for certificates, bonds or
notes of other series of notes (other than any Series) serviced by and the other
accounts of the Property Manager. Upon direct receipt by the Special Servicer of
any of the amounts described above with respect to any Specially Serviced Asset
or the Mortgaged Property or REO Property relating thereto, the Special Servicer
shall promptly but in no event later than the second Business Day 54 US-DOCS\
96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t068.jpg]
after receipt (or, if later, the date on which such amounts are available to the
Special Servicer), remit such amounts to the Property Manager for deposit into
the Collection Account in accordance with this Section 3.04(a) , unless the
Special Servicer determines, consistent with the Servicing Standard, that a
particular item should not be deposited therein because of a restrictive
endorsement or other reasonably appropriate reason. The Property Manager shall
not deposit (or cause to be deposited) into the Collection Account or the
Lockbox Transfer Account any collections allocated to Companion Loans, any
Additional Servicing Compensation, amounts received on account of Excess
Cashflow (so long as no Early Amortization Event or Sweep Period has occurred
and is continuing), Sales Tax Deposits, Escrow Payments, Lease Security
Deposits, amounts received as reimbursement for any cost paid by the Issuers as
lessors or lenders under the Leases or Mortgage Loans, as applicable, amounts
collected by or on behalf of the Issuers and held in escrow or impound as
lenders or lessors to pay future obligations or other amounts that the Property
Manager is not required to deposit into the Collection Account as expressly set
forth herein. With respect to any such amounts paid by check to the order of the
Special Servicer, the Special Servicer shall endorse such check to the order of
the Property Manager and shall deliver promptly, but in no event later than one
(1) Business Day after receipt, any such check to the Property Manager by
overnight courier, unless the Special Servicer determines, consistent with the
Servicing Standard, that a particular item cannot be so endorsed and delivered
because of a restrictive endorsement or other reasonably appropriate reason. The
funds held in the Collection Account may be held as cash or invested in
Permitted Investments in accordance with the provisions of Section 3.06(a) . Any
interest or other income earned on funds in the Collection Account will be added
to the Available Amount. (b) The Property Manager shall establish and maintain
at a bank designated by the Indenture Trustee a segregated account in the name
of the Indenture Trustee for the deposit of cash proceeds from the sale of any
Mortgage Loan or Mortgaged Property or receipt of any Balloon Payments or
Principal Prepayments (the “ Release Account ”). The Release Account shall be an
Eligible Account. The funds held in the Release Account may be held as cash or
invested in Permitted Investments in accordance with the provisions of Section
3.06(b) . The Release Account and the amounts on deposit therein will be pledged
to the Indenture Trustee under the Indenture. The Property Manager will deposit
or cause to be deposited in the Release Account any cash proceeds from the sale
of any Mortgage Loan or Mortgaged Property and any Balloon Payments or Principal
Prepayments received in connection with any Mortgage Loan within one Business
Day after such funds have been identified, cleared and become available. (c) The
Property Manager shall establish and maintain at a bank designated by the
Indenture Trustee a segregated account in the name of the Indenture Trustee for
the deposit of cash proceeds from the sale of any Mortgaged Property released
pursuant to Section 7.01(a) (the “Exchange Reserve Account ”). The Exchange
Reserve Account shall be an Eligible Account. The funds held in the Exchange
Reserve Account may be held as cash or invested in Permitted Investments in
accordance with the provisions of Section 3.06(b) . The Exchange Reserve Account
and the amounts on deposit therein will be pledged to the Indenture Trustee
under the Indenture. The Property Manager will deposit or cause to be deposited,
on behalf of the Issuers, any Exchange Cash Collateral. 55 US-DOCS\ 96557504.7
102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t069.jpg]
Section 3.05 Withdrawals From the Collection Account and the Release Account .
(a) If the Property Manager is Spirit Realty, Spirit MTA or any of their
respective affiliates, then the Indenture Trustee shall make withdrawals upon
the written direction of the Property Manager from the Collection Account (i) on
each Remittance Date, for delivery by wire transfer of immediately available
funds for deposit into the Payment Account, of the Available Amount for the
related Payment Date for application by the Indenture Trustee to make payments
in accordance with the priorities set forth pursuant to Section 2.11(b) of the
Indenture, (ii) on any date, to pay any Emergency Property Expenses (pursuant to
Section 3.03(e)) and (iii) on any date, to remove amounts deposited in the
Collection Account in error. If the Property Manager is an entity other than
Spirit Realty, Spirit MTA or any of their respective affiliates, then the
Property Manager shall make withdrawals from the Collection Account (i) on each
Remittance Date, for delivery by wire transfer of immediately available funds
for deposit into the Payment Account, of the Available Amount for the related
Payment Date for application by the Indenture Trustee to make payments in
accordance with the priorities set forth pursuant to Section 2.11(b) of the
Indenture, (ii) at any time on or prior to each Remittance Date, to pay the
Property Management Fee, the Back-Up Fee, any Special Servicing Fees, any
Liquidation Fees and any Workout Fees (each, pursuant to Section 3.11) , (iii)
on any date, to pay any Emergency Property Expenses (pursuant to Section
3.03(e)) or (iv) on any date, to remove amounts deposited in the Collection
Account in error. Except as provided in Section 3.04(a) , no other amounts may
be withdrawn from the Collection Account by the Property Manager. (b) Amounts
deposited in the Release Account with respect to any Mortgage Loan, Lease or
Mortgaged Property (including Net Investment Earnings on funds on deposit
therein) shall be applied by the Property Manager (or the Indenture Trustee
based on the instructions of the Property Manager if the Property Manager is
Spirit Realty), to reimburse the Property Manager, the Special Servicer and the
Back-Up Manager any amounts owed with respect to unreimbursed Extraordinary
Expenses, Property Protection Advances and Advance Interest thereon and
Emergency Property Expenses related to such Mortgage Loan, Lease or Mortgaged
Property and to pay the expenses related to the release of such Mortgage Loan,
Lease or Mortgaged Property. After any such reimbursements have been made, any
remaining amounts deposited in the Release Account with respect to any Mortgage
Loan, Lease or Mortgaged Property (such amount with respect to any Mortgage
Loan, Lease or Mortgaged Property, the “Net Release Price ” thereof) shall be
applied by the Property Manager (or the Indenture Trustee based on the
instructions of the Property Manager if the Property Manager is Spirit Realty)
to either (i) permit an Issuer to acquire (or to acquire on behalf of an Issuer)
Qualified Substitute Mortgage Loans or Qualified Substitute Mortgaged Properties
within twelve months following the release of the applicable Mortgage Loan or
Mortgaged Property (in the event that such amounts were received in connection
with such a release) or following the receipt of such amounts (in the event that
such amounts were received in connection with a Balloon Payment or Principal
Prepayment, as applicable) or (ii) after such period concludes with respect to
the applicable amounts (or, if the Property Manager elects, prior to the
conclusion of such twelve- month period) be deposited as Unscheduled Proceeds
into the Collection Account and included in the Available Amount on the Payment
Date relating to the Collection Period in which such deposit occurs. Upon the
occurrence and during the continuance of an Early Amortization Event, all
amounts in the Release Account (and all amounts that otherwise would have been
deposited 56 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t070.jpg]
into the Release Account excluding amounts on deposit in the Exchange Account,
but including equivalent amounts on deposit in the Exchange Reserve Account)
shall be deposited as Unscheduled Proceeds into the Collection Account and will
be included in the Available Amount on the Payment Date relating to the
Collection Period in which such deposit occurs. If the Like- Kind Exchange
Program is established, in connection with the sale or disposition of a
Mortgaged Property, the Property Manager may elect to deposit or cause to be
deposited the related Net Release Price into an Exchange Account (in lieu of the
Release Account) for the purpose of consummating an Exchange pursuant to Section
7.01(d). Section 3.06 Investment of Funds in the Collection Account and the
Release Account . (a) The Property Manager may direct any institution
maintaining the Collection Account to invest the funds held therein in one or
more Permitted Investments bearing interest or sold at a discount, and maturing,
unless payable on demand, not later than the Business Day immediately preceding
the Remittance Date relating to the Payment Date for which such funds will
constitute Available Amounts, which may be in the form of a standing direction.
(b) The Property Manager may direct any institution maintaining the Release
Account or Exchange Reserve Account to invest the funds held therein in one or
more specific Permitted Investments bearing interest or sold at a discount, and
maturing, unless payable on demand, not later than the Business Day immediately
preceding the day such amounts are required to be distributed pursuant to
Section 3.05(b) , which may be in the form of a standing direction. (c) The
Property Manager may direct any institution maintaining the Servicing Accounts
with respect to Lease Security Deposits to invest the funds held therein in one
or more Permitted Investments bearing interest or sold at a discount, and
maturing, unless payable on demand, not later than the Business Day immediately
preceding the day such amounts are required to be distributed pursuant to the
related Lease and this Agreement, which may be in the form of a standing
direction. (d) [Reserved] (e) All Permitted Investments in the Collection
Account, the Release Account, the Expense Reserve Account and the Servicing
Accounts shall be held to maturity, unless payable on demand. Any investment of
funds in the Collection Account, the Release Account, the Expense Reserve
Account and the Servicing Accounts shall be made in the name of the Indenture
Trustee (in its capacity as such). The Property Manager shall promptly deliver
to the Indenture Trustee, and the Indenture Trustee shall maintain continuous
possession of, any Permitted Investment that is either (i) a “certificated
security,” as such term is defined in the Uniform Commercial Code, or (ii) other
property in which the lack of possession of such property could reasonably be
expected to materially adversely affect the Noteholders’ interest in such
property. If amounts on deposit in the Collection Account, the Release Account,
the Expense Reserve Account or the Servicing Accounts are at any time invested
in a Permitted Investment payable on demand, the Property Manager shall: (i)
consistent with any notice required to be given thereunder, demand that payment
thereon be made on the last day such Permitted Investment may otherwise 57
US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t071.jpg]
mature thereunder in an amount equal to the lesser of (1) all amounts then
payable thereunder and (2) the amount required to be withdrawn on such date; and
(ii) demand payment of all amounts due thereunder promptly upon determination by
the Property Manager that such Permitted Investment would not constitute a
Permitted Investment in respect of funds thereafter on deposit in the Collection
Account, the Release Account, the Expense Reserve Account or the Servicing
Accounts, as applicable. (f) Interest and investment income realized on funds
deposited in the Collection Account and, if applicable, the Release Account and
the Exchange Reserve Account that constitute part of the Available Amount for
any Collection Period, to the extent of the Net Investment Earnings, if any,
shall be added to the Available Amount for such Collection Period and
distributed in accordance with Section 2.11 of the Indenture on the applicable
Payment Date. Notwithstanding the investment of funds held in the Collection
Account, for purposes of the calculations hereunder, including the calculation
of the Available Amount, the amounts so invested shall be deemed to remain on
deposit in the Collection Account. Except as provided in Section 5.03(a) , the
Property Manager shall have no liability for any investment of funds in the
Collection Account, the Release Account, the Expense Reserve Account , the
Exchange Reserve Account or Servicing Account. (g) Except as otherwise expressly
provided in this Agreement, if any default occurs in the making of a payment due
under any Permitted Investment, or if a default occurs in any other performance
required under any Permitted Investment, the Property Manager may take such
action as may be appropriate to enforce such payment or performance, including
the institution and prosecution of appropriate proceedings. Section 3.07
Maintenance of Insurance Policies; Errors and Omissions and Fidelity Coverage .
(a) The Property Manager (other than with respect to Specially Serviced Assets)
and the Special Servicer (with respect to Specially Serviced Assets) shall use
reasonable efforts in accordance with the Servicing Standard to cause the
related Obligor to maintain for each Mortgaged Property all insurance coverage
as is required under the terms of the related Lease or Mortgage Loan, as
applicable (including for the avoidance of doubt, any Environmental Policy);
provided , that if and to the extent that any such Lease or Mortgage Loan
permits the lessor thereunder any discretion (by way of consent, approval or
otherwise) as to the insurance coverage that the related Obligor is required to
maintain, the Property Manager or the Special Servicer, as the case may be,
shall exercise such discretion in a manner consistent with the Servicing
Standard; and provided , further , that, if and to the extent that a Lease or
Mortgage Loan so permits, the related Obligor shall be required to obtain the
required insurance coverage from Qualified Insurers that have a claims-paying
ability rated at least “A:VIII” by A.M. Best’s Key Rating Guide and at least “A”
by S&P, which are licensed to do business in the state wherein the related
Obligor or the Mortgaged Property subject to the policy, as applicable, is
located. If such Obligor does not maintain the required insurance or, with
respect to any Environmental Policy in place as of the applicable First
Collateral Date, the Property Manager will itself cause such insurance to be
maintained with Qualified Insurers meeting such criteria; provided , that the 58
US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t072.jpg]
Property Manager shall not be required to maintain such insurance if the
Indenture Trustee (as mortgagee of record on behalf of the Noteholders) does not
have an insurable interest or the Property Manager has determined (in its
reasonable judgment in accordance with the Servicing Standard) that either (i)
such insurance is not available at a commercially reasonable rate and the
subject hazards are at the time not commonly insured against by prudent owners
of properties similar to the Mortgaged Property located in or around the region
in which such Mortgaged Property is located or (ii) such insurance is not
available at any rate. Subject to Section 3.17(b) , the Special Servicer shall
also use reasonable efforts to cause to be maintained for each REO Property no
less insurance coverage than was previously required of the Obligor under the
related Mortgage or Lease and at a minimum, (i) hazard insurance with a
replacement cost rider and (ii) comprehensive general liability insurance, in
each case, in an amount customary for the type and geographic location of such
REO Property and consistent with the Servicing Standard; provided , that all
such insurance shall be obtained from Qualified Insurers that, if they are
providing casualty insurance, shall have a claims-paying ability rated at least
“A:VIII” by A.M. Best’s Key Rating Guide and “A” by S&P. The cost of any such
insurance coverage obtained by either the Property Manager or the Special
Servicer shall be a Property Protection Advance to be paid by the Property
Manager. All such insurance policies shall contain (if they insure against loss
to property) a “standard” mortgagee clause, with loss payable to the Property
Manager, as agent of and for the account of the applicable Issuer and the
Indenture Trustee, and shall be issued by an insurer authorized under applicable
law to issue such insurance. Any amounts collected by the Property Manager or
the Special Servicer under any such policies (other than amounts to be applied
to the restoration or repair of the related Mortgaged Property or amounts to be
released to the related Tenant, in each case in accordance with the Servicing
Standard) shall be deposited in the Collection Account, subject to withdrawal
pursuant to Section 2.11 of the Indenture. (b) The Property Manager or Special
Servicer may satisfy its obligations under Section 3.07(a) by obtaining,
maintaining or causing to be maintained a blanket or forced place insurance
policy. If applicable, the Property Manager or the Special Servicer shall obtain
and maintain, or cause to be obtained and maintained on behalf of each
applicable Issuer, a master forced place insurance policy or a blanket policy
(or an endorsement to an existing policy) insuring against hazard losses (not
otherwise insured by a Tenant or Borrower due to a default by such Tenant or
Borrower under the insurance covenants of its Lease or Mortgage Loan or because
a Tenant or Borrower permitted to self-insure fails to pay for casualty losses)
on the applicable Mortgaged Properties that it is required to service and
administer, which policy shall (i) be obtained from a Qualified Insurer having a
claims-paying ability rated at least “A:VIII” by A.M. Best’s Key Rating Guide
and at least “A” by S&P, and (ii) provide protection equivalent to the
individual policies otherwise required under Section 3.07(a) . The Property
Manager and the Special Servicer shall bear the cost of any premium payable in
respect of any such blanket policy (other than blanket policies specifically
obtained for Mortgaged Properties or REO Properties) without right of
reimbursement; provided , that if the Property Manager or the Special Servicer,
as the case may be, causes any Mortgaged Property or REO Property to be covered
by such blanket policy in order to satisfy such obligations, the incremental
costs of such insurance applicable to such Mortgaged Property or REO Property
shall constitute, and be reimbursable as, a Property Protection Advance (it
being understood that such incremental costs incurred by the Special Servicer
shall be paid by the Property Manager to the Special Servicer and that such
payment shall constitute, and be reimbursable as, a Property Protection
Advance). If the Property 59 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t073.jpg]
Manager or Special Servicer, as applicable, causes any Mortgaged Property or REO
Property to be covered by a force-placed insurance policy, the incremental costs
of such insurance applicable to such Mortgaged Property or REO Property (which
shall not include any minimum or standby premium payable for such policy whether
or not any Mortgaged Property or REO Property is covered thereby) shall be paid
as a Property Protection Advance (it being understood that such incremental
costs incurred by the Special Servicer shall be paid by the Property Manager to
the Special Servicer and that such payment shall constitute, and be reimbursable
as, a Property Protection Advance). Any such policy may contain a deductible
clause (not in excess of a customary amount) in which case the Property Manager
or the Special Servicer, as appropriate, shall, if there shall not have been
maintained on the related Mortgaged Property or REO Property a hazard insurance
policy complying with the requirements of Section 3.07(a) and there shall have
been one or more losses that would have been covered by such policy, promptly
deposit into the Collection Account from its own funds the amount not otherwise
payable under the blanket policy in connection with such loss or losses because
of such deductible clause. The Property Manager or the Special Servicer, as
appropriate, shall prepare and present, on behalf of itself, the Indenture
Trustee and the applicable Issuer, claims under any such blanket policy in a
timely fashion in accordance with the terms of such policy. Any payments on such
policy shall be made to the Property Manager as agent of and for the account of
the applicable Issuer, the Noteholders and the Indenture Trustee. (c) Each of
the Property Manager, the Special Servicer and the Back-Up Manager shall at all
times during the term of this Agreement (or, in the case of the Special
Servicer, at all times during the term of this Agreement in which Specially
Serviced Assets exist as part of the Collateral) keep in force with a Qualified
Insurer having a claims paying ability rated at least “A:VIII” by A.M. Best’s
Key Rating Guide and at least “A” by S&P, a fidelity bond in such form and
amount as does not adversely affect any rating assigned by any Rating Agency to
the Notes; provided , that, unless any Rating Agency then rating any Notes at
the request of an Issuer states that the form or amount of any such fidelity
bond would be the sole cause of or be a material reason for a downgrade,
qualification or withdrawal of any rating then assigned by such Rating Agency to
such Notes, the form and amount of such fidelity bond shall be deemed to not
adversely affect any rating assigned by any Rating Agency to the Notes. Each of
the Property Manager and the Special Servicer shall be deemed to have complied
with the foregoing provision if an Affiliate thereof has such fidelity bond
coverage and, by the terms of such fidelity bond, the coverage afforded
thereunder extends to the Property Manager or the Special Servicer, as the case
may be. Such fidelity bond shall provide that it may not be canceled without ten
(10) days’ prior written notice to the Issuers. Each of the Property Manager,
the Special Servicer and the Back-Up Manager shall at all times during the term
of this Agreement (or, in the case of the Special Servicer, at all times during
the term of this Agreement in which Specially Serviced Assets exist as part of
the Collateral) also keep in force with a Qualified Insurer having a
claims-paying ability rated at least “A: VIII” by A.M. Best’s Key Rating Guide
and at least “A” by S&P, a policy or policies of insurance covering loss
occasioned by the errors and omissions of its officers, employees and agents in
connection with its servicing obligations hereunder, which policy or policies
shall name the Indenture Trustee as an additional insured and shall be in such
form and amount as does not adversely affect any rating assigned by any Rating
Agency to the Notes; provided , that, unless 60 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t074.jpg]
any Rating Agency then rating any Notes at the request of an Issuer states that
the form or amount of any such insurance would be the sole cause of or be a
material reason for a downgrade, qualification or withdrawal of any rating then
assigned by such Rating Agency to such Notes, the form and amount of such
insurance shall be deemed to not adversely affect any rating assigned by any
Rating Agency to the Notes. Each of the Property Manager and the Special
Servicer shall be deemed to have complied with the foregoing provisions if an
Affiliate thereof has such insurance and, by the terms of such policy or
policies, the coverage afforded thereunder extends to the Property Manager or
the Special Servicer, as the case may be. Any such errors and omissions policy
shall provide that it may not be canceled without ten (10) days’ prior written
notice to the Issuers. Each of the Property Manager and the Special Servicer
shall at all times during the term of this Agreement (or, in the case of the
Special Servicer, at all times during the term of this Agreement in which
Specially Serviced Assets exist as part of the Collateral) also, on behalf of
the Issuers, keep in force with a Qualified Insurer having a claims-paying
ability rated at least “A:VIIF" by A.M. Best’s Key Rating Guide and at least “A”
by S&P, a lessor’s general liability insurance policy or policies, which policy
or policies shall be in such form and amount as does not adversely affect any
rating assigned by any Rating Agency to the Notes; provided , that, unless any
Rating Agency then rating any Notes at the request of an Issuer states that the
form or amount of any such insurance would be the sole cause of or be a material
reason for a downgrade, qualification or withdrawal of any rating then assigned
by such Rating Agency to such Notes, the form and amount of such insurance shall
be deemed to not adversely affect any rating assigned by any Rating Agency to
the Notes. Any such general liability insurance policy shall provide that it may
not be canceled without ten (10) days’ prior written notice to the Issuers and
the Indenture Trustee. Any payments on such policy shall be made to the Property
Manager as agent of and for the account of any applicable Issuer and the
Indenture Trustee. The insurance described in this clause (c) shall be required
to include coverage in respect of losses that may be sustained as a result of an
officer’s or employee’s of the Property Manager or the Special Servicer
misappropriation of funds and errors and omissions. If the Property Manager (or
its corporate parent), the Special Servicer (or its corporate parent) or the
Back-Up Manager (or its corporate parent), as applicable, are rated not lower
than “A2” by Moody’s, “A” by S&P and “A” by Fitch Ratings, Inc., the Property
Manager, the Special Servicer or the Back-Up Manager, as applicable, may
self-insure with respect to any insurance coverage or fidelity bond coverage
required hereunder, in which case it shall not be required to maintain an
insurance policy with respect to such coverage; provided , that Spirit Realty
may not self-insure with respect to any such insurance coverage or fidelity
bond. Section 3.08 Enforcement of Alienation Clauses; Consent to Assignment .
With respect to those Leases and Mortgage Loans it is obligated to service
hereunder, each of the Property Manager and the Special Servicer, on behalf of
the Issuers and the Indenture Trustee for the benefit of the holders of the
Notes, shall enforce the restrictions contained in the related Lease and
Mortgage Loans or in any other document in the related Lease File or Loan File
on transfers or further encumbrances of the related Mortgaged Property and
Mortgage Loan and on transfers of interests in the related Borrower or Tenant,
unless it has determined, 61 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t075.jpg]
consistent with the Servicing Standard, that waiver of such restrictions would
be in accordance with the Servicing Standard. After having made any such
determination, the Property Manager or the Special Servicer, as the case may be,
shall deliver to the Indenture Trustee (and the Property Manager in the case of
the Special Servicer) an Officer’s Certificate setting forth the basis for such
determination. In connection with any assignment or sublet by a Tenant of its
interest under a Lease, the applicable Issuer shall not take any action to
release such Tenant from its obligations under such Lease unless a new Tenant
approved by such Issuer assumes the obligations under such Lease and any
applicable requirements set forth in the applicable Lease have been satisfied.
Section 3.09 Realization Upon Specially Serviced Assets. (a) If the Special
Servicer has determined, in its good faith and reasonable judgment, that any
material default related to a Specially Serviced Asset will not be cured by the
related Obligor, the Special Servicer will be required to evaluate the possible
alternatives available in accordance with the Servicing Standard and this
Agreement with respect to such Specially Serviced Asset. Such alternatives may
include, among other things, modification or restructuring of the related
Mortgage Loan or Lease, sale or exchange of the related Mortgage Loan or
Mortgaged Property in accordance with Section 3.18 or the enforcement of
remedies available under the related Mortgage Loan or Lease in accordance with
Section 3.19 , including foreclosure of the Mortgage Loan or eviction of the
Tenant, as applicable, and the re-leasing of the related Mortgaged Property.
Subject to all other provisions and limitations set forth herein, the Special
Servicer shall take such actions with respect to each Specially Serviced Asset
as it determines in accordance with the Servicing Standard, acting in the best
interests of the applicable Issuer and the Noteholders. If the Property Manager
re-leases any Mortgaged Property, the Property Manager shall deliver to the
Indenture Trustee and the Issuers an amended Exhibit A-1 reflecting the addition
of such Lease to the Collateral Pool. (b) Upon the request of the Special
Servicer, the Property Manager shall pay or cause to be paid, as Property
Protection Advances or Emergency Property Expenses, as applicable, in accordance
with Section 3.17(c) , all costs and expenses (other than costs or expenses that
would, if incurred, constitute a Nonrecoverable Property Protection Advance)
incurred in connection with each Specially Serviced Asset, and shall be entitled
to reimbursement therefor as provided herein and in Section 2.11 of the
Indenture. If and when the Property Manager or the Special Servicer deems it
necessary and prudent for purposes of establishing the Fair Market Value of any
Mortgaged Property related to a Specially Serviced Asset, the Special Servicer
or the Property Manager; as the case may be, is authorized to have an appraisal
done by an Independent MAI-designated appraiser or other expert (the cost of
which appraisal shall be paid by the Property Manager and shall constitute a
Property Protection Advance). (c) Notwithstanding anything to the contrary
contained herein, neither the Property Manager nor the Special Servicer shall,
on behalf of the applicable Issuer, obtain title to a Mortgaged Property that
secures a Mortgage Loan by deed in lieu of foreclosure or otherwise, or take any
other action with respect to any Mortgaged Property that secures a Mortgage
Loan, if, as a result of any such action, the applicable Issuer or the Indenture
Trustee could, in the reasonable judgment of the Property Manager or the Special
Servicer, as the case may be, made in accordance with the Servicing Standard and
which shall be based on Opinions of Counsel (of which the Indenture Trustee
shall be an addressee) and evidenced by an officer’s certificate 62 US-DOCS\
96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t076.jpg]
delivered to the Indenture Trustee, be considered to hold title to, to be a
“mortgagee-in- possession” of, or to be an “owner” or “operator” of such
Mortgaged Property within the meaning of CERCLA or any comparable law, unless:
(i) the Property Manager or the Special Servicer, as the case may be, has
previously determined in accordance with the Servicing Standard (and as
evidenced by an officer’s certificate delivered to the Indenture Trustee), based
on (x) a Phase I Environmental Assessment or comparable environmental assessment
(and any additional environmental testing, investigation or analysis that the
Property Manager or the Special Servicer, as applicable, deems necessary and
prudent) of such Mortgaged Property conducted by an Independent Person who
regularly conducts such environmental testing, investigation or analysis, or (y)
any environmental testing, investigation and/or analysis conducted in connection
with any related Environmental Policy, and performed during the twelve-month
period preceding any such acquisition of title or other action and in each case
after consultation with an environmental expert, that: (A) the Mortgaged
Property is in compliance with applicable environmental laws and regulations or,
if not, that it would maximize the recovery to the applicable Issuer on a
present value basis (the relevant discounting of anticipated collections to be
performed at the relevant interest rate for the applicable Mortgage Loan or the
capitalization rate used in respect of the Lease for any Mortgaged Property) to
acquire title to or possession of the Mortgaged Property and to effect such
compliance, which determination shall take into account any coverage afforded
under any related Environmental Policy with respect to such Mortgaged Property;
and (B) there are no circumstances or conditions present at the Mortgaged
Property relating to the use, management or disposal of Hazardous Materials for
which investigation, testing, monitoring, containment, clean-up or remediation
could be required under any currently applicable environmental laws and
regulations or, if such circumstances or conditions are present for which any
such action could reasonably be expected to be required, that it would maximize
the recovery to the applicable Issuer on a present value basis (the relevant
discounting of anticipated collections to be performed at the relevant interest
rate for the applicable Mortgage Loan or the capitalization rate used in respect
of the Lease for any Mortgaged Property) to acquire title to or possession of
the Mortgaged Property and to take such actions, which determination shall take
into account any coverage afforded under any related Environmental Policy with
respect to such Mortgaged Property; or (ii) in the event that the conditions set
forth in clauses (i)(A) or (i)(B) are not satisfied, it shall have notified the
Indenture Trustee in writing that it has determined that the applicable Issuer
or the Indenture Trustee could not reasonably be considered to be a 63 US-DOCS\
96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t077.jpg]
potentially responsible party (which determination may be based on an Opinion of
Counsel the cost of which shall be a Property Protection Advance). (d) Any such
determination in clauses (c)(i) or (c)(ii) above by the Property Manager or the
Special Servicer shall be evidenced by an Officer’s Certificate to such effect
delivered to the Indenture Trustee (which the Indenture Trustee shall provide to
the Noteholders), the Issuers and, in the case of the Special Servicer, the
Property Manager, specifying all of the bases for such determination, such
Officer’s Certificate to be accompanied by all related environmental reports.
The Property Manager or the Special Servicer, as appropriate, shall undertake
reasonable efforts to make the determination referred to in clause (ii)
immediately above, and may conclusively rely on any related environmental
assessments referred to above in making such determination. The cost of any
opinions, testing, analysis and investigation and any remedial, corrective or
other action contemplated by clause (c) above, shall be reimbursed, to the
extent not paid by an Environmental Insurer or other party with liability for
such amounts, to the Property Manager from the Collection Account as a Property
Protection Advance, subject to Section 5.03 . (e) If the Property Manager or
Special Servicer, as applicable, determines (in accordance with Section 3.09(c))
that any of the conditions set forth in Section 3.09(c)(i) or (ii) above have
not been satisfied with respect to any such Mortgaged Property, the Property
Manager or Special Servicer, as applicable, shall take such action as is in
accordance with the Servicing Standard and, at such time as it deems
appropriate, may, on behalf of the applicable Issuer and the Indenture Trustee,
release all or a portion of such Mortgaged Property from the lien of the related
Mortgage; provided , that prior to the release of all or a portion of the
related Mortgaged Property from the lien of the related Mortgage, (x) the
Property Manager or the Special Servicer, as applicable, shall have notified the
Indenture Trustee in writing of its intention to so release all or a portion of
such Mortgaged Property and (y) the Indenture Trustee shall have notified the
Controlling Parties in writing of the Property Manager’s intention to so release
all or a portion of such Mortgaged Property. The Indenture Trustee shall execute
and deliver such instruments of transfer or assignment, in each case without
recourse, as shall be provided to it by the Property Manager and are reasonably
necessary to release any lien on or security interest in such Mortgaged
Property. (f) The Property Manager or the Special Servicer, as applicable, shall
report to the Indenture Trustee and the Property Manager (if applicable) monthly
in writing as to any actions taken by such party with respect to any Mortgaged
Property as to which the environmental testing contemplated in Section 3.09(c)
has revealed that any of the conditions set forth in either Section
3.09(c)(i)(A) or (i)(B) have not been satisfied, in each case until such matter
has been resolved. (g) The Special Servicer shall have the right to determine,
in accordance with the Servicing Standard, the advisability of seeking to obtain
a deficiency judgment if the state in which the Collateral securing a Specially
Serviced Loan is located and the terms of the Mortgage Loan permit such an
action and shall, in accordance with the Servicing Standard, seek such
deficiency judgment if it deems advisable. (h) The Special Servicer shall
prepare and file the reports of foreclosures and abandonments of any Mortgaged
Property and the information returns relating to cancellation of 64 US-DOCS\
96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t078.jpg]
indebtedness income with respect to any Mortgaged Property required by Sections
6050J and 6050P of the Code and promptly deliver to the Indenture Trustee an
Officer’s Certificate stating that such reports have been filed. Such reports
shall be in form and substance sufficient to meet the reporting requirements
imposed by Sections 6050J and 6050P of the Code. (i) All sales of Mortgaged
Properties pursuant to this Section 3.09 shall be conducted in accordance with
the provisions of Section 3.18 and Article VII , as applicable. Section 3.10
Issuers , Custodian and Indenture Trustee to Cooperate; Release of Lease Files
and Loan Files . (a) If from time to time, and as appropriate for servicing of
any Mortgage Loan, Lease, assumption of a Lease, modification of a Lease or the
re-lease or sale of any Mortgaged Property, the Property Manager or the Special
Servicer shall otherwise require the use of any Lease File or Loan File, as
applicable (or any portion thereof), the Custodian, upon request of the Property
Manager and receipt from the Property Manager of a Request for Release
substantially in the form of Exhibit B attached hereto signed by a Servicing
Officer thereof, or upon request of the Special Servicer and receipt from the
Special Servicer of a Request for Release substantially in the form of Exhibit C
attached hereto, shall release such Lease File or Loan File, as applicable (or
portion thereof), to the Property Manager or the Special Servicer, as the case
may be. Upon return of such Lease File or Loan File, as applicable (or portion
thereof), to the Custodian, or upon the Special Servicer’s delivery to the
Indenture Trustee of an Officer’s Certificate stating that (i) such Lease or
Mortgage Loan has been liquidated and all amounts received or to be received in
connection with such Lease or Mortgage Loan are required to be deposited into
the Collection Account pursuant to Section 3.04(a) have been or will be so
deposited or (ii) such Mortgaged Property has been sold, a copy of the Request
for Release shall be released by the Indenture Trustee to the Property Manager
or the Special Servicer, as applicable. (b) Within seven (7) Business Days of
the Special Servicer’s request therefor (or, if the Special Servicer notifies
the Issuers and the Indenture Trustee of an exigency, within such shorter period
as is reasonable under the circumstances), each of the applicable Issuer and the
Indenture Trustee shall execute and deliver to the Special Servicer, in the form
supplied to the applicable Issuer and the Indenture Trustee by the Special
Servicer, any court pleadings, leases, sale documents or other documents
reasonably necessary to the re-lease, foreclosure or sale in respect of any
Mortgage Loan or Mortgaged Property or to any legal action brought to obtain
judgment against any Obligor on the related Lease or Mortgage Loan or to obtain
a judgment against an Obligor, or to enforce any other remedies or rights
provided by the Lease or Mortgage Loan or otherwise available at law or in
equity or to defend any legal action or counterclaim filed against the
applicable Issuer, the Property Manager or the Special Servicer; provided , that
each of the applicable Issuer and the Indenture Trustee may alternatively
execute and deliver to the Special Servicer, in the form supplied to the
applicable Issuer and the Indenture Trustee by the Special Servicer, a limited
power of attorney substantially in the form of Exhibit D issued in favor of the
Special Servicer and empowering the Special Servicer to execute and deliver any
or all of such pleadings, leases, sale documents or other documents on behalf of
the applicable Issuer or the Indenture Trustee, as the case may be; provided,
however , that neither the applicable Issuer nor the Indenture Trustee shall be
held liable for any misuse of such power of attorney by the Special Servicer.
Together with such pleadings, leases, sale documents or documents (or such 65
US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t079.jpg]
power of attorney empowering the Special Servicer to execute the same on behalf
of the applicable Issuer and the Indenture Trustee), the Special Servicer shall
deliver to each of the applicable Issuer and the Indenture Trustee an Officer’s
Certificate requesting that such pleadings, leases, sale documents or other
documents (or such power of attorney empowering the Special Servicer to execute
the same on behalf of the applicable Issuer or the Indenture Trustee, as the
case may be) be executed by the applicable Issuer or the Indenture Trustee and
certifying as to the reason such pleadings or documents are required. (c) Upon
the payment in full of any Mortgage Loan, or the receipt by the Property Manager
of a notification that payment in full shall be escrowed in a manner customary
for such purposes, the Property Manager shall promptly notify the Custodian and
the Indenture Trustee by a certification (which certification shall be in the
form of a Request for Release substantially in the form of Exhibit B attached
hereto, shall be accompanied by the form of any necessary release or discharge
and shall include a statement to the effect that all amounts received or to be
received in connection with such payment which are required to be deposited in
the Collection Account pursuant to Section 3.04(a) have been or will be so
deposited) of a Servicing Officer (a copy of which certification shall be
delivered to the Special Servicer) and shall request delivery to it and release
of the related Loan File. Upon receipt of such certification and request, the
Custodian shall promptly cause the release of the related Loan File to the
Property Manager and the Indenture Trustee shall deliver to the Property Manager
such release or discharge, duly executed. Except customary fees and expenses, no
expenses incurred in connection with any instrument of satisfaction or deed of
reconveyance shall be chargeable to the Collection Account or other amounts that
constitute Collateral. Section 3.11 Servicing Compensation; Interest on Property
Protection Advances . (a) As compensation for its activities hereunder, the
Property Manager shall be entitled to receive the Property Management Fee with
respect to each Mortgaged Property and Mortgage Loan included in the Collateral
Pool. As to each such Mortgaged Property and Mortgage Loan included in the
Collateral Pool, the Property Management Fee shall accrue daily at the related
Property Management Fee Rate on the basis of the Collateral Value of each such
Mortgaged Property and Mortgage Loan and shall be calculated with respect to
each Mortgage Loan on the same basis as interest accrues on such Mortgage Loan
and with respect to each Mortgaged Property on a 30/360 Basis. The right to
receive the Property Management Fee may not be transferred in whole or in part
except in connection with the transfer of all of the Property Manager’s
responsibilities and obligations under this Agreement. Earned but unpaid
Property Management Fees shall be payable monthly out of general collections on
deposit in the Collection Account pursuant to Section 3.05 and Section 2.11 of
the Indenture. (b) On each Remittance Date, the Property Manager shall be
entitled to receive: (i) all returned check fees, assumption, modification and
similar fees and late payment charges from Obligors with respect to Mortgaged
Properties, Leases and Mortgage Loans that are not Specially Serviced Assets as
of such Remittance Date; and (ii) any default interest collected on a Mortgaged
Property, Lease or Mortgage Loan, but only to the extent that (x) such default
interest is allocable to the period (not to exceed 60 days) when such Mortgaged
Property, Lease or Mortgage Loan did not constitute a Specially Serviced Asset
and (y) such default interest is not allocable to reimburse the Property
Manager, the Back-Up Manager or the Indenture Trustee 66 US-DOCS\ 96557504.7
102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t080.jpg]
with respect to any Property Protection Advances or interest thereon made in
respect of such Mortgage Loan, Lease or Mortgaged Property (collectively, the “
Property Manager Additional Servicing Compensation ”). (c) As compensation for
its activities hereunder, the Special Servicer shall be entitled to receive the
Special Servicing Fee with respect to each Specially Serviced Asset. As to each
Specially Serviced Asset, the Special Servicing Fee shall accrue daily from time
to time at the Special Servicing Fee Rate on the basis of the Collateral Value
of such Specially Serviced Asset and shall be calculated with respect to each
Specially Serviced Loan on the same basis as interest accrues on such Specially
Serviced Loan and with respect to each Mortgaged Property related to a Specially
Serviced Lease on a 30/360 Basis. The Special Servicing Fee with respect to any
Specially Serviced Asset shall (subject to Section 3.20 hereof) cease to accrue
if (i) the related Mortgaged Property is sold or exchanged for a Qualified
Substitute Mortgaged Property or the Specially Serviced Loan is sold or
exchanged for a Qualified Substitute Mortgage Loan, as applicable, or (ii) such
Specially Serviced Asset becomes a Corrected Lease or a Corrected Loan, as
applicable, or (iii) such Specially Serviced Asset becomes a Liquidated Lease or
liquidated Mortgage Loan, as applicable. Earned but unpaid Special Servicing
Fees shall be payable monthly out of collections on deposit in the Collection
Account pursuant to Section 3.05 hereof and Section 2.11 of the Indenture. The
Special Servicer’s right to receive the Special Servicing Fee may not be
transferred in whole or in part except in connection with the transfer of all of
the Special Servicer’s responsibilities and obligations under this Agreement.
(d) Subject to the last sentence of this Section 3.11(d) , on each Remittance
Date, the Special Servicer shall be entitled to receive: (i) all returned check
fees, assumption, modification and similar fees and late payment charges
received on or with respect to the Specially Serviced Assets (determined as of
the Remittance Date relating to such Payment Date); and (ii) any default
interest collected on a Specially Serviced Asset (to the extent that such
default interest is not allocable to reimburse the Property Manager, Indenture
Trustee or Back-Up Manager with respect to any Property Protection Advances made
in respect of the related Mortgage Loan, Lease or Mortgaged Property or interest
thereon and such default interest is not allocable to the Property Manager under
Section 3.11(b)) as additional servicing compensation (collectively, the
“Special Servicer Additional Servicing Compensation ”). Notwithstanding the
foregoing, if the Special Servicer is terminated at a time when no Servicer
Replacement Event existed with respect to the Special Servicer and such Special
Servicer was servicing or administering any Specially Serviced Asset as of the
date of such termination, and such servicing or administration had been
continuing for at least two (2) months, then the terminated Special Servicer
will be entitled to 50% of all modification fees earned by its successor with
respect to such Specially Serviced Asset during the 12-month period following
the date of such termination. (e) As and to the extent permitted by Section 2.11
of the Indenture, the Property Manager, Indenture Trustee and the Back-Up
Manager, as applicable, shall each be entitled to receive Advance Interest on
the amount of each Advance made thereby for so long as such Advance is
outstanding. The Property Manager and the Back-Up Manager shall be reimbursed 67
US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t081.jpg]
for Property Protection Advances in accordance with Sections 3.03(d) and 3.05(a)
and (b), and Section 2.11 of the Indenture. Except as otherwise expressly set
forth herein, the Property Manager and the Special Servicer shall each be
required to pay all ordinary expenses incurred by it in connection with its
servicing activities under this Agreement, including fees of any subservicers
retained by it. In addition, the Property Manager and the Special Servicer shall
not be reimbursed for its own internal costs and expenses and overhead expenses,
such as office space expenses, office equipment costs, supply costs or employee
salaries or related costs and expenses. (f) A Workout Fee shall be payable to
the Special Servicer with respect to each Corrected Loan or Corrected Lease. As
to each such Corrected Loan or Corrected Lease, the Workout Fee will be payable
out of, and shall be calculated by application of the Workout Fee Rate to, each
collection of rents, interest (other than Default Interest) and principal
(including scheduled payments, prepayments, Balloon Payments and payments at
maturity) received on such Corrected Loan or Corrected Lease, as applicable, so
long as it remains a Corrected Lease or Corrected Loan; provided , that no
Workout Fee shall be payable from, or based upon the receipt of, Liquidation
Proceeds collected in connection with (i) the purchase of any Specially Serviced
Loan, Mortgaged Property related to any Specially Serviced Lease or REO Property
by the Property Manager or the Special Servicer or (ii) the repurchase of any
Specially Serviced Loan or Mortgaged Property related to any Specially Serviced
Lease by the Originator or Support Provider due to a Collateral Defect within
the period provided to the Originator and Support Provider to cure such
Collateral Defect. In addition, no Workout Fee shall be payable with respect to
any Corrected Loan or Corrected Lease if and to the extent (i) such Mortgage
Loan again becomes a Specially Serviced Loan under clause (b) of the definition
of “Specially Serviced Loan” or the Lease again becomes a Specially Serviced
Lease under clause (b) of the definition of “Specially Serviced Lease” and (ii)
no default under the Mortgage Loan or Lease, as applicable, actually occurs, or
if such default has occurred, it is remedied within the 60 days provided in such
clauses. Except as provided in the preceding sentence, for the avoidance of
doubt, a new Workout Fee will become payable if and when a Mortgage Loan or
Lease that ceased to be a Corrected Lease or Corrected Loan again becomes a
Corrected Lease or Corrected Loan. If the Special Servicer is terminated (with
or without cause) or resigns with respect to any or all of its servicing duties,
it shall retain the right to receive any and all Workout Fees payable with
respect to the Mortgage Loans or Leases that became Corrected Loans or Corrected
Leases during the period that it had responsibility for servicing Specially
Serviced Assets (and the successor Special Servicer shall not be entitled to any
portion of such Workout Fees), in each case until the Workout Fee for any such
Corrected Loan or Corrected Lease ceases to be payable in accordance with the
second preceding sentence. If the Special Servicer is terminated for any reason
or resigns as Special Servicer hereunder, and prior to such resignation or
termination, any Specially Serviced Asset would have been a Corrected Loan or
Corrected Lease but for the related Borrower or Tenant, as applicable, not yet
having made three full and consecutive Monthly Payments as provided in the Lease
Documents or Loan Documents, then such terminated or resigning Special Servicer
shall be entitled to all, and the Successor Special Servicer shall be entitled
to none, of the Workout Fee payable in connection with such Specially Serviced
Asset after it actually becomes a Corrected Loan or Corrected Lease, as
applicable. 68 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t082.jpg]
(g) A Liquidation Fee shall be payable to the Special Servicer with respect to
(i) each Mortgage Loan or Mortgaged Property repurchased by the related
Originator or the Support Provider due to a Collateral Defect if purchased after
the applicable cure period, and shall equal the product of (x) the repurchase
price with respect to any such repurchase and (y) the Liquidation Fee Rate, (ii)
any Specially Serviced Asset as to which the Special Servicer obtains a full,
partial or discounted payoff from the related Borrower of a Mortgage Loan or for
some or all of the Collateral Value from the Mortgaged Property related to a
Lease from the Tenant, and shall equal the product of (x) the amount of any such
payoff and (y) the Liquidation Fee Rate, or (iii) any Specially Serviced Asset
or REO Property as to which the Special Servicer recovers any Liquidation
Proceeds, and shall equal the product of (x) the amount of such Liquidation
Proceeds and (y) the Liquidation Fee Rate; provided , that no Liquidation Fee
shall be payable from, or based upon the receipt of, Liquidation Proceeds
collected in connection with the purchase of any Specially Serviced Loan,
Mortgaged Property related to any Specially Serviced Lease or REO Property by
the Property Manager or the Special Servicer. (h) As compensation for its
activities hereunder, the Back-Up Manager shall be entitled to receive the
Back-Up Fee with respect to each Mortgaged Property and Mortgage Loan included
in the Collateral Pool. As to each such Mortgaged Property and Mortgage Loan
included in the Collateral Pool, the Back-Up Fee shall accrue each day at the
related Back-Up Fee Rate on the basis of the Collateral Value of each such
Mortgaged Property and Mortgage Loan. The right to receive the Back-Up Fee may
not be transferred in whole or in part except in connection with the transfer of
all of the Back-Up Manager’s responsibilities and obligations under this
Agreement. Earned but unpaid Back-Up Fees shall be payable monthly pursuant to
Section 3.05(a) and Section 2.11 of the Indenture. Section 3.12 Property
Inspections; Collection of Financial Statements; Delivery of Certain Reports .
(a) If a Lease or Mortgage Loan becomes a Specially Serviced Asset, the Special
Servicer shall perform a physical inspection of the related Mortgaged Property
as soon as practicable thereafter and, if such Lease or Mortgage Loan remains a
Specially Serviced Asset for more than two years, at least annually thereafter
so long as such Lease or Mortgage Loan remains a Specially Serviced Asset. The
Special Servicer shall prepare a written report of each such inspection
performed by it that sets forth in detail the condition of the related Mortgaged
Property and that specifies the existence of (i) any sale, abandonment or
transfer of such Mortgaged Property, or (ii) any change in the condition or
value of such Mortgaged Property that it, in its good faith and reasonable
judgment, considers material. The Special Servicer shall deliver to the Issuers,
the Indenture Trustee, the Property Manager and the Rating Agencies a copy of
each such written report prepared by it within 15 days of the completion of each
such inspection. The Special Servicer (i) shall receive reimbursement for
reasonable out-of-pocket expenses related to any such inspection and (ii) shall
be entitled to a reasonable inspection fee for any such inspection, in each case
from the applicable Issuers pursuant to Section 2.11(b) of the Indenture. (b)
The Special Servicer, in the case of any Specially Serviced Asset, and the
Property Manager, in the case of all other Leases and Mortgage Loans, shall make
reasonable efforts to collect promptly from each related Obligor and review
annual operating statements of the related 69 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t083.jpg]
Mortgaged Properties and financial statements of such Obligor required to be
provided under the applicable Mortgage Loan or Lease. (c) Not later than
December 15 of each year, commencing December 15, 2014, the Property Manager
shall deliver to the Issuers, the Indenture Trustee and the Special Servicer (i)
from information, if any, that the Property Manager has most recently received
pursuant to Section 3.12(b) , a report setting forth the aggregate Fixed Charge
Coverage Ratios of all Mortgaged Properties with respect to which it has
received sufficient financial information from the applicable Obligor(s) to
permit it to calculate such Fixed Charge Coverage Ratio (either at the “unit”
level, master lease level or corporate level, as applicable) and, in each case,
identifying the period covered by the related financial statements in its
possession, and (ii) a schedule, in the form of the Mortgaged Property Schedule
or Mortgage Loan Schedule, as applicable, prepared as of the later of (1) the
most recent Series Closing Date and (2) the most recent Transfer Date, and
further identifying on such schedule each Lease or Mortgage Loan (x) that has
become a Liquidated Lease or liquidated Mortgage Loan since the most recent
delivery of such schedule pursuant to this Section 3.12(c)(ii) (or, in the case
of the first such delivery, since the Series Closing Date), and specifying the
date on which the sale or re-lease of the related Mortgaged Property or Mortgage
Loan occurred or (y) that has otherwise terminated in accordance with its terms
and, in each case, specifying the date of such sale, re-lease or termination,
the amount collected in connection therewith and the amount of any unreimbursed
Property Protection Advances, Emergency Property Expenses, Extraordinary
Expenses and other amounts due and unpaid under the related Mortgage Loan or
Lease incurred in connection therewith. Section 3.13 Annual Statement as to
Compliance . Each of the Property Manager and the Special Servicer shall deliver
to the Issuers, to the Indenture Trustee and, in the case of the Special
Servicer, to the Property Manager, as soon as available, and in any event by the
15 th day after each March 31 of each year (or the next succeeding Business Day
if any such day is not a Business Day) beginning in March 2015, an Officer’s
Certificate stating, as to each officer signatory thereof, that (i) a review of
the activities of the Property Manager or the Special Servicer, as the case may
be, during the prior calendar year, and of its performance under this Agreement,
has been made under the supervision of the signatories signing such Officer’s
Certificate, and (ii) to the best of such signatory’s knowledge, based on such
review, the Property Manager or the Special Servicer, as the case may be,
complied in all material respects throughout such period with the minimum
servicing standards in this Agreement and fulfilled in all material respects
throughout such period its obligations under this Agreement or, if there was
noncompliance with such standards or a default in the fulfillment of any such
obligation in any material respect, such Officer’s Certificate shall include a
description of such noncompliance or specify each such default, as the case may
be, known to such signatory and the nature and status thereof. Section 3.14
Reports by Independent Public Accountants. On or before March 31 of each year,
beginning in March 2015, each of the Property Manager and the Special Servicer,
at its expense, shall cause an independent, registered public accounting firm
(which may also render other services to the Property Manager or the Special
Servicer, as the case may be) to furnish to the Issuers and the Indenture
Trustee and, in the case 70 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t084.jpg]
of the Special Servicer, to the Property Manager a report containing such firm’s
opinion that, on the basis of an examination conducted by such firm
substantially in accordance with standards established by the American Institute
of Certified Public Accountants, the officer’s assertion made pursuant to
Section 3.13 by the Property Manager or the Special Servicer, as the case may
be, is fairly stated in all material respects, subject to such exceptions and
other qualifications that, in the opinion of such firm, such institute’s
standards require it to report and that such examination included tests in
accordance with the requirements of the Uniform Single Attestation Program for
Mortgage Bankers, to the extent the procedures in such program are applicable to
the servicing obligations set forth in this Agreement. In rendering such
statement, such firm may rely, as to matters relating to direct servicing of
leases and mortgage loans by Sub-Managers, upon comparable reports for
examinations conducted substantially in accordance with such institute’s
standards (rendered within one year of such report) of independent public
accountants with respect to the related Sub-Manager. Section 3.15 Access to
Certain Information; Delivery of Certain Information . (a) Each of the Property
Manager and the Special Servicer shall afford to the other, to the Issuers, the
Indenture Trustee, the Back-Up Manager and the Rating Agencies and to the OTS,
the FDIC and any other banking or insurance regulatory authority that may
exercise authority over any holder of Notes or LLC Interests, reasonable access
to any documentation regarding the Leases, Mortgage Loans and Mortgaged
Properties and its servicing thereof within its control, except to the extent it
is prohibited from doing so by applicable law, rule or regulation or contract or
to the extent such information is subject to a privilege under applicable law.
Such access shall be afforded without charge but only upon reasonable prior
written request and during normal business hours at the offices of the Property
Manager or the Special Servicer, as the case may be, designated by it. (b) The
Property Manager or the Special Servicer shall notify the Rating Agencies, the
Back-Up Manager and the Indenture Trustee of any Mortgaged Property whose Tenant
has ceased to exercise its business activity on such Mortgaged Property within
30 days of becoming aware of such a circumstance. Section 3.16 Title to REO
Property . (a) If title to any REO Property is acquired by the Special Servicer
on behalf of the Issuer, the deed or certificate of sale shall be issued to the
applicable Issuer. Upon acquisition of such REO Property, the Special Servicer
shall, if any amounts remain due and owing under the related Mortgage Note,
cause the applicable Issuer to execute and deliver to the Indenture Trustee or
the Collateral Agent a new Mortgage (along with appropriate Financing
Statements), as applicable, in favor of the Indenture Trustee or the Collateral
Agent to secure the lien of the Indenture. (b) The Special Servicer shall remit
to the Property Manager for deposit in the Collection Account or Release
Account, as applicable, upon receipt, all REO Revenues, Property Insurance
Proceeds and Liquidation Proceeds received in respect of an REO Property or
Specially Serviced Asset. 71 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t085.jpg]
Section 3.17 Management of REO Properties and Mortgaged Properties relating to
Defaulted Assets . (a) [Reserved]. (b) At any time that a Mortgaged Property is
not subject to a Mortgage Loan or a Lease or is subject to a Mortgage Loan or a
Lease that is (or relates to) a Defaulted Asset or with respect to an REO
Property or a Terminated Lease Property, the Special Servicer’s decision as to
how such Mortgaged Property or REO Property shall be managed and operated shall
be based on the good faith and reasonable judgment of the Special Servicer as to
the best interest of the applicable Issuer and the Noteholders by maximizing (to
the extent commercially feasible) the net after-tax revenues received by the
applicable Issuer with respect to such property and, to the extent consistent
with the foregoing, in the same manner as would commercial loan and lease
servicers and asset managers operating property comparable to the respective
Mortgaged Property, REO Property or Terminated Lease Property under the
Servicing Standard. The applicable Issuer, the Indenture Trustee and the Special
Servicer may consult with counsel at the expense of the applicable Issuer in
connection with determinations required under this Section 3.17(b) . Neither the
Indenture Trustee nor the Special Servicer shall be liable to the Issuers, the
holders of the Notes, the other parties hereto or each other, nor shall the
applicable Issuer be liable to the other Issuers, any such holders or to the
other parties hereto, for errors in judgment made in good faith in the exercise
of their discretion while performing their respective duties, obligations and
responsibilities under this Section 3.17(b) . Nothing in this Section 3.17(b) is
intended to prevent the sale or re-lease of a Mortgaged Property, REO Property
or Terminated Lease Property pursuant to the terms and subject to the conditions
of Section 3.18 and Article VII , as applicable. (c) The Special Servicer shall
have full power and authority to do any and all things in connection with the
servicing and administration of any Defaulted Asset and Mortgaged Property
subject to a Defaulted Asset and any REO Property or Terminated Lease Property
as are consistent with the Servicing Standard and, consistent therewith, shall
request that the Property Manager make, and the Property Manager shall make,
Property Protection Advances, or pay (or cause to be paid) Emergency Property
Expenses from funds on deposit in the Collection Account, necessary for the
proper operation, management, maintenance and disposition of such Mortgaged
Property, REO Property or Terminated Lease Property, including: (i) all
insurance premiums due and payable in respect of such Mortgaged Property, REO
Property or Terminated Lease Property; (ii) all real estate and personal
property taxes and assessments in respect of such Mortgaged Property, REO
Property or Terminated Lease Property that may result in the imposition of a
lien thereon (including taxes or other amounts that could constitute liens prior
to or on parity with the lien of the related Mortgage); (iii) [Reserved]; and 72
US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t086.jpg]
(iv) all costs and expenses necessary to maintain, lease, sell, protect, manage,
operate and restore such Mortgaged Property, REO Property or Terminated Lease
Property. Notwithstanding the foregoing, the Property Manager shall have no
obligation to make any such Property Protection Advance if (as evidenced by an
Officer’s Certificate delivered to the applicable Issuer and the Indenture
Trustee) the Property Manager determines, in accordance with the Servicing
Standard, that such payment would be a Nonrecoverable Property Protection
Advance. The Special Servicer shall submit requests to make Property Protection
Advances to the Property Manager not more than once per month unless the Special
Servicer determines on an emergency basis in accordance with the Servicing
Standard that earlier payment is required to protect the interests of the
Issuers and the Noteholders. Section 3.18 Sale and Exchange of Mortgage Loans ,
Leases and Mortgaged Properties . (a) The Property Manager, the Special Servicer
and the applicable Issuer may sell or purchase, or permit the sale or purchase
of, a Mortgage Loan or Mortgaged Property only on the terms and subject to the
conditions set forth in this Section 3.18 or as otherwise expressly provided in
or contemplated hereunder. Except with respect to repurchases or substitutions
by a related Originator or the Support Provider due to a Collateral Defect, an
Issuer may only sell or exchange a Mortgaged Property or Mortgage Loan to or
with any of its Affiliates subject to the applicable conditions (if any) set
forth in the Indenture (including any applicable Series Supplement) and herein.
(b) The Special Servicer shall act on behalf of the applicable Issuer and the
Indenture Trustee in negotiating and taking any other action necessary or
appropriate in connection with the sale of any Defaulted Asset, Lease related to
a Defaulted Asset, Terminated Lease Property or REO Property and the collection
of all amounts payable in connection therewith. The Special Servicer shall take
such actions as it determines in accordance with the Servicing Standard will be
in the best interests of the applicable Issuer and the Noteholders, including,
in the case of a Terminated Lease Property, the Special Servicer shall use
reasonable efforts, consistent with the Servicing Standard, to (i) attempt to
induce another Tenant to assume the obligations under the existing Lease, with
or without modification, (ii) lease the Terminated Lease Property under a new
Lease on economically desirable terms or (iii) dispose of the related Mortgaged
Property. The decision to enter into a lease assumption or re-lease the
Terminated Lease Property shall be made by the Special Servicer in accordance
with the Servicing Standard. If the Special Servicer is successful in re-leasing
the related Mortgaged Property, a new Appraised Value will be determined in the
Special Servicer’s discretion. Any sale of a Mortgage Loan, Mortgaged Property,
Lease, Defaulted Asset, Terminated Lease Property or REO Property shall be free
and clear of the lien of the Indenture and shall be final and without recourse
to the applicable Issuer or the Indenture Trustee. If such sale is consummated
in accordance with the terms of this Agreement, none of the Property Manager,
the Special Servicer or the Indenture Trustee shall have any liability to the
Issuers or any holder of Notes with respect to the purchase price therefor
accepted by the Property Manager, the Special Servicer or the Indenture Trustee,
as the case may be. 73 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t087.jpg]
Section 3.19 Modifications, Waivers, Amendments and Consents. (a) The Property
Manager and the Special Servicer each may, consistent with the Servicing
Standard, agree to any modification, waiver or amendment of any term of, forgive
any Lease or Mortgage Loan payment on, permit the release of the Obligor on or
guarantor of, or approve of the assignment of a Tenant’s interest in its Lease
with respect to, or the sublease of all or a portion of, any Mortgaged Property,
Lease or Mortgage Loan it is required to service and administer hereunder,
without the consent of the Issuers, the Indenture Trustee, any holder of Notes
or any Controlling Party or Requisite Global Majority; provided ; that (i) in
the reasonable judgment of the party agreeing to any such amendment, such
amendment will not cause the Current Cashflow Coverage Ratio to be reduced to or
below 1.30 or, if the Current Cashflow Coverage Ratio is already equal to or
lower than 1.30, will not cause the Current Cashflow Coverage Ratio to be
further reduced and (ii) in the reasonable judgment of the party agreeing to any
such amendment, such amendment is in the best interest of the Noteholders and
will not have an adverse effect on the Collateral Value of the related Mortgaged
Property (in the case of any such amendment with respect to a Lease) or Mortgage
Loan (in the case of any such amendment with respect to a Mortgage Loan);
provided ; that any such amendment (x) in connection with a Delinquent Asset or
Defaulted Asset, (y) that is required by the terms of the applicable Lease or
Mortgage Loan or (z) with respect to which the Rating Condition is satisfied,
shall not be subject to the foregoing restrictions set forth in (i) or (ii)
above; (b) From time to time, subject to the Servicing Standard and upon
satisfaction of the Rating Agency Notification Condition, the Property Manager
or Special Servicer, as applicable, shall be entitled (on behalf of the Issuer
and the Indenture Trustee) to release an immaterial portion of any Mortgaged
Property that it is then administering from the lien of the Indenture and the
Mortgage (and simultaneously release the Issuer’s interest in such portion of
such Mortgaged Property) or consent to, or make, an immaterial modification with
respect to any Mortgaged Property that it is then administering; provided ,
that, such Property Manager or Special Servicer shall have certified that it
reasonably believes that such release or modification (both individually and
collectively with any other similar releases or modifications with respect to
such Mortgaged Property) will not materially adversely affect (i) the Appraised
Value of such Mortgaged Property or (ii) the Noteholders’ or the holders’ of the
Related Series Notes interests in such Mortgaged Property; (c) The Property
Manager and the Special Servicer each may, as a condition to its granting any
request by an Obligor for consent, modification, waiver or indulgence or any
other matter or thing, the granting of which is within the Property Manager’s or
Special Servicer’s, as the case may be, discretion pursuant to the terms of the
instruments evidencing or securing the related Lease or Mortgage Loan and is
permitted by the terms of such Lease or Mortgage Loan, require that such Obligor
pay to it, as Additional Servicing Compensation, a reasonable or customary fee
for the additional services performed in connection with such request, together
with any related costs and expenses incurred by it; and (d) All modifications,
waivers, amendments and other actions entered into or taken in respect of a
Lease or Mortgage Loan pursuant to this Section 3.19 shall be in writing. Each
of the Property Manager and the Special Servicer shall notify the other such
party and the Issuers and the Indenture Trustee, in writing, of any
modification, waiver, amendment or other action 74 US-DOCS\ 96557504.7
102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t088.jpg]
entered into or taken in respect of any Lease or Mortgage Loan pursuant to this
Section 3.19 and the date thereof, and shall deliver to the Custodian for
deposit in the related Lease File or Loan File an original counterpart of the
agreements relating to such modification, waiver, amendment or other action,
promptly (and in any event within ten (10) Business Days) following the
execution thereof. Section 3.20 Transfer of Servicing Between Property Manager
and Special Servicer; Record Keeping . (a) Upon determining that a Servicing
Transfer Event has occurred with respect to any Lease or Mortgage Loan and if
the Property Manager is not also the Special Servicer, the Property Manager
shall immediately give notice thereof, and shall deliver the related Servicing
File, to the Special Servicer, and shall use its best efforts to provide the
Special Servicer with all information, documents (or copies thereof) and records
(including records stored electronically on computer tapes, magnetic discs and
the like) relating to such Lease or Mortgage Loan reasonably requested by the
Special Servicer to enable it to assume its functions hereunder with respect
thereto without acting through a Sub-Manager. The Property Manager shall use its
best efforts to comply with the preceding sentence within five (5) Business Days
of the occurrence of each related Servicing Transfer Event. Upon determining
that a Specially Serviced Asset has become a Corrected Lease or Corrected Loan
and if the Property Manager is not also the Special Servicer, the Special
Servicer shall immediately give notice thereof, and shall return the related
Servicing File, to the Property Manager and, upon giving such notice and
returning such Servicing File, to the Property Manager, (i) the Special
Servicer’s obligation to service such Corrected Lease or Corrected Loan shall
terminate, (ii) the Special Servicer’s right to receive the Special Servicing
Fee with respect to such Corrected Lease or Corrected Loan shall terminate, and
(iii) the obligations of the Property Manager to service and administer such
Lease or Mortgage Loan shall resume, in each case, effective as of the first day
of the calendar month following the calendar month in which such notice was
delivered and return effected. (b) In servicing any Specially Serviced Assets,
the Special Servicer shall provide to the Custodian, for the benefit of the
Indenture Trustee, originals of documents included within the definition of
“Lease File” for inclusion in the related Lease File and “Loan File” for
inclusion in the related Loan File (with a copy of each such original to the
Property Manager), and copies of any additional related Lease and Mortgage Loan
information, including correspondence with the related Obligor. (c)
Notwithstanding anything in this Agreement to the contrary, in the event that
the Property Manager and the Special Servicer are the same Person, all notices,
certificates, information and consents required to be given by the Property
Manager to the Special Servicer or vice versa shall be deemed to be given
without the necessity of any action on such Person’s part. Section 3.21
Sub-Management Agreements . 75 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t089.jpg]
(a) The Property Manager and the Special Servicer may enter into Sub-Management
Agreements to provide for the performance by third parties of any or all of
their respective obligations hereunder; provided , that, in each case, the
Sub-Management Agreement: (i) is consistent with this Agreement in all material
respects and requires the Sub-Manager to comply with all of the applicable
conditions of this Agreement; (ii) provides that if the Property Manager or the
Special Servicer, as the case may be, shall for any reason no longer act in such
capacity hereunder (including by reason of a Servicer Replacement Event), any
Back-Up Manager, Successor Property Manager or Successor Special Servicer, may
thereupon assume all of the rights and, except to the extent they arose prior to
the date of assumption, obligations of the Property Manager or the Special
Servicer, as the case may be, under such agreement or, alternatively, may (or
the Indenture Trustee may) terminate such Sub-Management Agreement without cause
and without payment of any penalty or termination fee; (iii) provides that the
Issuers, the Back-Up Manager, the Indenture Trustee, the other parties hereto
and, as and to the extent provided herein, the third party beneficiaries hereof
shall be third party beneficiaries under such agreement, but that (except to the
extent the Back-Up Manager or Successor Property Manager or Successor Special
Servicer assumes the obligations of the Property Manager or the Special
Servicer, as the case may be, under the applicable Sub-Management Agreement as
contemplated by the immediately preceding clause (ii) and, in such case, only
from the date of such assumption) none of the Issuers, the Indenture Trustee,
the Back-Up Manager, any other party hereto, any successor Property Manager or
Special Servicer, as the case may be, any holder of Notes or LLC Interests or
any other third party beneficiary hereof shall have any duties under such
agreement or any liabilities arising therefrom; (iv) permits any purchaser of a
Mortgaged Property and any related Lease or Mortgage Loan pursuant to this
Agreement to terminate such Sub-Management Agreement with respect to such
purchased Mortgaged Property and related Lease or Mortgage Loan at its option
and without penalty; (v) does not permit the Sub-Manager to enter into or
consent to any modification, waiver or amendment or otherwise take any action on
behalf of the Property Manager or Special Servicer, as the case may be,
contemplated by Section 3.19 without the written consent of the Property Manager
or Special Servicer, as the case may be; and (vi) does not permit the
Sub-Manager any rights of indemnification that may be satisfied out of the
Collateral (it being understood that any Sub-Manager shall be entitled to
recover amounts in respect of Property Protection Advances as described in the
following paragraph). In addition, each Sub-Management Agreement entered into by
the Property Manager shall provide that such agreement shall terminate with
respect to any Lease and the related Mortgaged Property, and any Mortgage Loan
serviced thereunder at the time such Lease or Mortgage Loan becomes a Specially
Serviced Asset, and each Sub-Management Agreement entered into by the Special
Servicer shall relate only to Specially Serviced Assets and shall terminate with
respect to any such Lease or Mortgage Loan that ceases to be a Specially
Serviced Asset, in each case pursuant to the terms hereof. The Property Manager
and the Special Servicer shall each deliver to the Issuers and the Indenture
Trustee copies of all Sub-Management Agreements, and any amendments thereto and
modifications thereof, entered into by it, promptly upon its execution and
delivery of such documents. References in this Agreement to actions taken or to
be taken by the Property Manager or the Special Servicer include actions taken
or to be taken by a Sub-Manager on behalf of the Property Manager or the Special
Servicer, as the case may be, and in connection therewith, all amounts advanced
by any Sub-Manager to satisfy the obligations of the Property 76 US-DOCS\
96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t090.jpg]
Manager hereunder to make Advances shall be deemed to have been advanced by the
Property Manager out of its own funds and, accordingly, such amounts
constituting Advances shall be recoverable by such Sub-Manager in the same
manner and out of the same funds as if such Sub- Manager were the Property
Manager. For so long as they are outstanding, Advances shall accrue Advance
Interest in accordance with the terms hereof, such interest to be allocable
between the Property Manager and such Sub-Manager as they may agree. For
purposes of this Agreement, the Property Manager and the Special Servicer each
shall be deemed to have received any payment, and shall be obligated to handle
such payment in accordance with the terms of this Agreement, when a Sub-Manager
retained by it receives such payment. The Property Manager and the Special
Servicer each shall notify the other, the Issuers and the Indenture Trustee in
writing promptly of the appointment by it of any Sub-Manager. (b) The Property
Manager shall have determined to its commercially reasonable satisfaction that
each Sub-Manager shall be authorized to transact business, and shall have
obtained all necessary licenses and approvals, in each jurisdiction in which the
failure to be so authorized or qualified or to have obtained such licenses would
adversely affect its ability to carry out its obligations under the
Sub-Management Agreement to which it is a party. (c) The Property Manager and
the Special Servicer, for the benefit of the Issuers, shall (at no expense to
the Issuers or the Indenture Trustee) monitor the performance and enforce the
obligations of their respective Sub-Managers under the related Sub-Management
Agreements. Such enforcement, including the legal prosecution of claims,
termination of Sub- Management Agreements in accordance with their respective
terms and the pursuit of other appropriate remedies, shall be in such form and
carried out to such an extent and at such time as the Property Manager or the
Special Servicer, as applicable, in its good faith and reasonable judgment,
would require were it the owner of the Mortgaged Properties and the Mortgage
Loans. Subject to the terms of the related Sub-Management Agreement, the
Property Manager and the Special Servicer shall each have the right to (in its
sole discretion and without the consent of any other person) remove a
Sub-Manager retained by it at any time it considers such removal to be in the
best interests of the Issuers. (d) In the event that the Back-Up Manager has
succeeded to the rights and assumed the obligations hereunder, of the Property
Manager or the Special Servicer, then the Back-Up Manager shall succeed to the
rights and assume the obligations of the Property Manager or the Special
Servicer, as applicable, under any Sub-Management Agreement, unless the
Indenture Trustee elects to terminate any such Sub-Management Agreement in
accordance with its terms. In any event, if a Sub-Management Agreement is to be
assumed by the Back-Up Manager, then the predecessor Property Manager or the
Special Servicer, as applicable, at its expense, shall, upon request of the
Back-Up Manager, deliver to the Back-Up Manager all documents and records
relating to such Sub-Management Agreement and the Mortgaged Properties and the
Mortgage Loans then being serviced thereunder and an accounting of amounts
collected and held on behalf of it thereunder, and otherwise use its best
efforts to effect the orderly and efficient transfer of the Sub-Management
Agreement to the assuming party. (e) Notwithstanding any Sub-Management
Agreement, the Property Manager and the Special Servicer shall remain obligated
and liable to the Issuers, the Noteholders, the Indenture Trustee and each other
for the performance of their respective obligations and duties under this 77
US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t091.jpg]
Agreement in accordance with the provisions hereof to the same extent and under
the same terms and conditions as if each alone were servicing and administering
the Mortgage Loans, the Mortgaged Properties and Leases for which it is
responsible. (f) Except as otherwise expressly provided for herein, the Property
Manager or Special Servicer, as applicable, will be solely liable for all fees
owed by it to any Sub-Manager, irrespective of whether its compensation pursuant
to this Agreement is sufficient to pay such fees. (g) Each of the Property
Manager and the Special Servicer shall have all the limitations upon liability
and all the indemnities for the actions and omissions of any such Sub- Manager
retained by it that it has for its own actions hereunder. (h) For the avoidance
of doubt, this Section 3.21 shall not apply to any delegation of obligations
pursuant to Section 6.04(a) following a Permitted Replacement Event or Section
6.04(b) following a Permitted Termination Event. ARTICLE IV REPORTS Section 4.01
Reports to the Issuers , the Indenture Trustee and the Insurers . (a) Not later
than 2:00 p.m. (New York City time), three (3) Business Days prior to each
Payment Date, the Property Manager shall deliver to each of the Issuers and the
Indenture Trustee a report containing the information specified on Exhibit F
hereto, and such other information with respect to the Mortgage Loans, the
Leases and Mortgaged Properties as the Indenture Trustee may reasonably request
(such report, the “ Determination Date Report ”), reflecting information as of
the close of business on the last day of the related Collection Period, in a
mutually agreeable electronic format. The Determination Date Report and any
written information supplemental thereto shall include such information with
respect to the Mortgage Loans, the Leases and Mortgaged Properties as is
required by the Indenture Trustee for purposes of making the payments required
by Section 2.11(b) of the Indenture and the calculations and reports referred to
in Section 6.01 of the Indenture and otherwise therein, in each case as set
forth in the written specifications or guidelines issued by any of the Issuers
of the Indenture Trustee, as the case may be, from time to time. The Property
Manager shall also provide to the Indenture Trustee the wire instructions for
the relevant parties to which payments under Section 2.11(b) of the Indenture
will be made. The Determination Date Report shall also contain a certification
by the Property Manager that the Issuers have not incurred any indebtedness
except indebtedness permitted by the Transaction Documents. Such information
shall be delivered by the Property Manager to each of the Issuers and the
Indenture Trustee in agreed-upon format and such electronic or other form as may
be reasonably acceptable to the Issuers and the Indenture Trustee. The Special
Servicer shall from time to time (and, in any event, as may be reasonably
required by the Property Manager) provide the Property Manager with such
information regarding the Specially Serviced Assets as may be necessary for the
Property Manager to prepare 78 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t092.jpg]
each Determination Date Report and any supplemental information to be provided
by the Property Manager to the Issuers or the Indenture Trustee. (b) Not later
than 2:00 p.m. (New York City time), three (3) Business Days prior to each
Payment Date, the Special Servicer shall deliver to the Property Manager and the
Indenture Trustee a report containing such information relating to the Specially
Serviced Assets and in such form as the Indenture Trustee may reasonably request
(such report, the “ Special Servicer Report ”), reflecting information as of the
close of business on the last day of the related Collection Period. For the
avoidance of doubt, the Special Servicer Report may be included in the
Determination Date Report. (c) Not later than the 30th day following the end of
each calendar quarter, commencing with the quarter ended September 30, 2014, the
Special Servicer shall deliver to the Indenture Trustee and the Property Manager
a report containing such information and in such form as the Indenture Trustee
may reasonably request (such report a “ Modified Collateral Detail and Realized
Loss Report ”) with respect to all operating statements and other financial
information collected or otherwise obtained by the Special Servicer pursuant to
Section 3.12(b) during such calendar quarter. Section 4.02 Use of Agents . The
Property Manager may at its own expense utilize agents or attorneys-in-fact,
including Sub-Managers, in performing any of its obligations under this Article
IV , but no such utilization shall relieve the Property Manager from any of such
obligations, and the Property Manager shall remain responsible for all acts and
omissions of any such agent or attorney-in-fact. The Property Manager shall have
all the limitations upon liability and all the indemnities for the actions and
omissions of any such agent or attorney-in-fact that it has for its own actions
hereunder pursuant to Article V , and (except as set forth in Section 3.21(a))
any such agent or attorney-in-fact shall have the benefit of all the limitations
upon liability, if any, and all the indemnities provided to the Property Manager
under Section 5.03(a) . Such indemnities shall be expenses, costs and
liabilities of the Issuers, and any such agent or attorney-in-fact shall be
entitled to be reimbursed (to the same extent the Property Manager would be
entitled to be reimbursed) as provided in Section 2.11 of the Indenture. ARTICLE
V THE PROPERTY MANAGER AND THE SPECIAL SERVICER Section 5.01 Liability of the
Property Manager and the Special Servicer . The Property Manager and the Special
Servicer shall be liable in accordance herewith only to the extent of the
obligations specifically imposed upon and undertaken by the Property Manager and
the Special Servicer, respectively, herein. Section 5.02 Merger , Consolidation
or Conversion of the Property Manager and the Special Servicer . 79 US-DOCS\
96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t093.jpg]
Subject to the following paragraph, the Property Manager and the Special
Servicer shall each keep in full effect its existence, rights and franchises as
a partnership, corporation, bank or association under the laws of the
jurisdiction of its formation, and each will obtain and preserve its
qualification to do business as a foreign partnership, corporation, bank or
association in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement or any of
the Leases and the Mortgage Loans and to perform its respective duties under
this Agreement. Each of the Property Manager and the Special Servicer may be
merged or consolidated with or into any Person, or may transfer all or
substantially all of its assets to any Person, in which case any Person
resulting from any merger or consolidation to which the Property Manager or the
Special Servicer is a party, or any Person succeeding to the business of the
Property Manager or the Special Servicer, will be the successor Property Manager
or the successor Special Servicer, as the case may be, hereunder, and each of
the Property Manager and the Special Servicer may transfer any or all of its
rights and obligations under this Agreement to any Person; provided , however ,
that no such successor, surviving Person or transferee shall succeed to the
rights of the Property Manager or the Special Servicer unless (a) the Rating
Condition is satisfied or (b) such successor is an affiliate of the Property
Manager or the Special Servicer and the obligations of such successor hereunder
are guaranteed by the Support Provider. Section 5.03 Limitation on Liability of
the Property Manager , the Special Servicer and the Back-Up Manager;
Environmental Liabilities . (a) None of the Property Manager, the Special
Servicer or the Back-Up Manager or any director, partner, member, manager,
officer, employee or agent of any such party or Control Person over any of them
shall be under any liability to the Issuers, the Indenture Trustee, the
Collateral Agent, the Custodian or the holders of the Notes or the LLC Interests
or any other Person for any action taken, or not taken, in good faith pursuant
to this Agreement, or for errors in judgment; provided , however , that none of
the Property Manager, the Special Servicer or the Back-Up Manager shall be
protected against any liability that would otherwise be imposed by reason of
misfeasance, bad faith or negligence in the performance of obligations or duties
hereunder. The Property Manager and the Special Servicer and the Back-Up Manager
(each, an “Applicable Party ”) and any director, officer, partner, member,
manager, employee or agent of any such person or Control Person of any of them
shall be entitled to indemnification by the Issuers, payable, subject to Section
5.04 of the Indenture and pursuant to Section 2.11 of the Indenture, against any
loss, liability or expense incurred in connection with the performance of duties
or obligations hereunder or under any other Transaction Document or in
connection with any legal action that relates to this Agreement or any other
Transaction Document; provided , however , that such indemnification shall not
extend to any loss, liability or expense incurred by reason of misfeasance, bad
faith or negligence in the performance of obligations or duties under this
Agreement. Each Applicable Party shall indemnify the Issuers, the Indenture
Trustee and the Collateral Agent and any director, officer, employee, agent or
Control Person of any of them against any loss, liability or expense resulting
from the misfeasance, bad faith or negligence in the performance of such
Applicable Party’s duties or obligations under this Agreement. No Applicable
Party shall be under any obligation to appear in, prosecute or defend any legal
action 80 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t094.jpg]
that is not incidental to its respective responsibilities under this Agreement
and that in its opinion may involve it in any expense or liability; provided ,
however , that each Applicable Party shall be permitted, at its sole discretion,
to undertake any such action that it may deem necessary or desirable with
respect to the enforcement or protection of the rights and duties of the parties
hereto or the interests of any Issuer hereunder. In such event, the legal
expenses and costs of such action, and any liability resulting therefrom, shall
be reimbursed by the Issuers in accordance with Section 2.11(b) of the
Indenture. (b) The Property Manager shall enforce or pursue in accordance with
the Servicing Standard any claim for payment, indemnity or reimbursement
available to any of the Issuers or the Indenture Trustee in respect of any
environmental liabilities, losses, claims, costs or expenses, including, without
limitation, any right to payment under an Environmental Indemnity Agreement or a
Performance Undertaking. The Property Manager shall seek payment from the
Support Provider for any indemnities due under an Environmental Indemnity
Agreement to the extent any such amounts are not paid by the applicable Issuer
on a current basis from the Available Amount on any Payment Date in accordance
with Section 2.11(b) of the Indenture. Any amounts advanced by Spirit Realty, in
its capacity as Property Manager, in respect of environmental matters that are
payable by the applicable Issuer under an Environmental Indemnity Agreement and
are not reimbursed on a current basis as described above, shall be deemed to be
payment by Spirit Realty, in its capacity as Support Provider, and Spirit Realty
shall not be entitled to reimbursement of any such amounts as a Property
Protection Advance. Section 5.04 Term of Service; Property Manager and Special
Servicer Not to Resign . Subject to (and without limiting) Section 5.02 ,
Section 6.04(a) and Section 6.04(b) , hereof, neither the Property Manager nor
the Special Servicer shall resign from the obligations and duties hereby imposed
on it, except upon determination that the performance of its duties hereunder is
no longer permissible under applicable law or are in material conflict by reason
of applicable law with any other activities carried on by it, such other
activities causing such a conflict being of a type and nature carried on by the
Property Manager or the Special Servicer, as the case may be, at the date of
this Agreement. Any such determination permitting the resignation of the
Property Manager or the Special Servicer, as applicable, shall be evidenced by
an Opinion of Counsel to such effect that shall be delivered to the Issuers and
the Indenture Trustee. No such resignation shall become effective until a
successor shall have assumed the responsibilities and obligations of the
resigning party hereunder. If within one hundred twenty (120) days of the date
of such determination, no successor shall have assumed the applicable
responsibilities and obligations of the resigning party, such Property Manager
or Special Servicer shall be permitted to petition a court of competent
jurisdiction to appoint a successor. Notwithstanding anything to the contrary
herein, each of the Property Manager and the Special Servicer may cause all or
part of the obligations and duties imposed on it by this Agreement to be assumed
by, and may assign part or all of its rights, benefits or privileges hereunder
to, another Person; provided , that (i) the assuming party is an Eligible
Successor and (ii) unless the assuming party or assignee is an Affiliate of the
Property Manager or Special Servicer whose obligations and duties hereunder are
guaranteed by the Support Provider, the Rating Condition shall have been
satisfied with respect to any such assumption or assignment. Upon any such
assignment or assumption, the Property Manager and/or the Special Servicer, as
81 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t095.jpg]
applicable, shall be relieved from all liability hereunder for acts or omissions
the assuming Person or assignee, as applicable, occurring after the date of such
assignment or assumption. If the Property Manager, Special Servicer or Back-Up
Manager shall resign pursuant to this Section 5.04 or be removed pursuant to
Section 6.01 , then such resigning Property Manager, Special Servicer or Back-Up
Manager, as applicable, must pay all reasonable costs and expenses associated
with the transfer of its duties and cooperate reasonably with its successor in
order to effect such transfer. Except as provided herein, neither the Property
Manager nor the Special Servicer shall assign or transfer any of its rights,
benefits or privileges hereunder to any other Person or delegate to or
subcontract with, or authorize or appoint, any other Person to perform any of
the duties, covenants or obligations to be performed by it hereunder, or cause
any other Person to assume such duties, covenants or obligations. If, pursuant
to any provision hereof, all of the duties and obligations of the Property
Manager or the Special Servicer are transferred by an assignment and assumption
to a successor thereto, the entire amount of compensation payable to the
Property Manager or the Special Servicer, as the case may be, that accrues
pursuant hereto from and after the date of such transfer shall be payable to
such successor. Section 5.05 Rights of Certain Persons in Respect of the
Property Manager and the Special Servicer . Each of the Property Manager and the
Special Servicer shall afford to the other and, also to the Issuers and the
Indenture Trustee, upon reasonable notice, during normal business hours, (a)
access to all records maintained by it relating to the Mortgage Loans, Mortgaged
Properties and Leases included in the Collateral Pool and in respect of its
rights and obligations hereunder and (b) access to such of its officers as are
responsible for such obligations; provided , that, in no event shall the
Property Manager or Special Servicer be required to take any action that
violates applicable law, contract or regulation. The Issuers may, but are not
obligated to, enforce the obligations of the Property Manager and the Special
Servicer hereunder and may, but are not obligated to, perform, or cause a
designee to perform, any defaulted obligation of the Property Manager or the
Special Servicer hereunder, or, in connection with any such defaulted
obligation, exercise the related rights of the Property Manager or the Special
Servicer hereunder; provided , however , that neither the Property Manager nor
the Special Servicer shall be relieved of any of its obligations hereunder by
virtue of such performance by any such Issuer or its designee. The Issuer shall
not have any responsibility or liability for any action or failure to act by or
with respect to the Property Manager or the Special Servicer. Section 5.06
[Reserved] . Section 5.07 Property Manager or Special Servicer as Owner of Notes
. The Property Manager or an Affiliate of the Property Manager, or the Special
Servicer or an Affiliate of the Special Servicer, may become the holder of any
Notes or any LLC Interests with the same rights (unless otherwise expressly
provided in a Transaction Document) as it would have if it were not the Property
Manager, the Special Servicer or any such Affiliate. If, at any time during
which the Property Manager, the Special Servicer or any of their respective 82
US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t096.jpg]
Affiliates is the holder of any Note or LLC Interest, the Property Manager or
the Special Servicer proposes to take or omit to take action (i) which action or
omission is not expressly prohibited by the terms hereof and would not, in the
Property Manager or the Special Servicer’s good faith judgment, violate the
Servicing Standard, and (ii) which action, if taken, or omission, if made, might
nonetheless, in the Property Manager’s or the Special Servicer’s good faith
judgment, be considered by other Persons to violate the Servicing Standard, the
Property Manager or the Special Servicer may, but need not, seek the approval of
the holders of the Notes and the LLC Interests to such action or omission by
delivering to the Issuers and the Indenture Trustee a written notice that (a)
states that it is delivered pursuant to this Section 5.07 , (b) identifies the
portion of Notes and LLC Interests beneficially owned by the Property Manager or
the Special Servicer or any Affiliate of the Property Manager or the Special
Servicer, and (c) describes in reasonable detail the action that the Property
Manager or the Special Servicer, as the case may be, proposes to take or omit.
Upon receipt of such notice, the Issuers shall forward such notice to the
applicable holders of the LLC Interests. If, at any time, the Requisite Global
Majority separately consent in writing to the proposal described in the such
notice, and if the Property Manager or the Special Servicer, as the case may be,
takes action and/or omits to take action as proposed in such notice, such action
and/or omission will be deemed to comply with the Servicing Standard. It is not
the intent of the foregoing provision that the Property Manager or the Special
Servicer be permitted to invoke the procedure set forth herein with respect to
routine servicing matters arising hereunder, but rather in the case of unusual
circumstances. ARTICLE VI SERVICER REPLACEMENT EVENTS Section 6.01 Servicer
Replacement Events (a) “ Servicer Replacement Event ” wherever used herein with
respect to the Property Manager or Special Servicer, means any one of the
following events: (i) any failure by the Property Manager or the Special
Servicer to remit or deposit moneys, as required under the Indenture or this
Agreement, to the Collection Account, the Release Account or the Payment
Account, which failure remains unremedied for two (2) Business Day after the
earlier of (x) the date on which notice of such failure, requiring the same to
be remedied, is given to the Property Manager or Special Servicer, as
applicable, by the Indenture Trustee, or to such Property Manager or Special
Servicer, as applicable, and the Indenture Trustee by the Noteholders holding at
least 25% of the Aggregate Series Principal Balance and (y) actual knowledge of
such failure by such Property Manager or Special Servicer, as applicable; or
(ii) the Property Manager fails to make any P&I Advance as required by this
Agreement; (iii) the Property Manager fails to make any Property Protection
Advance or fails to pay (or, in the event the Property Manager is Spirit Realty,
fails to direct the Indenture Trustee to pay) any Emergency Property Expenses
from funds on deposit in the Collection Account, in each case as required by the
Indenture or this Agreement, which 83 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t097.jpg]
failure remains unremedied for four (4) Business Days after the earlier of (x)
the date on which notice of such failure, requiring the same to be remedied,
shall have been given to such Property Manager by the Indenture Trustee, or to
such Property Manager and the Indenture Trustee by the Noteholders holding at
least 25% of the Aggregate Series Principal Balance and (y) actual knowledge of
such failure by such Property Manager; or (iv) either the Property Manager or
the Special Servicer fails to comply in any material respect with any other of
the covenants or agreements on the part of the Property Manager or the Special
Servicer, as the case may be, contained in this Agreement, which failure
continues unremedied for a period of 30 days after the date on which written
notice of such failure shall have been received by the Property Manager or the
Special Servicer, as applicable; provided , however , that if the failure is
capable of being cured and such Property Manager or Special Servicer is
diligently pursuing that cure, the 30 day period will be extended for another 30
days; or (v) any breach on the part of the Property Manager or the Special
Servicer of any representation or warranty contained in this Agreement that
materially and adversely affects the interests of the Issuers or the
Noteholders, and that continues unremedied for a period of 30 days after the
date on which notice of such breach is given to the Property Manager or the
Special Servicer, as applicable; provided , however , that if the breach is
capable of being cured and such Property Manager or Special Servicer is
diligently pursuing that cure, the 30 day period will be extended for another 30
days; or (vi) (a) the Property Manager or the Special Servicer consents to the
appointment of a receiver, liquidator, trustee or similar official relating to
it or relating to all or substantially all of its assets or admits in writing
its inability to pay its debts or takes other actions indicating its insolvency
or inability to pay its obligations; or (b) a decree or order of a court having
jurisdiction in any involuntary case for the appointment of a receiver,
liquidator, trustee or similar official in any bankruptcy, insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings is entered against the Property Manager or the Special Servicer and
the decree or order remains in force for a period of 60 days; provided , that if
any decree or order cannot be discharged, dismissed or stayed within the 60-day
period, such Property Manager or Special Servicer will have an addition 30 days
to effect the discharge, so long as it commenced proceedings to have the decree
or order dismissed within the initial 60-day period and it is continuing to
pursue the discharge; or (vii) either the Property Manager or Special Servicer
assigns any of its obligations to any third party other than as permitted under
this Agreement or any other Transaction Document and does not remedy such breach
within five Business Days of such assignment; or (viii) either the Property
Manager or the Special Servicer fails to observe any material reporting
requirements under this Agreement, which failure remains unremedied 30 days
after the date on which written notice of such failure, requiring the same to be
84 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t098.jpg]
remedied, shall have been given to the Property Manager or the Special Servicer,
as applicable, by any other party to this Agreement or the Indenture Trustee; or
(ix) any Issuer or the Indenture Trustee has received notice in writing from any
Rating Agency then rating any Notes at the request of an Issuer citing servicing
concerns and stating that the continuation of the Property Manager or the
Special Servicer in such capacity would, in and of itself, result in a
downgrade, qualification or withdrawal of any of the ratings then assigned by
such Rating Agency or other nationally recognized statistical ratings
organization to such Notes; or (x) the declaration of an Indenture Event of
Default; or (xi) an Early Amortization Event occurs and is continuing that is
reasonably determined by the Back-Up Manager (unless the Back-Up Manager is then
serving as Property Manager or Special Servicer) or the Requisite Global
Majority to be primarily attributable to acts or omissions of the Property
Manager or the Special Servicer rather than general market factors (provided
that the occurrence of an Early Amortization Event determined to be attributable
to the acts or omissions of a Property Manager or Special Servicer that has been
replaced shall not cause a Servicer Replacement Event with respect to any
Successor Property Manager or Successor Special Servicer (including the Back-Up
Manager)); or (xii) the Property Manager or the Special Servicer has engaged in
fraud, gross negligence or willful misconduct in connection with its performance
under this Agreement and such event could reasonably be expected to have a
material adverse effect on the use, value or operation of the Collateral Pool
(taken as a whole), and remains unremedied for 30 days after the Property
Manager or the Special Servicer receives written notice thereof. When a single
entity acts as Property Manager and Special Servicer, a Servicer Replacement
Event in one such capacity shall constitute a Servicer Replacement Event in each
such capacity. In the event that the same entity is serving as both Property
Manager and Special Servicer and such entity is terminated hereunder in one such
capacity (in accordance with Section 6.01(b)) , it shall automatically be
terminated in both such capacities. Each of the Property Manager and the Special
Servicer will notify the Indenture Trustee in writing of the occurrence of a
Servicer Replacement Event or an event that, with the giving of notice or the
expiration of any cure period, or both, would constitute a Servicer Replacement
Event promptly upon obtaining actual knowledge thereof. (b) (i) If any Servicer
Replacement Event (other than any Servicer Replacement Event under Sections
6.01(a)(vi) ) occurs with respect to the Property Manager or the Special
Servicer (in either case, for purposes of this Section 6.01(b) , the “
Defaulting Party ”) of which a responsible officer of the Indenture Trustee
shall have actual knowledge shall occur, then the Indenture Trustee shall
provide written notice thereof to the Noteholders requesting that the
Noteholders (excluding Spirit Realty and its affiliates) direct the removal of
the Property Manager and/or Special Servicer or waive such Servicer Replacement
Event. In the event that, while such Servicer Replacement Event is continuing,
the Requisite Global Majority directs the 85 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t099.jpg]
removal of such Property Manager and/or Special Servicer, as applicable, the
Indenture Trustee will terminate such Property Manager or Special Servicer by
notice in writing to the Defaulting Party (with a copy of such notice to each
other party hereto). For the avoidance of doubt, no such direction may occur in
the event that a Servicer Replacement Event is not continuing. Upon the
occurrence of any Servicer Replacement Event under Sections 6.01(a)(vi) with
respect to any Defaulting Party, such Defaulting Party shall be immediately
terminated without any further action on the part of any other person. Following
any such termination of a Defaulting Party as described in this Section 6.01(b)
, the Back-Up Manager shall replace the Defaulting Party as Property Manager
and/or Special Servicer, as applicable, subject to and in accordance with
Section 6.02(b) and shall have all the rights, duties and obligations of the
Property Manager and/or Special Servicer, as applicable, hereunder until a
Successor Property Manager or Successor Special Servicer, as applicable, shall
have been appointed. Promptly after any such termination, the Indenture Trustee
(acting at the written direction of the Requisite Global Majority) shall appoint
a successor property manager (any property manager appointed in such manner, the
“ Successor Property Manager ”) and/or a successor special servicer (any special
servicer appointed in such manner, the “ Successor Special Servicer ”) in
accordance with Section 6.01(b)(iii) , each of which shall serve as and have all
the rights, duties and obligations of the Property Manager and/or of the Special
Servicer, as applicable, hereunder; provided , that any Successor Property
Manager or Successor Special Servicer must be an Eligible Successor at the time
of such appointment. Upon its appointment, the Successor Property Manager or
Successor Special Servicer shall be the successor in all respects to the
Property Manager or Special Servicer, as applicable, and shall be subject to all
the responsibilities, duties and liabilities relating thereto placed upon the
Property Manager or Special Servicer by the terms and provisions hereof;
provided , that, no such Successor Special Servicer or Successor Property
Manager shall have any liability with respect to any duties or obligations of
the terminated Property Manager or Special Servicer, as applicable, accruing
prior to the date of such appointment. Notwithstanding the foregoing, if a
Servicer Replacement Event under Section 6.01(b)(ii) or (iii) occurs as a result
of a failure by the Property Manager to make any Advance and the Back-Up Manager
makes such Advance, for so long as the Property Manager has not reimbursed the
amount of such Advance to the Back-Up Manager, the Back-Up Manager will have the
right to immediately terminate the Property Manager (and the Special Servicer,
if the Property Manager and the Special Servicer are the same entity) and become
the Successor Property Manager (and the Successor Special Servicer, if the
Property Manager being replaced and the Special Servicer are the same entity).
In any such event, the Back-Up Manager shall be deemed to have been appointed
the Successor Property Manager and, if applicable, the Successor Special
Servicer hereunder (regardless of whether any of the other conditions of this
Section 6.01(b) are satisfied). (ii) Unless otherwise expressly set forth
herein, any such appointment of a Successor Property Manager or Successor
Special Servicer, other than the Back-Up Manager, will be subject to (i) the
satisfaction of the Rating Condition and (ii) the written agreement of the
Successor Property Manager or Successor Special Servicer to be bound by the
terms and conditions of this Agreement, together with an Opinion of Counsel
regarding the enforceability of such agreement. Subject to the foregoing
conditions set forth in Section 6.01(b) , any person, including any holder of
Notes or LLC Interests or 86 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t100.jpg]
any Affiliate thereof, may be appointed as Successor Property Manager or
Successor Special Servicer. (iii) In the event that a Successor Property Manager
or Successor Special Servicer (other than the Back-Up Manager), as applicable,
has failed to assume all of the duties and obligations of the Defaulting Party
as provided in this Agreement within 30 days of written notice of termination to
such Defaulting Party (the “ Successor Replacement Date ”), the Back-Up Manager
shall automatically (and without further action and regardless of whether any of
the other conditions of this Section 6.01(b) are satisfied) be (and shall have
been deemed to have been appointed) the Successor Property Manager or the
Successor Special Servicer, as applicable, under this Agreement; provided ,
however , that the Indenture Trustee shall (at the direction of the Requisite
Global Majority) replace the Back-Up Manager acting as Successor Property
Manager or Successor Special Servicer without cause upon 30 days written notice
and appoint a new Successor Property Manager or Successor Special Servicer
specified in such Requisite Global Majority’s direction; provided , that (i)
such appointment shall be subject to the terms and conditions of the appointment
of a Successor Property Manager or Successor Special Servicer, as applicable,
set forth in this Section 6.01(b)(i) and (if) the Back-Up Manager shall continue
serving as Property Manager or Special Servicer, as applicable, until such
appointment is effected. (iv) In the event that a Successor Property Manager or
Successor Special Servicer, as applicable, other than the Back-Up Servicer has
not been appointed within thirty (30) days of the applicable Successor
Replacement Date, the Back-Up Manager may (but shall not be obligated to) direct
the Indenture Trustee to appoint (for the avoidance of doubt, subject to the
terms and conditions of the appointment of a Successor Property Manager or
Successor Special Servicer, as applicable, set forth in Sections 6.01(b)(i) and
(ii)) a Successor Property Manager or Successor Special Servicer designated by
the Back-Up Manager (which successor will be subject to the criteria described
above, including satisfaction of the Rating Condition); provided , that the
Back- Up Manager will continue serving as Property Manager or Special Servicer,
as applicable, until a Successor Property Manager or Successor Special Servicer,
as applicable, has been so appointed. If the Back-Up Manager does not direct the
Indenture Trustee to appoint a Successor Property Manager or Successor Special
Servicer within 30 days of the applicable Successor Replacement Date, then such
Back-Up Manager will continue to serve as Property Manager or Special Servicer,
as applicable, and will no longer be permitted to so direct the Indenture
Trustee. (v) Each of the Property Manager and the Special Servicer agrees that,
if it is terminated pursuant to this Section 6.01(b) , it shall (i) promptly
(and in any event not later than ten (10) Business Days prior to the effective
date of such termination) provide the Back-Up Manager or any Successor Property
Manager or Successor Special Servicer, as applicable, with all documents and
records in accordance with Section 6.02(b) , (ii) cooperate with such successor
in effecting the termination of the duties, obligations, responsibilities and
rights of the Property Manager or Special Servicer hereunder and transferring
such duties, obligations and responsibilities to such successor, (including 87
US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t101.jpg]
carrying out the actions set forth in Section 6.02) and (iii) in the event that
it receives any amounts that constitute Collateral, transfer such amounts to the
Property Manager (it being understood that if the Property Manager has been
terminated, such amounts shall be transferred to the Successor Property Manager
that succeeds such Property Manager) within two (2) Business Days after receipt
thereof; provided , however , that the Property Manager and the Special Servicer
each shall, if terminated pursuant to this Section 6.01(b) , continue to be
obligated for or entitled to pay or receive all amounts accrued or owing by or
to it under this Agreement on or prior to the date of such termination, whether
in respect of Property Protection Advances or otherwise, and it and its
directors, officers, employees and agents shall continue to be entitled to the
benefits of Section 5.03(a) notwithstanding any such termination. Any Successor
Property Manager or a Successor Special Servicer shall use reasonable efforts to
diligently complete the physical transfer of servicing from the terminated
Property Manager or Special Servicer, as applicable, with the cooperation of
such Property Manager or Special Servicer. Section 6.02 Successor Property
Manager . (a) In the event that a Successor Property Manager (including the
Back-Up Manager) is appointed, the terminated Property Manager shall arrange for
the delivery to the Successor Property Manager of all of the Servicing Files
(other than with respect to any Specially Serviced Asset), which Servicing Files
shall contain sufficient data to permit the Successor Property Manager to assume
the duties of the Property Manager hereunder without delay on account of the
absence of relevant servicing information. In the event that a Successor Special
Servicer (including the Back-Up Manager) is appointed, the terminated Special
Servicer shall arrange for the delivery to the Successor Special Servicer of all
of the Servicing Files for any Specially Serviced Asset, which Servicing Files
shall contain sufficient data to permit the Successor Special Servicer to assume
the duties of the Special Servicer hereunder without delay on account of the
absence of relevant servicing information. If the Back-Up Manager has made any
Advances that the Property Manager was required to make but did not make which
have not been reimbursed, any Successor Property Manager (other than the Back-Up
Manager) will be required to reimburse the Back-Up Manager for such Advances as
a condition to its appointment as successor (and any amount so reimbursed will
be deemed to constitute Advances made by the Successor Property Manager). (b)
The Issuers, if they determine in their reasonable discretion that enforcement
rights and/or remedies are available to the holders of the Notes against the
terminated Property Manager or Special Servicer and it is prudent under the
circumstances to enforce such rights, agree to enforce their rights under this
Agreement against the terminated Property Manager or Special Servicer, including
any rights they have to enforce each Defaulting Party’s obligation to fully
cooperate in the orderly transfer and transition of servicing and otherwise
comply with the terms of this Agreement. In the event that the Successor Special
Servicer or Successor Property Manager discovers or becomes aware of any errors
in any records or data of the terminated Special Servicer or Property Manager
which impairs its ability to perform its duties hereunder, such Successor
Property Manager or Successor Special Servicer shall notify the Issuers and the
Indenture Trustee in writing of such errors and shall, at such terminated
Special Servicer’s or 88 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t102.jpg]
Property Manager’s expense and upon the Issuers’ direction, undertake to correct
or reconstruct such records or data. (c) From and after the date of this
Agreement until the Back-Up Manager becomes the Successor Property Manager, the
Property Manager shall (i) provide or cause to be provided to the Back-Up
Manager on the 20 th day of each month, in electronic form, a complete data tape
of the Mortgage Loan Schedule, the Mortgaged Property Schedule and such other
information as any Issuer may reasonably deem necessary, including all
information necessary to determine the Release Price with respect to any
Mortgage Loan or Mortgaged Property and the original purchase price paid by any
Issuer in respect of any Mortgage Loan or Mortgaged Property and (ii) make
available to the Back-Up Manager a copy of each Determination Date Report,
Modified Collateral Detail and Realized Loss Report and any Special Servicer
Report. The Back- Up Manager will perform an initial comprehensive data
integrity review and a monthly review of this information to determine whether
it provides adequate information to enable the Back-Up Manager to perform its
obligations hereunder as the Back-Up Manager. To the extent that the Back-Up
Manager determines within ten (10) calendar days of its receipt of such
information that such information is adequate for the Back-Up Manager to perform
its obligations as the Back-Up Manager, the Back-Up Manager will provide the
Issuers and the Indenture Trustee with written notice to that effect. To the
extent that the Back-Up Manager determines within ten (10) calendar days of its
receipt of such information that such information is inadequate for the Back-Up
Manager to perform its obligations as the Back-Up Manager, the Back-Up Manager
will provide prompt written notice to the Issuers and the Property Manager
identifying any deficiencies in such information that do not enable the Back-Up
Manager to perform its obligations as the Back-Up Manager. The Property Manager
shall use its best efforts to provide any such deficient information to the
Back-Up Manager within ten (10) calendar days of receipt of such notice from the
Back-Up Manager. (d) Within ten (10) Business Days of the date of receipt from
the Property Manager, the Back-Up Manager shall, in order to understand the
purpose of each data field (and the interrelationships among such data fields),
review the form of Determination Date Report, Modified Collateral Detail and
Realized Loss Report and the Special Servicer Report, each in the form agreed to
by the Property Manager and the Back-Up Manager. Provided the data in the
Determination Date Report, the Special Servicer Report and the Modified
Collateral Detail and Realized Loss Report are in a format readable by the
Back-Up Manager, the Back-Up Manager shall create a set of conversion routines
and database mapping programs, as necessary, that will enable the Back-Up
Manager to (i) receive such data from the Property Manager on a monthly basis
and to ensure that the data is readable, and (ii) independently generate such
Determination Date Reports and Special Servicer Reports, as applicable, in the
event that it is appointed Successor Property Manager or Successor Special
Servicer. (e) On a monthly basis, the Back-Up Manager shall (x) verify receipt
of the Determination Date Report and the Special Servicer Report required to be
delivered by the Property Manager, together with any other records and data
supplied to the Issuers, Indenture Trustee or otherwise hereunder, by Property
Manager with respect to the Mortgage Loans and Leases, and (y) verify that such
records and data are in a readable format. 89 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t103.jpg]
(f) The Back-Up Manager may resign from its obligations under this Agreement (i)
with the consent of the Requisite Global Majority, (ii) upon a determination
that the performance of its hereunder duties and obligations are no longer
permitted under applicable law or (iii) if the Back-Up Manager identifies a
successor back-up manager whose appointment as successor Back-Up Manager
satisfies the Rating Condition, and in each case a written assumption agreement
is executed whereby such successor assumes all rights, duties and obligations of
the Back-Up Manager. No such resignation shall become effective a successor
shall have assumed the responsibilities and obligations of the Back-Up Manager
party hereunder. Section 6.03 Additional Remedies of the Issuers and the
Indenture Trustee upon a Servicer Replacement Event . During the continuance of
any Servicer Replacement Event, so long as such Servicer Replacement Event shall
not have been remedied, in addition to the rights specified in Section 6.01 ,
the Issuers shall have the right, and the Indenture Trustee shall have the
right, in its own name and as trustee of an express trust, to take all actions
now or hereafter existing at law, in equity or by statute to enforce its rights
and remedies and to protect the interests, and enforce the rights and remedies,
of the Noteholders (including the institution and prosecution of all judicial,
administrative and other proceedings and the filings of proofs of claim and debt
in connection therewith). Except as otherwise expressly provided in this
Agreement, no remedy provided for by this Agreement shall be exclusive of any
other remedy, and each and every remedy shall be cumulative and in addition to
any other remedy, and no delay or omission to exercise any right or remedy shall
impair any such right or remedy or shall be deemed to be a waiver of any
Servicer Replacement Event. Section 6.04 Replacement of the Servicer. (a)
Following the occurrence of the Spin-Off, Sprit Realty may elect by written
notice to the Issuers and the Indenture Trustee to be replaced as Property
Manager and Special Servicer by a direct or indirect wholly owned subsidiary
that is a Taxable REIT Subsidiary (any such replacement, a “ Permitted
Replacement Event ”); provided that (i) Spirit Realty has entered into a
performance guarantee (a copy of which shall be provided to the Issuers and the
Indenture Trustee) whereby Spirit Realty fully, unconditionally and irrevocably
guarantees the all obligations, including financial obligations, of such
subsidiary pursuant to this Agreement in such subsidiary’s capacity as successor
Property Manager and Special Servicer and (ii) immediately after giving effect
to such replacement, such subsidiary delegates all of its obligations under this
Agreement to Spirit Realty and Spirit Realty accepts such delegation (which may
involve an employee sharing agreement between Spirit Realty and the Taxable REIT
Subsidiary) (as confirmed by an Officer’s Certificate of Spirit Realty and the
applicable Taxable REIT Subsidiary). Any such appointment of a successor
Property Manager or successor Special Servicer will be subject to the written
agreement of the successor Property Manager or successor Special Servicer to be
bound by the terms and conditions of this Agreement, together with an Opinion of
Counsel delivered to the Issuers and the Indenture Trustee regarding the
enforceability of such agreement. (b) If a Qualified Deleveraging Event occurs
or if the Corporate Asset Management Agreement is terminated for any reason,
Spirit Realty (or any Taxable REIT Subsidiary that has 90 US-DOCS\ 96557504.7
102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t104.jpg]
been appointed Property Manager and/or Special Servicer) may resign or be
replaced as Property Manager and Special Servicer (a “ Permitted Termination
Event ”), in each case, upon 30 days prior written notice from Spirit Realty to
the Issuers, or from the Issuers to Spirit Realty, as applicable, so long as (i)
a Qualified Eligible Successor has been appointed Property Manager and Special
Servicer, (ii) the Rating Condition has been satisfied and (iii) the successor
Property Manager and/or successor Special Servicer has agreed in writing to be
bound by the terms and conditions of this Agreement and the Indenture Trustee
has received an Opinion of Counsel regarding the enforceability of such
agreement. A “Qualified Eligible Successor ” means any Eligible Successor that,
immediately prior to giving effect to its appointment as Property Manager and/or
Special Servicer, (i) owns and/or manages at least ten million (10,000,000)
square feet of commercial property and (ii) has Net Assets of not less than
$50,000,000 and covenants with the Indenture Trustee (on behalf of the
Noteholders) to maintain Net Assets in at least such amount at all times. “ Net
Assets ” for purposes of such definition means with respect to any entity the
difference between (i) the fair value of such entity’s assets, but excluding
accumulated depreciation, and (ii) such entity’s liabilities determined in
accordance with GAAP. Each of the Property Manager and the Special Servicer
agrees that in the event that it receives any amounts that constitute Collateral
after giving effect to its resignation, it will transfer such amounts to the
successor Property Manager within two business days after receipt thereof.
ARTICLE VII TRANSFERS AND EXCHANGES OF MORTGAGED PROPERTIES AND MORTGAGE LOANS
BY THE APPLICABLE ISSUERS; RELEASE OF MORTGAGED PROPERTIES AND MORTGAGE LOANS BY
THE APPLICABLE ISSUERS. Section 7.01 Released Mortgage Loans and Released
Mortgaged Properties . (a) The applicable Issuers may obtain the release (the “
Release ”) of Mortgage Loans or Mortgaged Properties (any such Mortgage Loan or
Mortgaged Property, a “ Released Mortgage Loan ” or “ Released Mortgaged
Property ” as applicable) from the lien of the Indenture in connection with (i)
the exercise of a Third Party Purchase Option, (ii) the purchase or substitution
of a Delinquent Asset or Defaulted Asset by the Special Servicer or the Property
Manager or any assignee thereof, (iii) the repurchase or substitution of a
Mortgage Loan or Mortgaged Property by an applicable Cure Party due to a
Collateral Defect, (iv) the sale of a Mortgage Loan or Mortgaged Property to the
Support Provider or to a Support Provider SPE , Spirit Realty or to a third
party unaffiliated with Spirit Realty or the Support Provider , (v) the exchange
of a Mortgage Loan or Mortgaged Property with the Support Provider, a third
party unaffiliated with the Support Provider, a Support Provider SPE, Spirit
Realty, Spirit SPE or a third-party unaffiliated with Spirit Realty or the
Support Provider or (vi) an Early Refinancing Prepayment. In connection with the
Release of (x) any Released Mortgaged Property, the related Lease and the
related Lease File shall be simultaneously released from the lien of the
Indenture or (y) any Released Mortgage Loan, the related Loan File shall be
simultaneously released from the lien of the Indenture. The applicable Issuers
shall obtain any Release that it is required to obtain in accordance with the
terms hereof. Except in connection with the release of a Mortgage Loan or a
Mortgaged Property in exchange for one or more Qualified Substitute Mortgage
Loans or one or more Qualified 91 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t105.jpg]
Substitute Mortgaged Properties or a release in connection with an Early
Refinancing Prepayment, the applicable Issuer will be required to obtain the
applicable Release Price in order to obtain the Release of a Mortgage Loan or
Mortgaged Property. The “ Release Price ” for any Mortgage Loan or Mortgaged
Property will be an amount equal to (i) the Third Party Option Price if the
release occurs in connection with any Third Party Purchase Option, (ii) with
respect to any Delinquent Asset or Defaulted Asset purchased by the Special
Servicer or the Property Manager or any assignee thereof the greater of (A) the
Fair Market Value thereof and (B) the Allocated Loan Amount thereof, (iii) the
Payoff Amount with respect to any Mortgage Loan or Mortgaged Property
repurchased by the related Originator or the Support Provider due to a
Collateral Defect (or an equivalent amount recorded as a contribution in such
calculations), (iv) with respect to any Terminated Lease Property, the Fair
Market Value thereof, (v) the greater of (A) the Fair Market Value and (B) the
sum of 115% of the Allocated Loan Amount thereof plus unreimbursed Property
Protection Advances (plus Advance Interest thereon), Emergency Property
Expenses, Extraordinary Expenses, Special Servicing Fees, Liquidation Fees and
Workout Fees for any Mortgage Loan or Mortgaged Property sold to the Support
Provider, a Support Provider SPE, Spirit Realty, a Spirit SPE or to a third
party unaffiliated with Spirit Realty or the Support Provider or (vi) the Fair
Market Value of any Mortgage Loan or Mortgaged Property, in each case, in each
case if (X) the Property Manager or the Special Servicer deems the release and
sale of such Mortgage Loan or Mortgaged Property pursuant to this clause (vi) to
be in the best interest of the Noteholders and (Y) the Rating Agency
Notification Condition is satisfied with respect to such release and sale;
provided, that after giving effect to such sale, the aggregate Collateral Value
of all Mortgaged Properties and Mortgage Loans (determined as of the release
date with respect to each such Released Mortgage Loan) owned by the Issuer that
have been sold to affiliates of any Issuer or Spirit Realty pursuant to this
clause (vi) would not exceed, 35.0% of the Aggregate Collateral Value
(determined as of the applicable Starting Closing Date) during the Series
Closing Period in which such sale occurs; provided, further, that the Issuers
shall only be permitted to sell such Mortgaged Properties and Mortgage Loans
pursuant to this clause (vi) to its affiliates (or affiliates of Spirit Realty)
in the event that the Property Manager or the Special Servicer determines that
such sale is reasonably necessary in order to manage the Cashflow Coverage
Ratios or compliance with the Maximum Asset Concentrations. In addition, the
Issuers shall not acquire any Mortgaged Property or Mortgage Loan pursuant to
this Section 7.01 in the event that, after giving effect to such acquisition,
any Property Concentration would exceed the Maximum Asset Concentrations set
forth in the Indenture or any Series Supplement and in effect at the time of
such acquisition. Notwithstanding anything in the Transaction Documents to the
contrary, no Release Price will be payable with respect to any Release Parcel
transferred to a Tenant pursuant to an obligation under the related Lease in
connection with a Specified Permitted Subdivision and, in such case, the
Indenture Trustee will release such property from the Collateral Pool, subject
only to receipt of an Officer’s Certificate from the Property Manager certifying
that: (i) the Specified Permitted Subdivision will not result in a reduction of
the Collateral Value of the original property that was subdivided in connection
with such Specified Permitted Subdivision, (ii) the Specified Permitted
Subdivision is in compliance in all material respects with all requirements of
law, (iii) the Specified Permitted Subdivision will not impair or otherwise
adversely affect the liens, security interests and other rights of the Issuers
in the portion of the property not being released (the “Remaining Parcel ”),
(iv) the Remaining Parcel will comply with all requirements of law (including,
without limitation, all zoning (including any parking requirements) and building
92 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t106.jpg]
codes) as well as the applicable requirements of the Lease, (v) the Remaining
Parcel will constitute a separate and legal lot for subdivision, assessment and
zoning purposes, (vi) the Remaining Parcel will either constitute a separate and
legal lot for tax purposes or an application for a separate tax lot
identification will have been submitted and an escrow account will have been
established with sufficient funds on deposit to pay taxes on both the Release
Parcel and the Remaining Parcel, (vii) the release of the Release Parcel will
not materially adversely affect ingress or egress to or from the Remaining
Parcel or access to utilities for the Remaining Parcel, (viii) the Release
Parcel does not include any improvements that are subject to the related Lease,
(ix) the documents with respect to the Specified Permitted Subdivision will not
impose any new obligations upon, or otherwise further burden, the Remaining
Parcel in any way other than customary reciprocal easements; and (x) the
Property Manager or the Tenant has obtained or caused to be obtained all
necessary approvals, consents or permits with respect to such Specified
Permitted Subdivision (whether from applicable governmental or municipal
authorities, parties to instruments of record affecting the property or
otherwise). The certifications described in the preceding sentence are
collectively referred to herein as the “Specified Permitted Subdivision
Conditions .” Any costs or expenses incurred in connection with any Specified
Permitted Subdivision will be paid by the Property Manager from its own funds.
In determining the Fair Market Value with respect to any Mortgaged Property or
Mortgage Loan, the Property Manager or the Special Servicer, as applicable,
shall establish a price determined to be the most probable price which such
Mortgage Loan or Mortgaged Property should bring in a competitive and open
market under all conditions requisite to a fair sale, the buyer and seller each
acting prudently and knowledgeably, and assuming the price is not affected by
undue stimulus. In making any such determination, the Property Manager or
Special Servicer, as applicable, (X) may obtain an MAI appraisal of the related
Mortgaged Property; provided that in the case of a sale of a Mortgaged Property
or Mortgage Loan to an affiliate of any Issuer or Spirit Realty pursuant to
clause (vi) of the definition of “Release Price”, the Property Manager or
Special Servicer shall obtain such an appraisal unless (x) an appraisal with
respect to the related Mortgaged Property or property securing such Mortgage
Loan has been delivered within twelve months prior to the sale of such Mortgaged
Property or Mortgage Loan and (y) neither the Property Manager nor the Special
Servicer reasonably believes that the value of such Mortgaged Property or
property securing such Mortgage Loan has materially increased in value since the
date of such appraisal and (Y) shall assume the consummation of a sale as of a
specified date and the passing of title from seller to buyer under conditions
whereby: (i) buyer and seller are typically motivated; (ii) both parties are
well informed or well advised, and acting in what they consider their best
interests; (iii) a reasonable time is allowed for exposure in the open market;
(iv) payment is made in terms of cash in United States dollars or in terms of
financial arrangements comparable thereto; and (v) the price represents the
normal consideration for such Mortgage Loan or Mortgaged Property unaffected by
special or creative financing or sales concessions granted by anyone associated
with the sale. In making any such determination, the Property Manager or Special
Servicer shall take into account, among other factors, the period and amount of
the delinquency on such Mortgage Loan or Lease, the occupancy level and physical
condition of the related Mortgaged Property, the state of the local economy in
the area where the Mortgaged Property is located, and the time and expense
associated with a purchaser’s foreclosing on the related Mortgaged Property. In
addition, the Property Manager or the Special Servicer, as applicable, shall
refer to all other relevant information obtained by it or otherwise 93 US-DOCS\
96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t107.jpg]
contained in the related servicing file, taking into account any change in
circumstances regarding the related Mortgaged Property known to the Property
Manager or the Special Servicer, as applicable, that would materially affect the
value of the related Mortgaged Property reflected in the most recent related
appraisal. Furthermore, the Property Manager or the Special Servicer, as
applicable, may consider available objective third party information obtained
from generally available sources, as well as information obtained from vendors
providing real estate services to the Property Manager or the Special Servicer,
as applicable, concerning the market for distressed real estate loans and the
real estate market for the subject property type in the area where the related
Mortgaged Property is located. The Property Manager or the Special Servicer, as
applicable, may also conclusively rely on any opinions or reports of qualified
independent experts in real estate or commercial mortgage loan matters. All
reasonable costs and expenses incurred by the Property Manager or the Special
Servicer, as applicable, pursuant to making a determination of Fair Market Value
shall constitute, and be reimbursable as, Property Protection Advances. (c) Any
(i) Release Price (plus sales proceeds in excess thereof (any such excess
amount, a “ Purchase Premium ”)) received by the applicable Issuer in connection
with the release of a Mortgage Loan or Mortgaged Property (other than during a
Disposition Period) and (ii) any Balloon Payment or Principal Prepayment
received in connection with a Mortgage Loan, in each case shall be deposited
into the Release Account (or, during the continuance of an Early Amortization
Event, the Collection Account or an Exchange Account pursuant to Section 7.01(d)
below). (d) For the avoidance of doubt, an Issuer may obtain the release of a
Mortgage Loan or a Mortgaged Property in exchange for one or more Qualified
Substitute Mortgage Loans or one or more Qualified Substitute Mortgaged
Properties, as applicable, subject to the terms hereof. (e) (i) After giving
effect to any sale or exchange of a Mortgage Loan or Mortgaged Property, the
aggregate Collateral Value of all Released Mortgaged Properties and Released
Mortgage Loans (determined as of the release date with respect to each such
Released Mortgage Loan) sold or exchanged by any Issuer during the Closing Date
Period in which such sale or exchange occurs shall not exceed 35.0% of the
Aggregate Collateral Value (determined as of the applicable Starting Closing
Date) unless the Rating Condition is satisfied; provided that releases and
exchanges or substitutions in connection with Collateral Defects, sales pursuant
to the exercise of Third Party Purchase Options, sales during the Disposition
Period, transfers or exchanges of Terminated Lease Properties, Risk-Based
Substitutions and releases in connection with an Early Refinancing Prepayment
shall not be subject to the foregoing limitation or taken into consideration in
determining such aggregate Collateral Values of such Released Mortgaged
Properties and Released Mortgage Loans. (ii) If any of the following criteria
are satisfied, the release of a Mortgaged Property in exchange for one or more
Qualified Substitute Mortgaged Properties or, solely in the case of clause (d)
below, the release of a Mortgage Loan in exchange for one or more Qualified
Substitute Mortgage Loans or Qualified Substitute Mortgaged Properties will
constitute a “ Risk-Based Substitution ”: (a) the remaining term to maturity of
the related Lease is less than three years from the date of the proposed 94
US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t108.jpg]
substitution and the Property Manager, in accordance with the Servicing
Standard, determines that there is a reasonable risk of non-renewal of such
Lease ; based on written communications from the Tenant under such Lease, the
Property Manager, in accordance with the Servicing Standard, determines that
there is a reasonable risk of nonrenewal of such Lease; (c) the Issuer has
received from the Tenant under the related Lease written notice of the
non-renewal of such Lease; or (d) the Property Manager, in accordance with the
Servicing Standard, determines that there is a reasonable risk of monetary
default by the Tenant under such Lease or the Borrower under such Mortgage Loan,
as applicable, or such a default has occurred or such Lease or Mortgage Loan is
or relates to a Defaulted Asset. (iii) If the Class Principal Balance of any
Class of Notes is greater than zero on the Payment Date that is three years
prior to the earliest Legal Final Payment Date of any outstanding Class of
Notes, then a disposition period (the “ Disposition Period ”) will commence on
such Payment Date and will continue until the earlier of (i) the date on which
the Class Principal Balance of the Class of Notes having the earliest Legal
Final Payment Date is reduced to zero and (ii) such Legal Final Payment Date.
During the Disposition Period, the Property Manager will be required to utilize
efforts consistent with the Servicing Standard to either (i) sell (on behalf of
the Issuers) each Mortgage Loan and Mortgaged Property for a price equal to the
greater of (x) the applicable Release Price and (y) the applicable Allocated
Loan Amount (and in each case in accordance with the other provisions set forth
in this Agreement) or (ii) sell (on behalf of the Issuers) Mortgage Loans and
Mortgaged Properties for no less than an amount sufficient to generate proceeds
which would, when combined with all other amounts available for such purposes on
deposit in the Collection Account and applied as described in Section 2.11 of
the Indenture, cause the Class Principal Balance of each Class of Notes to be
reduced to zero and all outstanding expenses of the Issuers to be paid. In the
event of any such disposition, the sales proceeds therefor will be deposited as
Unscheduled Proceeds into the Collection Account and applied as part of the
Available Amount on the Payment Date relating to the Collection Period in which
such deposit occurs. (f) If the Rating Condition is satisfied, the Property
Manager and the Issuers may enter into an Exchange Agreement with a Qualified
Intermediary to establish a Like-Kind Exchange Program. If a Like-Kind Exchange
Program is established, the Property Manager and the Issuers (or the Property
Manager on behalf of the Issuers) shall be permitted to: (i) Assign their
respective rights to each Relinquished Property Agreement and Replacement
Property Agreement to the Qualified Intermediary in accordance with Section
1.1031(k)-1(g)(4)(iv) of the Treasury Regulations (or any successor section
thereto); and (ii) Deposit all Relinquished any Net Release Price constituting a
portion ofRelinquished Property Proceeds with respect to any Mortgage Loan or
Mortgaged Property in the Exchange Account (in lieu of depositing such amount in
the Release Account), which such amounts may be disbursed from such Exchange
Account to the applicable seller of any Replacement Property; 95 US-DOCS\
96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t109.jpg]
Provided , that, no such assignment pursuant to clause (d)(i) above or deposit
in the Exchange Account pursuant to clause (ii) above shall be permitted unless,
(A) the Issuers have established the Exchange Reserve Account and (B) the
Exchange Cash Collateral relating to the applicable Relinquished Property has
been deposited in the Exchange Reserve Account. If an Early Amortization Event
has occurred and is continuing, all Exchange Cash Collateral on deposit in the
Exchange Reserve Account shall be transferred to the Collection Account as
Unscheduled Proceeds and applied as Unscheduled Principal Payments on the
Payment Date following the commencement of such Early Amortization Event. Upon
such transfer of Exchange Cash Collateral, the Indenture Trustee will release
any interest in any right to receive any related amounts of Relinquished
Property Proceeds on deposit in the Exchange Account. Upon the purchase of any
Qualified Substitute Mortgaged Property using any Relinquished Property
Proceeds, if directed by the Property Manager, the Indenture Trustee will
release Exchange Cash Collateral in an amount equal to the amount of such
Relinquished Property Proceeds that were used for such purchase directly to the
Issuers without depositing such amount in the Collection Account. In addition,
if any Relinquished Property Proceeds on deposit in the Exchange Account are
transferred to the Release Account as a result of a failed exchanged or
otherwise, if directed by the Property Manager, the Indenture Trustee to release
Exchange Cash Collateral in an amount equal to the amount of such Relinquished
Property Proceeds transferred to the Release Account directly to the Issuers
without depositing such amount in the Collection Account. Exchange Cash
Collateral will be invested in Permitted Investments as directed by the Issuers,
or if no such direction is received, will be held uninvested. Any such Permitted
Investment must (i) have a maturity date prior to the Payment Date following the
date of such direction and (ii) have a short-term rating of not less than “A- 2”
by S&P. Any interest or other income earned on funds in the Exchange Reserve
Account (including interest on any Permitted Investments) will be treated as
Unscheduled Proceeds part of the Available Amount for the applicable Payment
Date. Section 7.02 Third Party Purchase Options; Release of Mortgaged Properties
to Affiliates under Defaulted or Delinquent Assets; Early Refinancing
Prepayment; Other Sales or Exchanges . (a) In the event any third party
authorized to do so exercises a Third Party Purchase Option in accordance with
the terms of the applicable Lease, the Third Party Option Price (without giving
effect to clause (ii) in the definition thereof) paid by such third party shall
be deposited into the Release Account (or, during the continuance of an Early
Amortization Amount, the Collection Account), at the direction of the Property
Manager, and upon receipt of an Officer’s Certificate from the Property Manager
to the effect that such deposit has been or will be made (which the Property
Manager shall deliver to the Indenture Trustee and the Issuers promptly after
such deposit is made or immediately prior to the time at which such deposit will
be made), the Indenture Trustee shall execute and deliver such instruments of
transfer or assignment, in each case without recourse, as shall be provided to
it by the Property Manager and are reasonably necessary to release the related
Mortgage or any other lien on or security interest in such Mortgaged Property
(each, a “ Third Party Option Mortgaged Property ”), whereupon such Mortgaged
Property may be sold, transferred or otherwise disposed of by such Issuer, free
96 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t110.jpg]
and clear of the lien of the Indenture and any Mortgage. Each of the applicable
Issuers and the Property Manager hereby covenant and agree that they shall not
solicit any Person to exercise any Third Party Purchase Option. (b) A Mortgaged
Property leased under or constituting any Delinquent Asset or any Defaulted
Asset, or a Mortgage Property securing or constituting any Delinquent Asset or
any Defaulted Asset, may at the option of the Property Manager or Special
Servicer be (a) purchased by the Special Servicer or the Property Manager or any
assignee thereof for cash in an amount equal to the applicable Release Price, or
(b) substituted for one or more Qualified Substitute Mortgaged Properties or
Qualified Substitute Mortgage Loans owned by the Special Servicer, the Property
Manager or any assignee thereof; provided , that (1) no Early Amortization Event
has occurred and is continuing or would occur as a result of such purchase or
substitution or (2) the Rating Condition is satisfied with respect to such
purchase or substitution. The Indenture Trustee shall execute and deliver such
instruments of release, transfer or assignment, in each case without recourse,
as shall be provided to it by the applicable Issuer and are reasonably necessary
to release any lien or security interest in the Released Mortgage Loan or
Released Mortgage Property relating to such purchase or substitution, whereupon
such Mortgaged Property may be sold, transferred or otherwise disposed of by
such Issuer, free and clear of the lien of the Indenture and any Mortgage. (c)
The applicable Issuer may (i) sell any of its Mortgage Loans or Mortgaged
Properties and related Leases for cash equal to any amount not less than the
applicable Release Price and/or (ii) exchange such Mortgage Loan or Mortgaged
Property for one or more Qualified Substitute Mortgage Loans or Qualified
Substitute Mortgaged Properties, as applicable, in each case in a transaction
with (1) a third party unaffiliated with Spirit Realty, (2) a Spirit SPE or (3)
a Support Provider SPE; provided , however , that no Early Amortization Event
has occurred and is continuing or would occur as a result of such sale or
exchange (unless the Rating Condition is satisfied with respect to such sale or
exchange). The Indenture Trustee shall execute and deliver such instruments of
release, transfer or assignment, in each case without recourse, as shall be
provided to it by the applicable Issuer and are reasonably necessary to release
any lien or security interest in the Released Mortgage Loan or Released Mortgage
Property relating to such sale or exchange, whereupon such Mortgaged Property
may be sold, transferred or otherwise disposed of by such Issuer, free and clear
of the lien of the Indenture and any Mortgage. (d) In the event that the
applicable Tenant or any other Person pays any cash price in connection with the
exercise of a Third Party Purchase Option, the Issuers (or the Property Manager
or Special Servicer, as applicable, on behalf of the Issuers) may use a portion
of such cash price (not to exceed the Third Party Option Expenses with respect
to such exercise) to pay the applicable costs and expenses incurred by the
Issuers (or such Property Manager or Special Servicer on behalf of such Issuers)
in connection with such exercise (and such portion shall not constitute part of
the Available Amount for any Payment Date). Section 7.03 Transfer of Lease to
New Mortgaged Property. In the event a Tenant under a Lease requests that such
Lease be modified to apply to a property (owned by such Tenant or an Affiliate
thereof) in lieu of the related Mortgaged 97 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t111.jpg]
Property, the substitute property shall be acquired by the applicable Issuer
(with the consent of the Issuer and the Property Manager or Special Servicer, as
applicable) from such Tenant or Affiliate thereof in exchange for the original
Mortgaged Property (each such original Mortgaged Property, a “Lease Transfer
Mortgaged Property”) and such substitute property will be mortgaged to the
Indenture Trustee; provided, however, that none of the applicable Issuer, the
Property Manager or the Special Servicer shall consent to the substitution of a
Lease Transfer Mortgaged Property unless (i) the substituted property is a
Qualified Substitute Mortgaged Property and satisfies any criteria set forth in
such Lease and (ii) the Property Manager and Back-Up Manager have been
reimbursed for all Property Protection Advances and Emergency Property Expenses
related to the Lease Transfer Mortgaged Property. Upon the Indenture Trustee’s
receipt of an Officer’s Certificate from the Property Manager to the effect that
such modification and substitution has been or will be completed in accordance
with the terms hereof (which shall include a certification that the applicable
Issuer has executed and delivered (or immediately will execute and deliver) a
Mortgage with respect to the applicable Lease Transfer Mortgaged Property to the
Indenture Trustee), the Indenture Trustee shall execute and deliver such
instruments of release, transfer or assignment, in each case without recourse,
as shall be provided to it by such Issuer and are reasonably necessary to
release any lien or security interest in the Lease Transfer Mortgaged Property,
whereupon such Lease Transfer Mortgaged Property may be sold, transferred or
otherwise disposed of by such Issuer, free and clear of the lien of the
Indenture and any Mortgage. Any proceeds of such sale, transfer or other
disposition shall not constitute part of the Collateral and shall not be
deposited in the Collection Account or the Release Account. In connection with
an Early Refinancing Prepayment, if directed by an Issuer (or the Property
Manager on behalf of an Issuer) the Indenture Trustee will release Mortgaged
Properties and Mortgage Loans with an aggregate Allocated Loan Amount not to
exceed the Qualified Release Amount; provided, however, that the Rating
Condition is satisfied in connection with such release and such release does not
cause (i) an Event of Default or Early Amortization Event to occur or (ii) a
Maximum Asset Concentration to be exceeded after giving effect to such release
(or if, prior to such release, an existing Maximum Asset Concentration is
already exceeded, the release of such Mortgaged Properties or Mortgage Loans
will reduce the Maximum Asset Concentration or such Maximum Asset Concentration
will remain unchanged after giving effect to such release). Section 7.04
Criteria Applicable to all Mortgage Properties and Mortgage Loans included in
the Collateral Pool . (a) No Issuer shall acquire, either in connection with a
New Issuance or as a Qualified Substitute Mortgage Loan or Qualified Substitute
Mortgaged Property, any real property or mortgage loan that will not meet the
definition of “Mortgaged Property” or “Mortgage Loan”, as applicable, set forth
herein or that is operated in a business sector other than a “Business Sector”
as defined in the most recent Series Supplement which includes a definition of
“Business Sector.” (b) For each Mortgaged Property included in the Collateral
Pool, on or prior to the later of (i) the First Collateral Date with respect to
such Mortgaged Property and (ii) the Applicable Series Closing Date, the
Property Manager shall assign such Mortgaged Property to a particular Business
Sector (and such Mortgaged Property shall be categorized as solely being in 98
US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t112.jpg]
such Business Sector). From and after such assignment with respect to such
Mortgaged Property, the Property Manager shall not assign such Mortgaged
Property to a different Business Sector. (c) For each Mortgaged Property
securing a Mortgage Loan included in the Collateral Pool, on or prior to the
later of (i) the First Collateral Date with respect to such Mortgage Loan and
(ii) the Applicable Series Closing Date, the Property Manager shall assign such
Mortgaged Property to a particular Business Sector (and such Mortgaged Property
shall be categorized as solely being in such Business Sector). From and after
such assignment with respect to such Mortgaged Property, the Property Manager
shall not assign such Mortgaged Property to a different Business Sector. (d) If
the definition of “Business Sector” in the Indenture is amended pursuant to an
amendment, the Property Manager may reasonably re-designate any Mortgaged
Property included in the Collateral Pool in order to give effect to such
amendment. (e) The Loan Documents for any adjustable rate Mortgage Loan added to
the Collateral Pool after the Series 2017-1 Closing Date that accrues interest
based on LIBOR will contain provisions that provide for interest to accrue in an
alternate manner in the event LIBOR becomes unavailable. (f) The Loan Documents
for any Mortgage Loan added to the Collateral Pool after the Series 2017-1
Closing Date will contain provisions that require Monthly Loan Payments of
interest and scheduled principal to be payable by the related Borrower on the
first day of each calendar month. Section 7.05 Restrictions on Environmental
Condition Mortgaged Properties . An Environmental Condition Mortgaged Property
shall not be considered a Qualified Substitute Mortgaged Property; provided that
a Protective Mortgage Loan may be secured by an Environmental Condition
Mortgaged Property (and, for the avoidance of doubt, any Environmental Condition
Mortgaged Property may be considered a Qualified Substitute Mortgaged Property
for purposes of determining whether a Protective Mortgage Loan constitutes a
Qualified Substitute Protective Mortgage Loan). Section 7.06 Terminated Lease
Property. An Issuer may remove a Terminated Lease Property from the Collateral
Pool in exchange for the addition of one or more Qualified Substitute Mortgaged
Properties to the Collateral Pool pursuant to the provisions of Section 7.01.
ARTICLE VIII TERMINATION Section 8.01 Termination Upon Repurchase or Liquidation
of All Mortgaged Properties or Discharge of Indenture . 99 US-DOCS\ 96557504.7
102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t113.jpg]
The respective obligations and responsibilities under this Agreement of the
Property Manager, the Special Servicer, the Back-Up Manager and the Issuers
shall terminate upon the earlier of (i) liquidation or final payment under the
last remaining Mortgage Loan or Lease with respect to a Mortgaged Property
included in the Collateral Pool and (ii) satisfaction of the indebtedness
evidenced by the Notes. ARTICLE IX MISCELLANEOUS PROVISIONS Section 9.01
Amendment. Subject to the provisions of Article VIII of the Indenture governing
amendments, supplements and other modifications to this Agreement, this
Agreement may be amended, supplemented or modified by the parties hereto from
time to time but only by the mutual written agreement signed by the parties
hereto with 20 days’ prior written notice to the Rating Agencies. The Property
Manager shall furnish to each party hereto and to the Issuers a fully executed
counterpart of each amendment to this Agreement. The parties hereto agree that
no modifications or amendments will be made to the Indenture, any Series
Supplement or other Transaction Documents without the consent of the Property
Manager, the Special Servicer or the Back-Up Manager, as applicable, if such
person would be materially adversely affected by such modification or amendment,
regardless of whether such person is a party to such agreement. Section 9.02
Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed in several counterparts, each of which counterparts shall be
deemed an original instrument and all of which together shall constitute a
single Agreement. Delivery of an executed counterpart of a signature page of
this Agreement in Portable Document Format (PDF) or by facsimile transmission
shall be as effective as delivery of a manually executed original counterpart of
this Agreement. Section 9.03 GOVERNING LAW . THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE (WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. Section 9.04 Notices
. 100 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t114.jpg]
All notices, requests and other communications hereunder shall be in writing
and, unless otherwise provided herein, shall be deemed to have been duly given
if delivered by courier or mailed by first class mail, postage prepaid, or if
transmitted by facsimile or e-mail and confirmed in a writing delivered or
mailed as aforesaid, to: (a) the Property Manager or Special Servicer, Spirit
Realty, L.P., 16767 N. Perimeter Drive, Suite 210, Scottsdale, Arizona 85260;
fax: 480-606-0826; e-mail: rberry@spiritrealty.com; (b) in the case of the
Back-Up Manager, Midland Loan Services, a division of PNC Bank, National
Association, 10851 Mastin Street, Suite 700, Overland Park, Kansas, 66210,
Attention: President, facsimile number: 913-253-9009, e-mail:
noticeadmin@midlandls.com and noticeadmin@pnc.com, with a copy to, Andrascik &
Tita LLC, 1425 Locust Street, Suite 268, Philadelphia, PA 19102, Attention:
Stephanie Tita, e-mail: stephanie@kanlegal.com; (c) in the case of the Issuers:
to Spirit Master Funding, LLC, Spirit Master Funding II, LLC, Spirit Master
Funding III, LLC or the name of any other Issuer, as applicable, at 16767 N.
Perimeter Drive, Suite 210, Scottsdale, Arizona 85260, facsimile number: 480-
606-0820; Attention: Ryan Berry, General Counsel; e-mail:
rberry@spiritrealty.com; (d) in the case of the Indenture Trustee, Citibank,
N.A., 388 Greenwich Street, 14 th Floor, New York, New York 10013, Attention:
Structured Finance Agency and Trust- Spirit Master Funding, LLC, facsimile
number: 212-816-5527; (e) in the case of any Originator, at its address for
notices specified in the related Property Transfer Agreement; provided , however
, that any notice required to be given hereunder to any Originator which has
ceased to exist as a legal entity for any reason may be given directly to the
Support Provider; (f) in the case of the Support Provider, at its address for
notices specified in the Performance Undertakings; (g) in the case of any Rating
Agency, as provided in each outstanding Series Supplement; or, as to each such
Person, to such other address and facsimile number as shall be designated by
such Person in a written notice to parties hereto. Any notice required or
permitted to be delivered to a holder of LLC Interests or Notes shall be deemed
to have been duly given if mailed by first class mail, postage prepaid, at the
address of such holder as shown in the register maintained for such purposes
under the applicable LLC Agreement and the Indenture, respectively. Any notice
so mailed within the time prescribed in this Agreement shall conclusively be
presumed to have been duly given, whether or not such holder receives such
notice. Section 9.05 Severability of Provisions . If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
101 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t115.jpg]
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement. Section 9.06 Effect of
Headings and Table of Contents . The article and section headings and the table
of contents herein are for convenience of reference only and shall not limit or
otherwise affect the construction hereof. Section 9.07 Notices to Rating
Agencies . (a) The Indenture Trustee shall promptly provide notice to the Rating
Agencies with respect to each of the following of which a Responsible Officer of
the Indenture Trustee has actual knowledge: (i) Any requests for the
satisfaction of the Rating Condition; (ii) The occurrence of any Servicer
Replacement Event that hasnot been cured; and (iii) the resignation or
termination of the Property Manager or the Special Servicer and the appointment
of a successor. (b) The Property Manager shall promptly provide notice to the
Rating Agencies with respect to each of the following of which it has actual
knowledge: (i) the resignation or removal of the Indenture Trustee and the
appointment of a successor; (ii) any change in the location of the Collection
Account or the Release Account; (iii) any change in the identity of an Obligor;
and (iv) any requests for the satisfaction of the Rating Condition; (v) any
addition or removal of a Mortgage Loan or Mortgaged Property from the
Collateral. (c) Each of the Property Manager and the Special Servicer, as the
case may be, shall furnish each Rating Agency such information with respect to
the Mortgage Loans, Leases and Mortgaged Properties as such Rating Agency shall
reasonably request and that the Property Manager or the Special Servicer, as the
case may be, can reasonably provide. (d) Prior to providing any information to,
or communicating with, any Rating Agency in accordance with its obligations
hereunder or under the Indenture, the Property Manager, Special Servicer or
Indenture Trustee, as applicable, shall cause such information or 102 US-DOCS\
96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t116.jpg]
communication to be uploaded to the 17g-5 Website subject to and in accordance
with the terms of the Indenture relating thereto (including with respect to such
uploading). (e) Any Officer’s Certificate, Opinion of Counsel, report, notice,
request or other material communication prepared by the Property Manager, the
Special Servicer, the Issuer Members on behalf of each Issuer or the Indenture
Trustee, or caused to be so prepared, for dissemination to any of the parties to
this Agreement or any holder of Notes or LLC Interests shall also be
concurrently forwarded by such Person to Spirit Realty and the Issuers to the
extent not otherwise required to be so forwarded. Section 9.08 Successors and
Assigns: Beneficiaries . The provisions of this Agreement shall be binding upon
and inure to the benefit of the respective successors and assigns of the parties
hereto. The Indenture Trustee shall be an express third party beneficiary
hereof. No other person, including any Obligor, shall be entitled to any benefit
or equitable right, remedy or claim under this Agreement. Except as otherwise
expressly permitted herein, the Back-Up Manager may not assign any of its
rights, duties or obligations under this Agreement, in whole or in part, without
the prior written consent of each other party hereto. Section 9.09 Complete
Agreement . This Agreement embodies the complete agreement among the parties
with respect to the subject matter hereof and may not be varied or (other than
pursuant to Section 8.01) terminated except by a written agreement conforming to
the provisions of Section 9.01 . All prior negotiations or representations of
the parties are merged into this Agreement and shall have no force or effect
unless expressly stated herein. Section 9.10 [Reserved]. Section 9.11 Consent to
Jurisdiction . Any action or proceeding against any of the parties hereto
relating in any way to this Agreement may be brought and enforced in the courts
of the State of New York sitting in the borough of Manhattan or of the United
States District Court for the Southern District of New York and each of the
parties hereto irrevocably submits to the jurisdiction of each such court in
respect of any such action or proceeding. Each of the parties hereto hereby
waives, to the fullest extent permitted by law, any right to remove any such
action or proceeding by reason of improper venue or inconvenient forum. Section
9.12 No Proceedings . The Property Manager, the Special Servicer, each Issuer
(with respect to any other Issuer) and the Back-Up Manager hereby covenant and
agree that, prior to the date which is two years and thirty-one days after the
payment in full of the latest maturing Note, it will not institute against, or
join with, encourage or cooperate with any other Person in instituting, against
an Issuer any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or 103 US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t117.jpg]
other proceedings, under any federal or state bankruptcy or similar law;
provided , however , that nothing in this Section 9.12 shall constitute a waiver
of any right to indemnification, reimbursement or other payment from the Issuer
pursuant to the Indenture. In the event that any such Person takes action in
violation of this Section 9.12 , the applicable Issuer, shall file or cause to
be filed an answer with the bankruptcy court or otherwise properly contesting
the filing of such a petition by any such Person against such Issuer or the
commencement of such action and raising the defense that such Person has agreed
in writing not to take such action and should be estopped and precluded
therefrom and such other defenses, if any, as its counsel advises that it may
assert. The provisions of this Section 9.12 shall survive the termination of
this Agreement, and the resignation or removal of any party hereto. Nothing
contained herein shall preclude participation by any Person in the assertion or
defense of its claims in any such proceeding involving an Issuer. The
obligations of each Issuer under Agreement are solely the obligations of such
Issuer. No recourse shall be had for the payment of any amount owing in respect
of any fee hereunder or any other obligation or claim arising out of or based
upon this Agreement against any member, employee, officer or director of such
Issuer. Fees, expenses, costs or other obligations payable by an Issuer
hereunder shall be payable by such Issuer solely to the extent that funds are
then available or thereafter become available for such purpose pursuant to
Section 2.11 of the Indenture. In the event that sufficient funds are not
available for their payment pursuant to Section 2.11 of the Indenture, the
excess unpaid amount of such fees, expenses, costs or other obligations shall in
no event constitute a claim (as defined in Section 101 of the Bankruptcy Code)
against, or corporate obligation of, such Issuer. 104 US-DOCS\ 96557504.7
102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t118.jpg]
IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed by their respective officers or representatives all as of the day and
year first above written. SPIRIT MASTER FUNDING, LLC , as Issuer By: Spirit SPE
Manager, LLC, a Delaware limited liability company Its: Manager By: Name: Peter
M. Mavoides Its: President and Chief Operating Officer SPIRIT MASTER FUNDING II,
LLC , as Issuer By: Spirit SPE Manager, LLC, a Delaware limited liability
company Its: Manager By: Name: Peter M. Mavoides Its: President and Chief
Operating Officer SPIRIT MASTER FUNDING III, LLC , as Issuer By: Spirit SPE
Manager, LLC, a Delaware limited liability company Its: Manager By: Name: Peter
M. Mavoides Its: President and Chief Operating Officer Signature Page to
Property Management and Servicing Agreement US-DOCS\ 96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t119.jpg]
SPIRIT REALTY, L.P. , By: Spirit General OP Holdings, LLC, a Delaware limited
liability company Its: Manager By: Name: Peter M. Mavoides Its: President and
Chief Operating Officer MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL
ASSOCIATION , as Back-Up Manager By: Name: Lawrence D. Ashley Title: Senior Vice
President Signature Page to Property Management and Servicing Agreement US-DOCS\
96557504.7 102826315.7



--------------------------------------------------------------------------------



 
[spirit20181amendmentno3t120.jpg]
Summary report: Litéra® Change-Pro TDC 10.1.0.400 Document comparison done on
11/1/2018 1:02:06 PM Style name: L&W without Moves Intelligent Table Comparison:
Active Original DMS: iw://US-DOCS/US-DOCS/102826315/1 Modified DMS:
iw://US-DOCS/US-DOCS/102826315/7 Changes: Add 32 Delete 18 Move From 0 Move To 0
Table Insert 0 Table Delete 0 Table moves to 0 Table moves from 0 Embedded
Graphics (Visio, ChemDraw, Images etc.) 0 Embedded Excel 0 Format changes 0
Total Changes: 50



--------------------------------------------------------------------------------



 